
	

113 HR 5360 IH: American Renaissance in Manufacturing Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5360
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Mulvaney (for himself, Mr. Hensarling, Mr. Price of Georgia, Mr. Lamborn, Mr. Chabot, Mr. LaMalfa, Mr. Hultgren, Mr. Roe of Tennessee, Mr. McClintock, Mr. Schweikert, Mr. DeSantis, Mr. Brooks of Alabama, Mr. Jordan, Mr. Huizenga of Michigan, Mr. Duncan of Tennessee, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, the Budget, the Judiciary, Rules, Natural Resources, Transportation and Infrastructure, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To enhance the competitiveness of American manufacturers and exports in the global marketplace by
			 providing tax relief, regulatory relief, liability relief, and ensuring
			 access to abundant and affordable supplies of energy, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the American Renaissance in Manufacturing Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Creating a More Competitive Tax Code
					Sec. 1001. Dropping corporate tax rate.
					Sec. 1002. Reduced recognition period for built-in gains of S corporations made permanent.
					Sec. 1003. Permanent rule regarding basis adjustment to stock of S corporations making charitable
			 contributions of property.
					Sec. 1004. Expensing certain depreciable business assets for small business.
					Sec. 1005. Research credit simplified and made permanent.
					Sec. 1006. Bonus depreciation modified and made permanent.
					Sec. 1007. Budgetary effects.
					Title II—Reining in Job-Killing Washington Red Tape
					Subtitle A—Regulations From the Executive in Need of Scrutiny Act 
					Sec. 2001. Purpose.
					Sec. 2002. Congressional review of agency rulemaking.
					Sec. 2003. Budgetary effects of rules subject to section 802 of title 5, United States Code.
					Sec. 2004. Government Accountability Office study of rules.
					Subtitle B—Energy Consumers Relief Act
					Sec. 2201. Prohibition against finalizing certain energy-related rules that will cause significant
			 adverse effects to the economy.
					Sec. 2202. Reports and determinations prior to promulgating as final certain energy-related rules.
					Sec. 2203. Definitions.
					Sec. 2204. Prohibition on use of social cost of carbon in analysis.
					Subtitle C—Electricity Security and Affordability Act
					Sec. 2301. Standards of performance for new fossil fuel-fired electric utility generating units.
					Sec. 2302. Congress to set effective date for standards of performance for existing, modified, and
			 reconstructed fossil fuel-fired electric utility generating units.
					Sec. 2303. Repeal of earlier rules and guidelines.
					Sec. 2304. Definitions.
					Subtitle D—Coal Residuals Reuse and Management
					Sec. 2401. Management and disposal of coal combustion residuals.
					Sec. 2402. 2000 regulatory determination.
					Sec. 2403. Technical assistance.
					Sec. 2404. Federal Power Act.
					Title III—Reducing Frivolous Legal Costs
					Subtitle A—Lawsuit Abuse Reduction Act
					Sec. 3101. Attorney accountability.
					Subtitle B—Furthering Asbestos Claim Transparency in Bankruptcy
					Sec. 3201. Amendments.
					Sec. 3202. Effective date; application of amendments.
					Subtitle C—Innovation Act
					Sec. 3301. Definitions.
					Sec. 3302. Patent infringement actions.
					Sec. 3303. Transparency of patent ownership.
					Sec. 3304. Customer-suit exception.
					Sec. 3305. Procedures and practices to implement recommendations of the Judicial Conference.
					Sec. 3306. Small business education, outreach, and information access.
					Sec. 3307. Studies on patent transactions, quality, and examination.
					Sec. 3308. Improvements and technical corrections to the Leahy-Smith America Invents Act.
					Sec. 3309. Effective date.
					Subtitle D—Resolving Environmental and Grid Reliability Conflicts
					Sec. 3401. Amendments to the Federal Power Act.
					Title IV—Preserving Access to Abundant and Affordable Sources of Energy
					Subtitle A—Northern Route Approval 
					Sec. 4101. Findings.
					Sec. 4102. Keystone XL permit approval.
					Sec. 4103. Judicial review.
					Sec. 4104. American burying beetle.
					Sec. 4105. Right-of-way and temporary use permit.
					Sec. 4106. Permits for activities in navigable waters.
					Sec. 4107. Migratory Bird Treaty Act permit.
					Sec. 4108. Oil spill response plan disclosure.
					Subtitle B—Natural Gas Pipeline Permitting Reform
					Sec. 4201. Regulatory approval of natural gas pipeline projects.
					Subtitle C—North American Energy Infrastructure
					Sec. 4301. Finding.
					Sec. 4302. Authorization of certain energy infrastructure projects at the national boundary of the
			 United States.
					Sec. 4303. Importation or exportation of natural gas to Canada and Mexico.
					Sec. 4304. Transmission of electric energy to Canada and Mexico.
					Sec. 4305. No Presidential permit required.
					Sec. 4306. Modifications to existing projects.
					Sec. 4307. Effective date; rulemaking deadlines.
					Sec. 4308. Definitions.
					Subtitle D—Protecting States’ Rights To Promote American Energy Security Act
					Chapter 1—State Authority for Hydraulic Fracturing Regulation
					Sec. 4411. State authority for hydraulic fracturing regulation.
					Sec. 4412. Government Accountability Office study.
					Sec. 4413. Tribal authority on trust land.
					Chapter 2—EPA Hydraulic Fracturing Research
					Sec. 4421. EPA hydraulic fracturing research.
					Chapter 3—Miscellaneous provisions
					Sec. 4431. Review of State activities.
					Subtitle E—Offshore Energy and Jobs
					Chapter 1—Outer Continental Shelf Leasing Program Reforms
					Sec. 4511. Outer Continental Shelf leasing program reforms.
					Sec. 4512. Domestic oil and natural gas production goal.
					Sec. 4513. Development and submittal of new 5-year oil and gas leasing program.
					Sec. 4514. Rule of construction.
					Chapter 2—Directing the President To Conduct New OCS Sales in Virginia, South Carolina, and
			 California
					Sec. 4521. Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental
			 Shelf offshore Virginia.
					Sec. 4522. South Carolina lease sale.
					Sec. 4523. Southern California existing infrastructure lease sale.
					Sec. 4524. Environmental impact statement requirement.
					Sec. 4525. National defense.
					Sec. 4526. Eastern Gulf of Mexico not included.
					Chapter 3—Equitable Sharing of Outer Continental Shelf Revenues
					Sec. 4531. Disposition of Outer Continental Shelf revenues to coastal States.
					Chapter 4—Reorganization of Minerals Management Agencies of the Department of the Interior
					Sec. 4541. Establishment of Under Secretary for Energy, Lands, and Minerals and Assistant Secretary
			 of Ocean Energy and Safety.
					Sec. 4542. Bureau of Ocean Energy.
					Sec. 4543. Ocean Energy Safety Service.
					Sec. 4544. Office of Natural Resources revenue.
					Sec. 4545. Ethics and drug testing.
					Sec. 4546. Abolishment of Minerals Management Service.
					Sec. 4547. Conforming amendments to Executive Schedule pay rates.
					Sec. 4548. Outer Continental Shelf Energy Safety Advisory Board.
					Sec. 4549. Outer Continental Shelf inspection fees.
					Sec. 4550. Prohibition on action based on National Ocean Policy developed under Executive Order No.
			 13547.
					Chapter 5—United States Territories
					Sec. 4551. Application of Outer Continental Shelf Lands Act with respect to territories of the
			 United States.
					Chapter 6—Miscellaneous Provisions
					Sec. 4561. Rules regarding distribution of revenues under Gulf of Mexico Energy Security Act of
			 2006.
					Sec. 4562. Amount of distributed qualified outer Continental Shelf revenues.
					Chapter 7—Judicial Review
					Sec. 4571. Time for filing complaint.
					Sec. 4572. District court deadline.
					Sec. 4573. Ability to seek appellate review.
					Sec. 4574. Limitation on scope of review and relief.
					Sec. 4575. Legal fees.
					Sec. 4576. Exclusion.
					Sec. 4577. Definitions.
				
			ICreating a More Competitive Tax Code
			1001.Dropping corporate tax rate
				(a)In generalSubsection (b) of section 11 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(b)Amount of taxThe amount of the tax imposed by subsection (a) shall be 25 percent of taxable income..
				(b)Conforming amendments
					(1)Paragraphs (2)(B) and (6)(A)(ii) of section 860E(e) of the Internal Revenue Code of 1986 are each
			 amended by striking highest rate of tax specified in section 11(b)(1) and inserting rate of tax specified in section 11(b).
					(2)
						(A)Part I of subchapter P of chapter 1 of such Code is amended by striking section 1201 (and by
			 striking the item relating to such section in the table of sections for
			 such part).
						(B)Section 12 of such Code is amended by striking paragraphs (4) and (6), and by redesignating
			 paragraph (5) as paragraph (4).
						(C)Section 527(b) of such Code is amended—
							(i)by striking paragraph (2),
							(ii)by striking all that precedes is hereby imposed and inserting:
								
									(b)Tax imposedA tax; and
							(iii)by striking highest.
							(D)Sections 594(a) of such Code is amended by striking taxes imposed by section 11 or 1201(a) and inserting tax imposed by section 11.
						(E)Section 691(c)(4) of such Code is amended by striking 1201,.
						(F)Section 801(a) of such Code is amended—
							(i)by striking paragraph (2), and
							(ii)by striking all that precedes is hereby imposed and inserting:
								
									(a)Tax imposedA tax.
							(G)Section 831(d) of such Code is amended by striking paragraph (1) and by redesignating paragraphs
			 (2) and (3) as paragraphs (1) and (2), respectively.
						(H)Sections 832(c)(5) and 834(b)(1)(D) of such Code are each amended by striking sec. 1201 and following,.
						(I)Section 852(b)(3)(A) of such Code is amended by striking section 1201(a) and inserting section 11(b).
						(J)Section 857(b)(3) of such Code is amended—
							(i)by striking subparagraph (A) and redesignating subparagraphs (B) through (F) as subparagraphs (A)
			 through (E), respectively,
							(ii)in subparagraph (C), as so redesignated—
								(I)by striking subparagraph (A)(ii) in clause (i) thereof and inserting paragraph (1), and
								(II)by striking the tax imposed by subparagraph (A)(ii) in clauses (ii) and (iv) thereof and inserting the tax imposed by paragraph (1) on undistributed capital gain,
								(iii)in subparagraph (E), as so redesignated, by striking subparagraph (B) or (D) and inserting subparagraph (A) or (C), and
							(iv)by adding at the end the following new subparagraph:
								
									(F)Undistributed capital gainFor purposes of this paragraph, the term undistributed capital gain means the excess of the net capital gain over the deduction for dividends paid (as defined in
			 section 561) determined with reference to capital gain dividends only..
							(K)Section 882(a)(1) of such Code is amended by striking , or 1201(a).
						(L)Section 1374(b) of such Code is amended by striking paragraph (4).
						(M)Section 1381(b) of such Code is amended by striking taxes imposed by section 11 or 1201 and inserting tax imposed by section 11.
						(N)Sections 6425(c)(1)(A)(i) and 6655(g)(1)(A)(i) of such Code are each amended by striking or 1201(a),.
						(3)
						(A)Section 1445(e)(1) of such Code is amended by striking 35 percent and inserting 25 percent.
						(B)Section 1445(e)(2) of such Code is amended by striking 35 percent and inserting 25 percent.
						(C)Section 1445(e)(6) of such Code is amended by striking 35 percent and inserting 25 percent.
						(D)Section 1446(b)(2)(B) of such Code is amended by striking section 11(b)(1) and inserting section 11(b).
						(4)Section 852(b)(1) of such Code is amended by striking the last sentence.
					(5)
						(A)Part I of subchapter B of chapter 5 of such Code is amended by striking section 1551 (and by
			 striking the item relating to such section in the table of sections for
			 such part).
						(B)Section 535(c)(5) of such Code is amended to read as follows:
							
								(5)Cross referenceFor limitation on credit provided in paragraph (2) or (3) in the case of certain controlled
			 corporations, see section 1561..
						(6)Section 7874(e)(1)(B) of such Code is amended by striking section 11(b)(1) and inserting section 11(b).
					(c)Effective date
					(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 taxable years beginning after December 31, 2014.
					(2)WithholdingThe amendments made by subsection (b)(3) shall apply to distributions made after December 31, 2014.
					(3)Certain transfersThe amendments made by subsection (b)(5) shall apply to transfers made after December 31, 2014.
					1002.Reduced recognition period for built-in gains of S corporations made permanent
				(a)In generalParagraph (7) of section 1374(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(7)Recognition period
							(A)In generalThe term recognition period means the 5-year period beginning with the 1st day of the 1st taxable year for which the
			 corporation was an S corporation. For purposes of applying this section to
			 any amount includible in income by reason of distributions to shareholders
			 pursuant to section 593(e), the preceding sentence shall be applied
			 without regard to the phrase 5-year.
							(B)Installment salesIf an S corporation sells an asset and reports the income from the sale using the installment
			 method under section 453, the treatment of all payments received shall be
			 governed by the provisions of this paragraph applicable to the taxable
			 year in which such sale was made..
				(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
				1003.Permanent rule regarding basis adjustment to stock of S corporations making charitable
			 contributions of property
				(a)In generalSection 1367(a)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence.
				(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning
			 after December 31, 2013.
				1004.Expensing certain depreciable business assets for small business
				(a)In general
					(1)Dollar limitationParagraph (1) of section 179(b) of the Internal Revenue Code of 1986 is amended by striking shall not exceed— and all that follows and inserting shall not exceed $500,000..
					(2)Reduction in limitationParagraph (2) of section 179(b) of such Code is amended by striking exceeds— and all that follows and inserting exceeds $2,000,000..
					(b)Computer softwareClause (ii) of section 179(d)(1)(A) of such Code is amended by striking , to which section 167 applies, and which is placed in service in a taxable year beginning after
			 2002 and before 2014 and inserting and to which section 167 applies.
				(c)ElectionParagraph (2) of section 179(c) of such Code is amended—
					(1)by striking may not be revoked and all that follows through and before 2014, and
					(2)by striking irrevocable in the heading thereof.
					(d)Air conditioning and heating unitsParagraph (1) of section 179(d) of such Code is amended by striking and shall not include air conditioning or heating units.
				(e)Qualified real propertySubsection (f) of section 179 of such Code is amended—
					(1)by striking beginning in 2010, 2011, 2012, or 2013 in paragraph (1), and
					(2)by striking paragraphs (3) and (4).
					(f)Inflation adjustmentSubsection (b) of section 179 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(6)Inflation adjustment
							(A)In generalIn the case of any taxable year beginning after 2014, the dollar amounts in paragraphs (1) and (2)
			 shall each be increased by an amount equal to—
								(i)such dollar amount, multiplied by
								(ii)the cost-of-living adjustment determined under section 1(c)(2)(A) for such calendar year,
			 determined by substituting calendar year 2013 for calendar year 2012 in clause (ii) thereof.
								(B)RoundingThe amount of any increase under subparagraph (A) shall be rounded to the nearest multiple of
			 $10,000..
				(g)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
				1005.Research credit simplified and made permanent
				(a)In generalSubsection (a) of section 41 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(a)In generalFor purposes of section 38, the research credit determined under this section for the taxable year
			 shall be an amount equal to the sum of—
							(1)20 percent of so much of the qualified research expenses for the taxable year as exceeds 50 percent
			 of the average qualified research expenses for the 3 taxable years
			 preceding the taxable year for which the credit is being determined,
							(2)20 percent of so much of the basic research payments for the taxable year as exceeds 50 percent of
			 the average basic research payments for the 3 taxable years preceding the
			 taxable year for which the credit is being determined, plus
							(3)20 percent of the amounts paid or incurred by the taxpayer in carrying on any trade or business of
			 the taxpayer during the taxable year (including as contributions) to an
			 energy research consortium for energy research..
				(b)Repeal of terminationSection 41 of such Code is amended by striking subsection (h).
				(c)Conforming amendments
					(1)Subsection (c) of section 41 of such Code is amended to read as follows:
						
							(c)Determination of average research expenses for prior years
								(1)Special rule in case of no qualified research expenditures in any of 3 preceding taxable yearsIn any case in which the taxpayer has no qualified research expenses in any one of the 3 taxable
			 years preceding the taxable year for which the credit is being determined,
			 the amount determined under subsection (a)(1) for such taxable year shall
			 be equal to 10 percent of the qualified research expenses for the taxable
			 year.
								(2)Consistent treatment of expenses
									(A)In generalNotwithstanding whether the period for filing a claim for credit or refund has expired for any
			 taxable year taken into account in determining the average qualified
			 research expenses, or average basic research payments, taken into account
			 under subsection (a), the qualified research expenses and basic research
			 payments taken into account in determining such averages shall be
			 determined on a basis consistent with the determination of qualified
			 research expenses and basic research payments, respectively, for the
			 credit year.
									(B)Prevention of distortionsThe Secretary may prescribe regulations to prevent distortions in calculating a taxpayer’s
			 qualified research expenses or basic research payments caused by a change
			 in accounting methods used by such taxpayer between the current year and a
			 year taken into account in determining the average qualified research
			 expenses or average basic research payments taken into account under
			 subsection (a)..
					(2)Section 41(e) of such Code is amended—
						(A)by striking all that precedes paragraph (6) and inserting the following:
							
								(e)Basic research paymentsFor purposes of this section—
									(1)In generalThe term basic research payment means, with respect to any taxable year, any amount paid in cash during such taxable year by a
			 corporation to any qualified organization for basic research but only if—
										(A)such payment is pursuant to a written agreement between such corporation and such qualified
			 organization, and
										(B)such basic research is to be performed by such qualified organization.
										(2)Exception to requirement that research be performed by the organizationIn the case of a qualified organization described in subparagraph (C) or (D) of paragraph (3),
			 subparagraph (B) of paragraph (1) shall not apply.,
						(B)by redesignating paragraphs (6) and (7) as paragraphs (3) and (4), respectively, and
						(C)in paragraph (4) as so redesignated, by striking subparagraphs (B) and (C) and by redesignating
			 subparagraphs (D) and (E) as subparagraphs (B) and (C), respectively.
						(3)Section 41(f)(3) of such Code is amended—
						(A)
							(i)by striking , and the gross receipts in subparagraph (A)(i) and all that follows through determined under clause (iii),
							(ii)by striking clause (iii) of subparagraph (A) and redesignating clauses (iv), (v), and (vi),
			 thereof, as clauses (iii), (iv), and (v), respectively,
							(iii)by striking and (iv) each place it appears in subparagraph (A)(iv) (as so redesignated) and inserting and (iii),
							(iv)by striking subclause (IV) of subparagraph (A)(iv) (as so redesignated), by striking , and at the end of subparagraph (A)(iv)(III) (as so redesignated) and inserting a period, and by adding and at the end of subparagraph (A)(iv)(II) (as so redesignated),
							(v)by striking (A)(vi) in subparagraph (B) and inserting (A)(v), and
							(vi)by striking (A)(iv)(II) in subparagraph (B)(i)(II) and inserting (A)(iii)(II),
							(B)by striking , and the gross receipts of the predecessor, in subparagraph (A)(iv)(II) (as so redesignated),
						(C)by striking , and the gross receipts of, in subparagraph (B),
						(D)by striking , or gross receipts of, in subparagraph (B)(i)(I), and
						(E)by striking subparagraph (C).
						(d)Effective date
					(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
					(2)Subsection (b)The amendment made by subsection (b) shall apply to amounts paid or incurred after December 31,
			 2013.
					1006.Bonus depreciation modified and made permanent
				(a)Made permanent; inclusion of qualified retail improvement propertySection 168(k)(2) of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(2)Qualified propertyFor purposes of this subsection—
							(A)In generalThe term qualified property means property—
								(i)
									(I)to which this section applies which has a recovery period of 20 years or less,
									(II)which is computer software (as defined in section 167(f)(1)(B)) for which a deduction is allowable
			 under section 167(a) without regard to this subsection,
									(III)which is water utility property,
									(IV)which is qualified leasehold improvement property, or
									(V)which is qualified retail improvement property, and
									(ii)the original use of which commences with the taxpayer.
								(B)Exception for alternative depreciation propertyThe term qualified property shall not include any property to which the alternative depreciation system under subsection (g)
			 applies, determined—
								(i)without regard to paragraph (7) of subsection (g) (relating to election to have system apply), and
								(ii)after application of section 280F(b) (relating to listed property with limited business use).
								(C)Special rules
								(i)Sale-leasebacksFor purposes of clause (ii) and subparagraph (A)(ii), if property is—
									(I)originally placed in service by a person, and
									(II)sold and leased back by such person within 3 months after the date such property was originally
			 placed in service,such property shall be treated as originally placed in service not earlier than the date on which
			 such property is used under the leaseback referred to in subclause (II).(ii)SyndicationFor purposes of subparagraph (A)(ii), if—
									(I)property is originally placed in service by the lessor of such property,
									(II)such property is sold by such lessor or any subsequent purchaser within 3 months after the date
			 such property was originally placed in service (or, in the case of
			 multiple units of property subject to the same lease, within 3 months
			 after the date the final unit is placed in service, so long as the period
			 between the time the first unit is placed in service and the time the last
			 unit is placed in service does not exceed 12 months), and
									(III)the user of such property after the last sale during such 3-month period remains the same as when
			 such property was originally placed in service,such property shall be treated as originally placed in service not earlier than the date of such
			 last sale.(D)Coordination with section 280FFor purposes of section 280F—
								(i)AutomobilesIn the case of a passenger automobile (as defined in section 280F(d)(5)) which is qualified
			 property, the Secretary shall increase the limitation under section
			 280F(a)(1)(A)(i) by $8,000.
								(ii)Listed propertyThe deduction allowable under paragraph (1) shall be taken into account in computing any recapture
			 amount under section 280F(b)(2).
								(iii)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2014, the $8,000 amount in
			 clause (i) shall be increased by an amount equal to—
									(I)such dollar amount, multiplied by
									(II)the automobile price inflation adjustment determined under section 280F(d)(7)(B)(i) for the
			 calendar year in which such taxable year begins by substituting 2013 for 1987 in subclause (II) thereof.If any increase under the preceding sentence is not a multiple of $100, such increase shall be
			 rounded to the nearest multiple of $100.(E)Deduction allowed in computing minimum taxFor purposes of determining alternative minimum taxable income under section 55, the deduction
			 under section 167 for qualified property shall be determined without
			 regard to any adjustment under section 56..
				(b)Expansion of election To accelerate AMT credits in lieu of bonus depreciationSection 168(k)(4) of such Code is amended to read as follows:
					
						(4)Election to accelerate AMT credits in lieu of bonus depreciation
							(A)In generalIf a corporation elects to have this paragraph apply for any taxable year—
								(i)paragraphs (1)(A), (2)(D)(i), and (5)(A)(i) shall not apply for such taxable year,
								(ii)the applicable depreciation method used under this section with respect to any qualified property
			 shall be the straight line method, and
								(iii)the limitation imposed by section 53(c) for such taxable year shall be increased by the bonus
			 depreciation amount which is determined for such taxable year under
			 subparagraph (B).
								(B)Bonus depreciation amountFor purposes of this paragraph—
								(i)In generalThe bonus depreciation amount for any taxable year is an amount equal to 20 percent of the excess
			 (if any) of—
									(I)the aggregate amount of depreciation which would be allowed under this section for qualified
			 property placed in service by the taxpayer during such taxable year if
			 paragraph (1) applied to all such property, over
									(II)the aggregate amount of depreciation which would be allowed under this section for qualified
			 property placed in service by the taxpayer during such taxable year if
			 paragraph (1) did not apply to any such property.The aggregate amounts determined under subclauses (I) and (II) shall be determined without regard
			 to any election made under subsection (b)(2)(D), (b)(3)(D), or (g)(7) and
			 without regard to subparagraph (A)(ii).(ii)LimitationThe bonus depreciation amount for any taxable year shall not exceed the lesser of—
									(I)50 percent of the minimum tax credit under section 53(b) for the first taxable year ending after
			 December 31, 2013, or
									(II)the minimum tax credit under section 53(b) for such taxable year determined by taking into account
			 only the adjusted net minimum tax for taxable years ending before January
			 1, 2014 (determined by treating credits as allowed on a first-in,
			 first-out basis).
									(iii)Aggregation ruleAll corporations which are treated as a single employer under section 52(a) shall be treated—
									(I)as 1 taxpayer for purposes of this paragraph, and
									(II)as having elected the application of this paragraph if any such corporation so elects.
									(C)Credit refundableFor purposes of section 6401(b), the aggregate increase in the credits allowable under part IV of
			 subchapter A for any taxable year resulting from the application of this
			 paragraph shall be treated as allowed under subpart C of such part (and
			 not any other subpart).
							(D)Other rules
								(i)ElectionAny election under this paragraph may be revoked only with the consent of the Secretary.
								(ii)Partnerships with electing partnersIn the case of a corporation which is a partner in a partnership and which makes an election under
			 subparagraph (A) for the taxable year, for purposes of determining such
			 corporation’s distributive share of partnership items under section 702
			 for such taxable year—
									(I)paragraphs (1)(A), (2)(D)(i), and (5)(A)(i) shall not apply, and
									(II)the applicable depreciation method used under this section with respect to any qualified property
			 shall be the straight line method.
									(iii)Certain partnershipsIn the case of a partnership in which more than 50 percent of the capital and profits interests are
			 owned (directly or indirectly) at all times during the taxable year by 1
			 corporation (or by corporations treated as 1 taxpayer under subparagraph
			 (B)(iii)), each partner shall compute its bonus depreciation amount under
			 clause (i) of subparagraph (B) by taking into account its distributive
			 share of the amounts determined by the partnership under subclauses (I)
			 and (II) of such clause for the taxable year of the partnership ending
			 with or within the taxable year of the partner..
				(c)Special rules for trees and vines bearing fruits and nutsSection 168(k) of such Code is amended—
					(1)by striking paragraph (5), and
					(2)by inserting after paragraph (4) the following new paragraph:
						
							(5)Special rules for trees and vines bearing fruits and nuts
								(A)In generalIn the case of any tree or vine bearing fruits or nuts which is planted, or is grafted to a plant
			 that has already been planted, by the taxpayer in the ordinary course of
			 the taxpayer’s farming business (as defined in section 263A(e)(4))—
									(i)a depreciation deduction equal to 50 percent of the adjusted basis of such tree or vine shall be
			 allowed under section 167(a) for the taxable year in which such tree or
			 vine is so planted or grafted, and
									(ii)the adjusted basis of such tree or vine shall be reduced by the amount of such deduction.
									(B)Election outIf a taxpayer makes an election under this subparagraph for any taxable year, this paragraph shall
			 not apply to any tree or vine planted or grafted during such taxable year.
			 An election under this subparagraph may be revoked only with the consent
			 of the Secretary.
								(C)Additional depreciation may be claimed only onceIf this paragraph applies to any tree or vine, such tree or vine shall not be treated as qualified
			 property in the taxable year in which placed in service.
								(D)Coordination with election to accelerate AMT creditsIf a corporation makes an election under paragraph (4) for any taxable year, the amount under
			 paragraph (4)(B)(i)(I) for such taxable year shall be increased by the
			 amount determined under subparagraph (A)(i) for such taxable year.
								(E)Deduction allowed in computing minimum taxRules similar to the rules of paragraph (2)(E) shall apply for purposes of this paragraph..
					(d)Conforming amendments
					(1)Section 168(e)(8) of such Code is amended by striking subparagraph (D).
					(2)Section 168(k) of such Code is amended by adding at the end the following new paragraph:
						
							(6)Election outIf a taxpayer makes an election under this paragraph with respect to any class of property for any
			 taxable year, this subsection shall not apply to all property in such
			 class placed in service (or, in the case of paragraph (5), planted or
			 grafted) during such taxable year. An election under this paragraph may be
			 revoked only with the consent of the Secretary..
					(3)Section 168(l)(5) of such Code is amended by striking section 168(k)(2)(G) and inserting section 168(k)(2)(E).
					(4)Section 263A(c) of such Code is amended by adding at the end the following new paragraph:
						
							(7)Coordination with section 168(k)(5)This section shall not apply to any amount allowable as a deduction by reason of section 168(k)(5)
			 (relating to special rules for trees and vines bearing fruits and nuts)..
					(5)Section 460(c)(6)(B) of such Code is amended by striking which— and all that follows and inserting which has a recovery period of 7 years or less..
					(6)Section 168(k) of such Code is amended by striking acquired after December 31, 2007, and before January 1, 2014 in the heading thereof.
					(e)Effective dates
					(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 property placed in service after December 31, 2013.
					(2)Expansion of election to accelerate AMT credits in lieu of bonus depreciation
						(A)In generalThe amendment made by subsection (b) (other than so much of such amendment as relates to section
			 168(k)(4)(D)(iii) of such Code, as added by such amendment) shall apply to
			 taxable years ending after December 31, 2013.
						(B)Transitional ruleIn the case of a taxable year beginning before January 1, 2014, and ending after December 31, 2013,
			 the bonus depreciation amount determined under section 168(k)(4) of such
			 Code for such year shall be the sum of—
							(i)such amount determined without regard to the amendments made by this section and—
								(I)by taking into account only property placed in service before January 1, 2014, and
								(II)by multiplying the limitation under section 168(k)(4)(C)(ii) of such Code (determined without
			 regard to the amendments made by this section) by a fraction the numerator
			 of which is the number of days in the taxable year before January 1, 2014,
			 and the denominator of which is the number of days in the taxable year,
			 and
								(ii)such amount determined after taking into account the amendments made by this section and—
								(I)by taking into account only property placed in service after December 31, 2013, and
								(II)by multiplying the limitation under section 168(k)(4)(B)(ii) of such Code (as amended by this
			 section) by a fraction the numerator of which is the number of days in the
			 taxable year after December 31, 2013, and the denominator of which is the
			 number of days in the taxable year.
								(3)Special rules for certain trees and vinesThe amendment made by subsection (c)(2) shall apply to trees and vines planted or grafted after
			 December 31, 2013.
					1007.Budgetary effects
				(a)Statutory Pay-As-You-Go ScorecardsThe budgetary effects of this title shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
				(b)Senate PAYGO ScorecardsThe budgetary effects of this title shall not be entered on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).
				IIReining in Job-Killing Washington Red Tape
			ARegulations From the Executive in Need of Scrutiny Act 
				2001.PurposeThe purpose of this title is to increase accountability for and transparency in the Federal
			 regulatory process. Section 1 of article I of the United States
			 Constitution grants all legislative powers to Congress. Over time,
			 Congress has excessively delegated its constitutional charge while failing
			 to conduct appropriate oversight and retain accountability for the content
			 of the laws it passes. By requiring a vote in Congress, this subtitle will
			 result in more carefully drafted and detailed legislation, an improved
			 regulatory process, and a legislative branch that is truly accountable to
			 the American people for the laws imposed upon them. Moreover, as a tax on
			 carbon emissions increases energy costs on consumers, reduces economic
			 growth and is therefore detrimental to individuals, families and
			 businesses, this subtitle includes in the definition of a major rule, any
			 rule that implements or provides for the imposition or collection of a tax
			 on carbon emissions.
				2002.Congressional review of agency rulemakingChapter 8 of title 5, United States Code, is amended to read as follows:
					
						8Congressional Review of Agency Rulemaking
							
								Sec.
								801. Congressional review.
								802. Congressional approval procedure for major rules.
								803. Congressional disapproval procedure for nonmajor rules.
								804. Definitions.
								805. Judicial review.
								806. Exemption for monetary policy.
								807. Effective date of certain rules.
							801.Congressional review
								(a)
									(1)
										(A)Before a rule may take effect, the Federal agency promulgating such rule shall submit to each House
			 of the Congress and to the Comptroller General a report containing—
											(i)a copy of the rule;
											(ii)a concise general statement relating to the rule;
											(iii)a classification of the rule as a major or nonmajor rule, including an explanation of the
			 classification specifically addressing each criteria for a major rule
			 contained within clauses (i) through (iii) of section 804(2)(A) or within
			 section 804(2)(B);
											(iv)a list of any other related regulatory actions taken by or that will be taken by the Federal agency
			 promulgating the rule that are intended to implement the same statutory
			 provision or regulatory objective as well as the individual and aggregate
			 economic effects of those actions;
											(v)a list of any other related regulatory actions taken by or that will be taken by any other Federal
			 agency with authority to implement the same statutory provision or
			 regulatory objective that are intended to implement such provision or
			 objective, of which the Federal agency promulgating the rule is aware, as
			 well as the individual and aggregate economic effects of those actions;
			 and
											(vi)the proposed effective date of the rule.
											(B)On the date of the submission of the report under subparagraph (A), the Federal agency promulgating
			 the rule shall submit to the Comptroller General and make available to
			 each House of Congress—
											(i)a complete copy of the cost-benefit analysis of the rule, if any, including an analysis of any jobs
			 added or lost, differentiating between public and private sector jobs;
											(ii)the agency’s actions pursuant to sections 603, 604, 605, 607, and 609 of this title;
											(iii)the agency’s actions pursuant to sections 202, 203, 204, and 205 of the Unfunded Mandates Reform
			 Act of 1995; and
											(iv)any other relevant information or requirements under any other Act and any relevant Executive
			 orders.
											(C)Upon receipt of a report submitted under subparagraph (A), each House shall provide copies of the
			 report to the chairman and ranking member of each standing committee with
			 jurisdiction under the rules of the House of Representatives or the Senate
			 to report a bill to amend the provision of law under which the rule is
			 issued.
										(2)
										(A)The Comptroller General shall provide a report on each major rule to the committees of jurisdiction
			 by the end of 15 calendar days after the submission or publication date.
			 The report of the Comptroller General shall include an assessment of the
			 agency’s compliance with procedural steps required by paragraph (1)(B) and
			 an assessment of whether the major rule imposes any new limits or mandates
			 on private-sector activity.
										(B)Federal agencies shall cooperate with the Comptroller General by providing information relevant to
			 the Comptroller General’s report under subparagraph (A).
										(3)A major rule relating to a report submitted under paragraph (1) shall take effect upon enactment of
			 a joint resolution of approval described in section 802 or as provided for
			 in the rule following enactment of a joint resolution of approval
			 described in section 802, whichever is later.
									(4)A nonmajor rule shall take effect as provided by section 803 after submission to Congress under
			 paragraph (1).
									(5)If a joint resolution of approval relating to a major rule is not enacted within the period
			 provided in subsection (b)(2), then a joint resolution of approval
			 relating to the same rule may not be considered under this chapter in the
			 same Congress by either the House of Representatives or the Senate.
									(b)
									(1)A major rule shall not take effect unless the Congress enacts a joint resolution of approval
			 described under section 802.
									(2)If a joint resolution described in subsection (a) is not enacted into law by the end of 70 session
			 days or legislative days, as applicable, beginning on the date on which
			 the report referred to in section 801(a)(1)(A) is received by Congress
			 (excluding days either House of Congress is adjourned for more than 3 days
			 during a session of Congress), then the rule described in that resolution
			 shall be deemed not to be approved and such rule shall not take effect.
									(c)
									(1)Notwithstanding any other provision of this section (except subject to paragraph (3)), a major rule
			 may take effect for one 90-calendar-day period if the President makes a
			 determination under paragraph (2) and submits written notice of such
			 determination to the Congress.
									(2)Paragraph (1) applies to a determination made by the President by Executive order that the major
			 rule should take effect because such rule is—
										(A)necessary because of an imminent threat to health or safety or other emergency;
										(B)necessary for the enforcement of criminal laws;
										(C)necessary for national security; or
										(D)issued pursuant to any statute implementing an international trade agreement.
										(3)An exercise by the President of the authority under this subsection shall have no effect on the
			 procedures under section 802.
									(d)
									(1)In addition to the opportunity for review otherwise provided under this chapter, in the case of any
			 rule for which a report was submitted in accordance with subsection
			 (a)(1)(A) during the period beginning on the date occurring—
										(A)in the case of the Senate, 60 session days, or
										(B)in the case of the House of Representatives, 60 legislative days,before the date the Congress is scheduled to adjourn a session of Congress through the date on
			 which the same or succeeding Congress first convenes its next session,
			 sections 802 and 803 shall apply to such rule in the succeeding session of
			 Congress.(2)
										(A)In applying sections 802 and 803 for purposes of such additional review, a rule described under
			 paragraph (1) shall be treated as though—
											(i)such rule were published in the Federal Register on—
												(I)in the case of the Senate, the 15th session day, or
												(II)in the case of the House of Representatives, the 15th legislative day,after the succeeding session of Congress first convenes; and(ii)a report on such rule were submitted to Congress under subsection (a)(1) on such date.
											(B)Nothing in this paragraph shall be construed to affect the requirement under subsection (a)(1) that
			 a report shall be submitted to Congress before a rule can take effect.
										(3)A rule described under paragraph (1) shall take effect as otherwise provided by law (including
			 other subsections of this section).
									802.Congressional approval procedure for major rules
								(a)
									(1)For purposes of this section, the term joint resolution means only a joint resolution addressing a report classifying a rule as major pursuant to section
			 801(a)(1)(A)(iii) that—
										(A)bears no preamble;
										(B)bears the following title (with blanks filled as appropriate): Approving the rule submitted by ___ relating to ___.;
										(C)includes after its resolving clause only the following (with blanks filled as appropriate): That Congress approves the rule submitted by ___ relating to ___.; and
										(D)is introduced pursuant to paragraph (2).
										(2)After a House of Congress receives a report classifying a rule as major pursuant to section
			 801(a)(1)(A)(iii), the majority leader of that House (or his or her
			 respective designee) shall introduce (by request, if appropriate) a joint
			 resolution described in paragraph (1)—
										(A)in the case of the House of Representatives, within three legislative days; and
										(B)in the case of the Senate, within three session days.
										(3)A joint resolution described in paragraph (1) shall not be subject to amendment at any stage of
			 proceeding.
									(b)A joint resolution described in subsection (a) shall be referred in each House of Congress to the
			 committees having jurisdiction over the provision of law under which the
			 rule is issued.
								(c)In the Senate, if the committee or committees to which a joint resolution described in subsection
			 (a) has been referred have not reported it at the end of 15 session days
			 after its introduction, such committee or committees shall be
			 automatically discharged from further consideration of the resolution and
			 it shall be placed on the calendar. A vote on final passage of the
			 resolution shall be taken on or before the close of the 15th session day
			 after the resolution is reported by the committee or committees to which
			 it was referred, or after such committee or committees have been
			 discharged from further consideration of the resolution.
								(d)
									(1)In the Senate, when the committee or committees to which a joint resolution is referred have
			 reported, or when a committee or committees are discharged (under
			 subsection (c)) from further consideration of a joint resolution described
			 in subsection (a), it is at any time thereafter in order (even though a
			 previous motion to the same effect has been disagreed to) for a motion to
			 proceed to the consideration of the joint resolution, and all points of
			 order against the joint resolution (and against consideration of the joint
			 resolution) are waived. The motion is not subject to amendment, or to a
			 motion to postpone, or to a motion to proceed to the consideration of
			 other business. A motion to reconsider the vote by which the motion is
			 agreed to or disagreed to shall not be in order. If a motion to proceed to
			 the consideration of the joint resolution is agreed to, the joint
			 resolution shall remain the unfinished business of the Senate until
			 disposed of.
									(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 2 hours, which
			 shall be divided equally between those favoring and those opposing the
			 joint resolution. A motion to further limit debate is in order and not
			 debatable. An amendment to, or a motion to postpone, or a motion to
			 proceed to the consideration of other business, or a motion to recommit
			 the joint resolution is not in order.
									(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described
			 in subsection (a), and a single quorum call at the conclusion of the
			 debate if requested in accordance with the rules of the Senate, the vote
			 on final passage of the joint resolution shall occur.
									(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to
			 the procedure relating to a joint resolution described in subsection (a)
			 shall be decided without debate.
									(e)In the House of Representatives, if any committee to which a joint resolution described in
			 subsection (a) has been referred has not reported it to the House at the
			 end of 15 legislative days after its introduction, such committee shall be
			 discharged from further consideration of the joint resolution, and it
			 shall be placed on the appropriate calendar. On the second and fourth
			 Thursdays of each month it shall be in order at any time for the Speaker
			 to recognize a Member who favors passage of a joint resolution that has
			 appeared on the calendar for at least 5 legislative days to call up that
			 joint resolution for immediate consideration in the House without
			 intervention of any point of order. When so called up a joint resolution
			 shall be considered as read and shall be debatable for 1 hour equally
			 divided and controlled by the proponent and an opponent, and the previous
			 question shall be considered as ordered to its passage without intervening
			 motion. It shall not be in order to reconsider the vote on passage. If a
			 vote on final passage of the joint resolution has not been taken by the
			 third Thursday on which the Speaker may recognize a Member under this
			 subsection, such vote shall be taken on that day.
								(f)
									(1)If, before passing a joint resolution described in subsection (a), one House receives from the
			 other a joint resolution having the same text, then—
										(A)the joint resolution of the other House shall not be referred to a committee; and
										(B)the procedure in the receiving House shall be the same as if no joint resolution had been received
			 from the other House until the vote on passage, when the joint resolution
			 received from the other House shall supplant the joint resolution of the
			 receiving House.
										(2)This subsection shall not apply to the House of Representatives if the joint resolution received
			 from the Senate is a revenue measure.
									(g)If either House has not taken a vote on final passage of the joint resolution by the last day of
			 the period described in section 801(b)(2), then such vote shall be taken
			 on that day.
								(h)This section and section 803 are enacted by Congress—
									(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such is deemed to be part of the rules of each House, respectively,
			 but applicable only with respect to the procedure to be followed in that
			 House in the case of a joint resolution described in subsection (a) and
			 superseding other rules only where explicitly so; and
									(2)with full recognition of the Constitutional right of either House to change the rules (so far as
			 they relate to the procedure of that House) at any time, in the same
			 manner and to the same extent as in the case of any other rule of that
			 House.
									803.Congressional disapproval procedure for nonmajor rules
								(a)For purposes of this section, the term joint resolution means only a joint resolution introduced in the period beginning on the date on which the report
			 referred to in section 801(a)(1)(A) is received by Congress and ending 60
			 days thereafter (excluding days either House of Congress is adjourned for
			 more than 3 days during a session of Congress), the matter after the
			 resolving clause of which is as follows: That Congress disapproves the nonmajor rule submitted by the ___ relating to ___ , and such rule
			 shall have no force or effect. (The blank spaces being appropriately filled in).
								(b)A joint resolution described in subsection (a) shall be referred to the committees in each House of
			 Congress with jurisdiction.
								(c)In the Senate, if the committee to which is referred a joint resolution described in subsection (a)
			 has not reported such joint resolution (or an identical joint resolution)
			 at the end of 15 session days after the date of introduction of the joint
			 resolution, such committee may be discharged from further consideration of
			 such joint resolution upon a petition supported in writing by 30 Members
			 of the Senate, and such joint resolution shall be placed on the calendar.
								(d)
									(1)In the Senate, when the committee to which a joint resolution is referred has reported, or when a
			 committee is discharged (under subsection (c)) from further consideration
			 of a joint resolution described in subsection (a), it is at any time
			 thereafter in order (even though a previous motion to the same effect has
			 been disagreed to) for a motion to proceed to the consideration of the
			 joint resolution, and all points of order against the joint resolution
			 (and against consideration of the joint resolution) are waived. The motion
			 is not subject to amendment, or to a motion to postpone, or to a motion to
			 proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion is agreed to or disagreed to shall not be in
			 order. If a motion to proceed to the consideration of the joint resolution
			 is agreed to, the joint resolution shall remain the unfinished business of
			 the Senate until disposed of.
									(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 10 hours, which
			 shall be divided equally between those favoring and those opposing the
			 joint resolution. A motion to further limit debate is in order and not
			 debatable. An amendment to, or a motion to postpone, or a motion to
			 proceed to the consideration of other business, or a motion to recommit
			 the joint resolution is not in order.
									(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described
			 in subsection (a), and a single quorum call at the conclusion of the
			 debate if requested in accordance with the rules of the Senate, the vote
			 on final passage of the joint resolution shall occur.
									(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to
			 the procedure relating to a joint resolution described in subsection (a)
			 shall be decided without debate.
									(e)In the Senate the procedure specified in subsection (c) or (d) shall not apply to the consideration
			 of a joint resolution respecting a nonmajor rule—
									(1)after the expiration of the 60 session days beginning with the applicable submission or publication
			 date, or
									(2)if the report under section 801(a)(1)(A) was submitted during the period referred to in section
			 801(d)(1), after the expiration of the 60 session days beginning on the
			 15th session day after the succeeding session of Congress first convenes.
									(f)If, before the passage by one House of a joint resolution of that House described in subsection
			 (a), that House receives from the other House a joint resolution described
			 in subsection (a), then the following procedures shall apply:
									(1)The joint resolution of the other House shall not be referred to a committee.
									(2)With respect to a joint resolution described in subsection (a) of the House receiving the joint
			 resolution—
										(A)the procedure in that House shall be the same as if no joint resolution had been received from the
			 other House; but
										(B)the vote on final passage shall be on the joint resolution of the other House.
										804.DefinitionsFor purposes of this chapter—
								(1)The term Federal agency means any agency as that term is defined in section 551(1).
								(2)The term major rule means any rule, including an interim final rule, that the Administrator of the Office of
			 Information and Regulatory Affairs of the Office of Management and Budget
			 finds—
									(A)has resulted in or is likely to result in—
										(i)an annual effect on the economy of $50,000,000 or more;
										(ii)a major increase in costs or prices for consumers, individual industries, Federal, State, or local
			 government agencies, or geographic regions; or
										(iii)significant adverse effects on competition, employment, investment, productivity, innovation, or on
			 the ability of United States-based enterprises to compete with
			 foreign-based enterprises in domestic and export markets;
										(B)is made by the Administrator of the Environmental Protection Agency and that would have a
			 significant impact on a substantial number of agricultural entities, as
			 determined by the Secretary of Agriculture (who shall publish such
			 determination in the Federal Register);
									(C)is a rule that implements or provides for the imposition or collection of a carbon tax; or
									(D)is made under the Patient Protection and Affordable Care Act (Public Law 111–148).
									(3)The term nonmajor rule means any rule that is not a major rule.
								(4)The term rule has the meaning given such term in section 551, except that such term does not include any rule of
			 particular applicability, including a rule that approves or prescribes for
			 the future rates, wages, prices, services, or allowances therefore,
			 corporate or financial structures, reorganizations, mergers, or
			 acquisitions thereof, or accounting practices or disclosures bearing on
			 any of the foregoing.
								(5)The term submission date or publication date, except as otherwise provided in this chapter, means—
									(A)in the case of a major rule, the date on which the Congress receives the report submitted under
			 section 801(a)(1); and
									(B)in the case of a nonmajor rule, the later of—
										(i)the date on which the Congress receives the report submitted under section 801(a)(1); and
										(ii)the date on which the nonmajor rule is published in the Federal Register, if so published.
										(6)The term agricultural entity means any entity involved in or related to agricultural enterprise, including enterprises that are
			 engaged in the business of production of food and fiber, ranching and
			 raising of livestock, aquaculture, and all other farming and agricultural
			 related industries.
								(7)The term carbon tax means a fee, levy, or price on—
									(A)emissions, including carbon dioxide emissions generated by the burning of coal, natural gas, or
			 oil; or
									(B)coal, natural gas, or oil based on emissions, including carbon dioxide emissions that would be
			 generated through the fuel's combustion.
									805.Judicial review
								(a)No determination, finding, action, or omission under this chapter shall be subject to judicial
			 review.
								(b)Notwithstanding subsection (a), a court may determine whether a Federal agency has completed the
			 necessary requirements under this chapter for a rule to take effect.
								(c)The enactment of a joint resolution of approval under section 802 shall not be interpreted to serve
			 as a grant or modification of statutory authority by Congress for the
			 promulgation of a rule, shall not extinguish or affect any claim, whether
			 substantive or procedural, against any alleged defect in a rule, and shall
			 not form part of the record before the court in any judicial proceeding
			 concerning a rule except for purposes of determining whether or not the
			 rule is in effect.
								806.Exemption for monetary policyNothing in this chapter shall apply to rules that concern monetary policy proposed or implemented
			 by the Board of Governors of the Federal Reserve System or the Federal
			 Open Market Committee.
							807.Effective date of certain rulesNotwithstanding section 801—
								(1)any rule that establishes, modifies, opens, closes, or conducts a regulatory program for a
			 commercial, recreational, or subsistence activity related to hunting,
			 fishing, or camping; or
								(2)any rule other than a major rule which an agency for good cause finds (and incorporates the finding
			 and a brief statement of reasons therefore in the rule issued) that notice
			 and public procedure thereon are impracticable, unnecessary, or contrary
			 to the public interest,shall take effect at such time as the Federal agency promulgating the rule determines..
				2003.Budgetary effects of rules subject to section 802 of title 5, United States CodeSection 257(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 adding at the end the following new subparagraph:
					
						(E)Budgetary effects of rules subject to section 802 of title 5, United States CodeAny rules subject to the congressional approval procedure set forth in section 802 of chapter 8 of
			 title 5, United States Code, affecting budget authority, outlays, or
			 receipts shall be assumed to be effective unless it is not approved in
			 accordance with such section..
				2004.Government Accountability Office study of rules
					(a)In generalThe Comptroller General of the United States shall conduct a study to determine, as of the date of
			 the enactment of this subtitle—
						(1)how many rules (as such term is defined in section 804 of title 5, United States Code) were in
			 effect;
						(2)how many major rules (as such term is defined in section 804 of title 5, United States Code) were
			 in effect; and
						(3)the total estimated economic cost imposed by all such rules.
						(b)ReportNot later than one year after the date of the enactment of this subtitle, the Comptroller General
			 of the United States shall submit a report to Congress that contains the
			 findings of the study conducted under subsection (a).
					BEnergy Consumers Relief Act
				2201.Prohibition against finalizing certain energy-related rules that will cause significant adverse
			 effects to the economyNotwithstanding any other provision of law, the Administrator of the Environmental Protection
			 Agency may not promulgate as final an energy-related rule that is
			 estimated to cost more than $1 billion if the Secretary of Energy
			 determines under section 2202(3) that the rule will cause significant
			 adverse effects to the economy.
				2202.Reports and determinations prior to promulgating as final certain energy-related rulesBefore promulgating as final any energy-related rule that is estimated to cost more than $1
			 billion:
					(1)Report to CongressThe Administrator of the Environmental Protection Agency shall submit to Congress a report (and
			 transmit a copy to the Secretary of Energy) containing—
						(A)a copy of the rule;
						(B)a concise general statement relating to the rule;
						(C)an estimate of the total costs of the rule, including the direct costs and indirect costs of the
			 rule;
						(D)
							(i)an estimate of the total benefits of the rule and when such benefits are expected to be realized;
							(ii)a description of the modeling, the calculations, the assumptions, and the limitations due to
			 uncertainty, speculation, or lack of information associated with the
			 estimates under this subparagraph; and
							(iii)a certification that all data and documents relied upon by the Agency in developing such estimates—
								(I)have been preserved; and
								(II)are available for review by the public on the Agency’s Web site, except to the extent to which
			 publication of such data and documents would constitute disclosure of
			 confidential information in violation of applicable Federal law;
								(E)an estimate of the increases in energy prices, including potential increases in gasoline or
			 electricity prices for consumers, that may result from implementation or
			 enforcement of the rule; and
						(F)a detailed description of the employment effects, including potential job losses and shifts in
			 employment, that may result from implementation or enforcement of the
			 rule.
						(2)Initial determination on increases and impactsThe Secretary of Energy, in consultation with the Federal Energy Regulatory Commission and the
			 Administrator of the Energy Information Administration, shall prepare an
			 independent analysis to determine whether the rule will cause—
						(A)any increase in energy prices for consumers, including low-income households, small businesses, and
			 manufacturers;
						(B)any impact on fuel diversity of the Nation’s electricity generation portfolio or on national,
			 regional, or local electric reliability;
						(C)any adverse effect on energy supply, distribution, or use due to the economic or technical
			 infeasibility of implementing the rule; or
						(D)any other adverse effect on energy supply, distribution, or use (including a shortfall in supply
			 and increased use of foreign supplies).
						(3)Subsequent determination on adverse effects to the economyIf the Secretary of Energy determines, under paragraph (2), that the rule will cause an increase,
			 impact, or effect described in such paragraph, then the Secretary, in
			 consultation with the Administrator of the Environmental Protection
			 Agency, the Secretary of Commerce, the Secretary of Labor, and the
			 Administrator of the Small Business Administration, shall—
						(A)determine whether the rule will cause significant adverse effects to the economy, taking into
			 consideration—
							(i)the costs and benefits of the rule and limitations in calculating such costs and benefits due to
			 uncertainty, speculation, or lack of information; and
							(ii)the positive and negative impacts of the rule on economic indicators, including those related to
			 gross domestic product, unemployment, wages, consumer prices, and business
			 and manufacturing activity; and
							(B)publish the results of such determination in the Federal Register.
						2203.DefinitionsIn this subtitle:
					(1)The terms direct costs and indirect costs have the meanings given such terms in chapter 8 of the Environmental Protection Agency’s Guidelines for Preparing Economic Analyses dated December 17, 2010.
					(2)The term energy-related rule that is estimated to cost more than $1 billion means a rule of the Environmental Protection Agency that—
						(A)regulates any aspect of the production, supply, distribution, or use of energy or provides for such
			 regulation by States or other governmental entities; and
						(B)is estimated by the Administrator of the Environmental Protection Agency or the Director of the
			 Office of Management and Budget to impose direct costs and indirect costs,
			 in the aggregate, of more than $1,000,000,000.
						(3)The term rule has the meaning given to such term in section 551 of title 5, United States Code.
					2204.Prohibition on use of social cost of carbon in analysis
					(a)In generalNotwithstanding any other provision of law or any Executive order, the Administrator of the
			 Environmental Protection Agency may not use the social cost of carbon in
			 order to incorporate social benefits of reducing carbon dioxide emissions,
			 or for any other reason, in any cost-benefit analysis relating to an
			 energy-related rule that is estimated to cost more than $1 billion unless
			 and until a Federal law is enacted authorizing such use.
					(b)DefinitionIn this section, the term social cost of carbon means the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact
			 Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in
			 May 2013, or any successor or substantially related document, or any other
			 estimate of the monetized damages associated with an incremental increase
			 in carbon dioxide emissions in a given year.
					CElectricity Security and Affordability Act
				2301.Standards of performance for new fossil fuel-fired electric utility generating units
					(a)LimitationThe Administrator of the Environmental Protection Agency may not issue, implement, or enforce any
			 proposed or final rule under section 111 of the Clean Air Act (42 U.S.C.
			 7411) that establishes a standard of performance for emissions of any
			 greenhouse gas from any new source that is a fossil fuel-fired electric
			 utility generating unit unless such rule meets the requirements under
			 subsections (b) and (c).
					(b)RequirementsIn issuing any rule under section 111 of the Clean Air Act (42 U.S.C. 7411) establishing standards
			 of performance for emissions of any greenhouse gas from new sources that
			 are fossil fuel-fired electric utility generating units, the Administrator
			 of the Environmental Protection Agency (for purposes of establishing such
			 standards)—
						(1)shall separate sources fueled with coal and natural gas into separate categories; and
						(2)shall not set a standard based on the best system of emission reduction for new sources within a
			 fossil-fuel category unless—
							(A)such standard has been achieved on average for at least one continuous 12-month period (excluding
			 planned outages) by each of at least 6 units within such category—
								(i)each of which is located at a different electric generating station in the United States;
								(ii)which, collectively, are representative of the operating characteristics of electric generation at
			 different locations in the United States; and
								(iii)each of which is operated for the entire 12-month period on a full commercial basis; and
								(B)no results obtained from any demonstration project are used in setting such standard.
							(c)Coal having a heat content of 8300 or less British Thermal Units per pound
						(1)Separate subcategoryIn carrying out subsection (b)(1), the Administrator of the Environmental Protection Agency shall
			 establish a separate subcategory for new sources that are fossil
			 fuel-fired electric utility generating units using coal with an average
			 heat content of 8300 or less British Thermal Units per pound.
						(2)StandardNotwithstanding subsection (b)(2), in issuing any rule under section 111 of the Clean Air Act (42
			 U.S.C. 7411) establishing standards of performance for emissions of any
			 greenhouse gas from new sources in such subcategory, the Administrator of
			 the Environmental Protection Agency shall not set a standard based on the
			 best system of emission reduction unless—
							(A)such standard has been achieved on average for at least one continuous 12-month period (excluding
			 planned outages) by each of at least 3 units within such subcategory—
								(i)each of which is located at a different electric generating station in the United States;
								(ii)which, collectively, are representative of the operating characteristics of electric generation at
			 different locations in the United States; and
								(iii)each of which is operated for the entire 12-month period on a full commercial basis; and
								(B)no results obtained from any demonstration project are used in setting such standard.
							(d)TechnologiesNothing in this section shall be construed to preclude the issuance, implementation, or enforcement
			 of a standard of performance that—
						(1)is based on the use of one or more technologies that are developed in a foreign country, but has
			 been demonstrated to be achievable at fossil fuel-fired electric utility
			 generating units in the United States; and
						(2)meets the requirements of subsections (b) and (c), as applicable.
						2302.Congress to set effective date for standards of performance for existing, modified, and
			 reconstructed fossil fuel-fired electric utility generating units
					(a)ApplicabilityThis section applies with respect to any rule or guidelines issued by the Administrator of the
			 Environmental Protection Agency under section 111 of the Clean Air Act (42
			 U.S.C. 7411) that—
						(1)establish any standard of performance for emissions of any greenhouse gas from any modified or
			 reconstructed source that is a fossil fuel-fired electric utility
			 generating unit; or
						(2)apply to the emissions of any greenhouse gas from an existing source that is a fossil fuel-fired
			 electric utility generating unit.
						(b)Congress To set effective dateA rule or guidelines described in subsection (a) shall not take effect unless a Federal law is
			 enacted specifying such rule’s or guidelines’ effective date.
					(c)ReportingA rule or guidelines described in subsection (a) shall not take effect unless the Administrator of
			 the Environmental Protection Agency has submitted to Congress a report
			 containing each of the following:
						(1)The text of such rule or guidelines.
						(2)The economic impacts of such rule or guidelines, including the potential effects on—
							(A)economic growth, competitiveness, and jobs in the United States;
							(B)electricity ratepayers, including low-income ratepayers in affected States;
							(C)required capital investments and projected costs for operation and maintenance of new equipment
			 required to be installed; and
							(D)the global economic competitiveness of the United States.
							(3)The amount of greenhouse gas emissions that such rule or guidelines are projected to reduce as
			 compared to overall global greenhouse gas emissions.
						(d)ConsultationIn carrying out subsection (c), the Administrator of the Environmental Protection Agency shall
			 consult with the Administrator of the Energy Information Administration,
			 the Comptroller General of the United States, the Director of the National
			 Energy Technology Laboratory, and the Under Secretary of Commerce for
			 Standards and Technology.
					2303.Repeal of earlier rules and guidelinesThe following rules and guidelines shall be of no force or effect, and shall be treated as though
			 such rules and guidelines had never been issued:
					(1)The proposed rule—
						(A)entitled Standards of Performance for Greenhouse Gas Emissions for New Stationary Sources: Electric Utility
			 Generating Units, published at 77 Fed. Reg. 22392 (April 13, 2012); and
						(B)withdrawn pursuant to the notice entitled Withdrawal of Proposed Standards of Performance for Greenhouse Gas Emissions for New Stationary
			 Sources: Electric Utility Generating Units, signed by the Administrator of the Environmental Protection Agency on September 20, 2013, and
			 identified by docket ID number EPA–HQ–OAR–2011–0660.
						(2)The proposed rule entitled Standards of Performance for Greenhouse Gas Emissions from New Stationary Sources: Electric Utility
			 Generating Units, signed by the Administrator of the Environmental Protection Agency on September 20, 2013, and
			 identified by docket ID number EPA–HQ–OAR–2013–0495.
					(3)With respect to the proposed rule described in paragraph (1), any successor or substantially
			 similar proposed or final rule that—
						(A)is issued prior to the date of the enactment of this Act;
						(B)is applicable to any new source that is a fossil fuel-fired electric utility generating unit; and
						(C)does not meet the requirements under subsections (b) and (c) of section 2.
						(4)Any proposed or final rule or guidelines under section 111 of the Clean Air Act (42 U.S.C. 7411)
			 that—
						(A)are issued prior to the date of the enactment of this Act; and
						(B)establish any standard of performance for emissions of any greenhouse gas from any modified or
			 reconstructed source that is a fossil fuel-fired electric utility
			 generating unit or apply to the emissions of any greenhouse gas from an
			 existing source that is a fossil fuel-fired electric utility generating
			 unit.
						2304.DefinitionsIn this subtitle:
					(1)Demonstration projectThe term demonstration project means a project to test or demonstrate the feasibility of carbon capture and storage technologies
			 that has received Federal Government funding or financial assistance.
					(2)Existing sourceThe term existing source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)), except
			 such term shall not include any modified source.
					(3)Greenhouse gasThe term greenhouse gas means any of the following:
						(A)Carbon dioxide.
						(B)Methane.
						(C)Nitrous oxide.
						(D)Sulfur hexafluoride.
						(E)Hydrofluorocarbons.
						(F)Perfluorocarbons.
						(4)ModificationThe term modification has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)).
					(5)Modified sourceThe term modified source means any stationary source, the modification of which is commenced after the date of the
			 enactment of this Act.
					(6)New sourceThe term new source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)), except
			 that such term shall not include any modified source.
					DCoal Residuals Reuse and Management
				2401.Management and disposal of coal combustion residuals
					(a)In generalSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding at the end
			 the following:
						
							4011.Management and disposal of coal combustion residuals
								(a)State permit programs for coal combustion residualsEach State may adopt, implement, and enforce a coal combustion residuals permit program if such
			 State provides the notification required under subsection (b)(1), and the
			 certification required under subsection (b)(2).
								(b)State actions
									(1)NotificationNot later than 6 months after the date of enactment of this section (except as provided by the
			 deadline identified under subsection (d)(3)(B)), the Governor of each
			 State shall notify the Administrator, in writing, whether such State will
			 adopt and implement a coal combustion residuals permit program.
									(2)Certification
										(A)In generalNot later than 36 months after the date of enactment of this section (except as provided in
			 subsection (f)(1)(A)), in the case of a State that has notified the
			 Administrator that it will implement a coal combustion residuals permit
			 program, the head of the lead State implementing agency shall submit to
			 the Administrator a certification that such coal combustion residuals
			 permit program meets the requirements described in subsection (c).
										(B)ContentsA certification submitted under this paragraph shall include—
											(i)a letter identifying the lead State implementing agency, signed by the head of such agency;
											(ii)identification of any other State agencies involved with the implementation of the coal combustion
			 residuals permit program;
											(iii)an explanation of how the State coal combustion residuals permit program meets the requirements of
			 this section, including a description of the State’s—
												(I)process to inspect or otherwise determine compliance with such permit program;
												(II)process to enforce the requirements of such permit program;
												(III)public participation process for the promulgation, amendment, or repeal of regulations for, and the
			 issuance of permits under, such permit program;
												(IV)statutes, regulations, or policies pertaining to public access to information, such as groundwater
			 monitoring data; and
												(V)statutes, regulations, or policies pertaining to structural integrity or dam safety that may be
			 applied to structures through such permit program;
												(iv)a certification that the State has in effect, at the time of certification, statutes or regulations
			 necessary to implement a coal combustion residuals permit program that
			 meets the requirements described in subsection (c);
											(v)copies of State statutes and regulations described in clause (iv); and
											(vi)an emergency action plan for State response to a leak or spill at a structure that receives coal
			 combustion residuals.
											(C)UpdatesA State may update the certification as needed to reflect changes to the coal combustion residuals
			 permit program.
										(3)Maintenance of 4005(c) or 3006 programIn order to adopt or implement a coal combustion residuals permit program under this section
			 (including pursuant to subsection (f)), the State implementing agency
			 shall maintain an approved permit program or other system of prior
			 approval and conditions under section 4005(c) or an authorized program
			 under section 3006.
									(c)Requirements for a coal combustion residuals permit programA coal combustion residuals permit program shall consist of the following:
									(1)General requirements
										(A)In generalThe implementing agency shall—
											(i)apply the subset of the revised criteria described in paragraph (2) to owners or operators of
			 structures, including surface impoundments, that receive coal combustion
			 residuals on or after the date of enactment of this section;
											(ii)with respect to structures that are receiving coal combustion residuals as of the date of enactment
			 of this section, take the actions required under paragraph (3);
											(iii)impose requirements for surface impoundments that do not meet certain criteria pursuant to
			 paragraph (4); and
											(iv)require that closure of structures occur in accordance with paragraph (5).
											(B)Structural integrity
											(i)Engineering certificationThe implementing agency shall require that an independent registered professional engineer certify
			 that—
												(I)the design of each structure that receives coal combustion residuals on or after the date of
			 enactment of this section is in accordance with recognized and generally
			 accepted good engineering practices for containment of the maximum volume
			 of coal combustion residuals and liquids which can be impounded therein;
			 and
												(II)the construction and maintenance of the structure will ensure structural stability.
												(ii)Emergency action planThe implementing agency shall require that the owner or operator of any structure that is a surface
			 impoundment that receives coal combustion residuals on or after the date
			 of enactment of this section and that is classified by the State as posing
			 a high hazard potential pursuant to the guidelines published by the
			 Federal Emergency Management Agency entitled Federal Guidelines for Dam Safety: Hazard Potential Classification System for Dams (FEMA Publication Number 333) prepare and maintain an emergency action plan that identifies
			 responsible persons and actions to be taken in the event of a dam safety
			 emergency.
											(iii)Inspection
												(I)In generalThe implementing agency shall require that structures that are surface impoundments that receive
			 coal combustion residuals on or after the date of enactment of this
			 section be inspected not less than annually by an independent registered
			 professional engineer to assure that the design, operation, and
			 maintenance of the surface impoundment is in accordance with recognized
			 and generally accepted good engineering practices for containment of the
			 maximum volume of coal combustion residuals and liquids which can be
			 impounded therein, so as to ensure dam stability.
												(II)Potentially hazardous conditionsThe implementing agency shall require that if an inspection under subclause (I), or a periodic
			 evaluation under clause (iv), reveals a potentially hazardous condition,
			 the owner or operator of the structure shall immediately take action to
			 mitigate the potentially hazardous condition and notify appropriate State
			 and local first responders.
												(iv)Periodic evaluationThe implementing agency shall require that structures that are surface impoundments that receive
			 coal combustion residuals on or after the date of enactment of this
			 section be periodically evaluated for appearances of structural weakness.
											(v)Deficiency
												(I)In generalIf the head of the implementing agency determines that a structure is deficient with respect to the
			 requirements in clause (i), (iii), or (iv), the head of the agency has the
			 authority to require action to correct the deficiency according to a
			 schedule determined by the agency.
												(II)Uncorrected deficienciesIf a deficiency is not corrected according to the schedule, the head of the implementing agency has
			 the authority to require that the structure close in accordance with
			 paragraph (5).
												(III)Dam safety consultationIn the case of a structure that is a surface impoundment, the head of the implementing agency
			 shall, in making a determination under subclause (I), consult with
			 appropriate State dam safety officials.
												(C)LocationThe implementing agency shall require that structures that first receive coal combustion residuals
			 on or after the date of enactment of this section shall be constructed
			 with a base located a minimum of 2 feet above the upper limit of the water
			 table, unless it is demonstrated to the satisfaction of the implementing
			 agency that—
											(i)the hydrogeologic characteristics of a structure and surrounding land would preclude such a
			 requirement; and
											(ii)the function and integrity of the liner system will not be adversely impacted by contact with the
			 water table.
											(D)Wind dispersal
											(i)In generalThe implementing agency shall require that owners or operators of structures that receive coal
			 combustion residuals on or after the date of enactment of this section
			 address wind dispersal of dust by requiring cover, or by wetting coal
			 combustion residuals with water to a moisture content that prevents wind
			 dispersal, facilitates compaction, and does not result in free liquids.
											(ii)Alternative methodsSubject to the review and approval by the implementing agency, owners or operators of structures
			 that receive coal combustion residuals on or after the date of enactment
			 of this section may propose alternative methods to address wind dispersal
			 of dust that will provide comparable or more effective control of dust.
											(E)PermitsThe implementing agency shall require that owners or operators of structures that receive coal
			 combustion residuals on or after the date of enactment of this section
			 apply for and obtain permits incorporating the requirements of the coal
			 combustion residuals permit program.
										(F)Public availability of informationExcept for information with respect to which disclosure is prohibited under section 1905 of title
			 18, United States Code, the implementing agency shall ensure that—
											(i)documents for permit determinations are made available for public review and comment under the
			 public participation process described in subsection (b)(2)(B)(iii)(III)
			 or in subsection (e)(6), as applicable;
											(ii)final determinations on permit applications are made known to the public; and
											(iii)groundwater monitoring data collected under paragraph (2) is publicly available.
											(G)Agency authority
											(i)In generalThe implementing agency has the authority to—
												(I)obtain information necessary to determine whether the owner or operator of a structure is in
			 compliance with the requirements of this subsection;
												(II)conduct or require monitoring and testing to ensure that structures are in compliance with the
			 requirements of this subsection; and
												(III)enter, at reasonable times, any site or premise subject to the coal combustion residuals permit
			 program for the purpose of inspecting structures and reviewing records
			 relevant to the design, operation, and maintenance of structures.
												(ii)Monitoring and testingIf monitoring or testing is conducted under clause (i)(II) by or for the implementing agency, the
			 implementing agency shall, if requested, provide to the owner or operator—
												(I)a written description of the monitoring or testing completed;
												(II)at the time of sampling, a portion of each sample equal in volume or weight to the portion retained
			 by or for the implementing agency; and
												(III)a copy of the results of any analysis of samples collected by or for the implementing agency.
												(2)Revised criteriaThe subset of the revised criteria referred to in paragraph (1)(A)(i) are as follows:
										(A)Design requirementsFor new structures, and lateral expansions of existing structures, that first receive coal
			 combustion residuals on or after the date of enactment of this section,
			 the revised criteria regarding design requirements described in section
			 258.40 of title 40, Code of Federal Regulations, except that the leachate
			 collection system requirements described in section 258.40(a)(2) of title
			 40, Code of Federal Regulations, do not apply to structures that are
			 surface impoundments.
										(B)Groundwater monitoring and corrective actionFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria regarding groundwater monitoring and
			 corrective action requirements described in subpart E of part 258 of title
			 40, Code of Federal Regulations, except that, for the purposes of this
			 subparagraph, the revised criteria shall also include—
											(i)for the purposes of detection monitoring, the constituents boron, chloride, conductivity, fluoride,
			 mercury, pH, sulfate, sulfide, and total dissolved solids; and
											(ii)for the purposes of assessment monitoring, establishing a groundwater protection standard, and
			 assessment of corrective measures, the constituents aluminum, boron,
			 chloride, fluoride, iron, manganese, molybdenum, pH, sulfate, and total
			 dissolved solids.
											(C)ClosureFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, in a manner consistent with paragraph (5), the revised criteria
			 for closure described in subsections (a) through (c) and (h) through (j)
			 of section 258.60 of title 40, Code of Federal Regulations.
										(D)Post-closureFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria for post-closure care described in section
			 258.61 of title 40, Code of Federal Regulations, except for the
			 requirement described in subsection (a)(4) of that section.
										(E)Location restrictionsThe revised criteria for location restrictions described in—
											(i)for new structures, and lateral expansions of existing structures, that first receive coal
			 combustion residuals on or after the date of enactment of this section,
			 sections 258.11 through 258.15 of title 40, Code of Federal Regulations;
			 and
											(ii)for existing structures that receive coal combustion residuals on or after the date of enactment of
			 this section, sections 258.11 and 258.15 of title 40, Code of Federal
			 Regulations.
											(F)Air qualityFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria for air quality described in section 258.24
			 of title 40, Code of Federal Regulations.
										(G)Financial assuranceFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria for financial assurance described in subpart
			 G of part 258 of title 40, Code of Federal Regulations.
										(H)Surface waterFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria for surface water described in section
			 258.27 of title 40, Code of Federal Regulations.
										(I)RecordkeepingFor all structures that receive coal combustion residuals on or after the date of enactment of this
			 section, the revised criteria for recordkeeping described in section
			 258.29 of title 40, Code of Federal Regulations.
										(J)Run-on and run-off control systems for land-based unitsFor all landfills and other land-based units, other than surface impoundments, that receive coal
			 combustion residuals on or after the date of enactment of this section,
			 the revised criteria for run-on and run-off control systems described in
			 section 258.26 of title 40, Code of Federal Regulations.
										(K)Run-off control systems for surface impoundmentsFor all surface impoundments that receive coal combustion residuals on or after the date of
			 enactment of this section, the revised criteria for run-off control
			 systems described in section 258.26(a)(2) of title 40, Code of Federal
			 Regulations.
										(3)Permit program implementation for existing structures
										(A)NotificationNot later than the date on which a State submits a certification under subsection (b)(2), not later
			 than 30 months after the Administrator receives notice under subsection
			 (e)(1)(A), or not later than 36 months after the date of enactment of this
			 section with respect to a coal combustion residuals permit program that is
			 being implemented by the Administrator under subsection (e)(3), as
			 applicable, the implementing agency shall notify owners or operators of
			 structures that are receiving coal combustion residuals as of the date of
			 enactment of this section within the State of—
											(i)the obligation to apply for and obtain a permit under subparagraph (C); and
											(ii)the requirements referred to in subparagraph (B).
											(B)Compliance with certain requirementsNot later than 12 months after the date on which a State submits a certification under subsection
			 (b)(2), not later than 42 months after the Administrator receives notice
			 under subsection (e)(1)(A), or not later than 48 months after the date of
			 enactment of this section with respect to a coal combustion residuals
			 permit program that is being implemented by the Administrator under
			 subsection (e)(3), as applicable, the implementing agency shall require
			 owners or operators of structures that are receiving coal combustion
			 residuals as of the date of enactment of this section to comply with—
											(i)the requirements under paragraphs (1)(B) (ii) and (iii), (1)(D), (2)(B), (2)(F), (2)(H), (2)(J),
			 and
			 (2)(K); and
											(ii)the groundwater recordkeeping requirement described in section 258.29(a)(5) of title 40, Code of
			 Federal Regulations.
											(C) Permits
											(i)Permit deadlineNot later than 48 months after the date on which a State submits a certification under subsection
			 (b)(2), not later than 78 months after the Administrator receives notice
			 under subsection (e)(1)(A), or not later than 84 months after the date of
			 enactment of this section with respect to a coal combustion residuals
			 permit program that is being implemented by the Administrator under
			 subsection (e)(3), as applicable, the implementing agency shall issue,
			 with respect to a structure that is receiving coal combustion residuals as
			 of the date of enactment of this section, a final permit incorporating the
			 requirements of the coal combustion residuals permit program, or a final
			 denial for an application submitted requesting such a permit.
											(ii)Application deadlineThe implementing agency shall identify, in collaboration with the owner or operator of a structure
			 described in clause (i), a reasonable deadline by which the owner or
			 operator shall submit a permit application under such clause.
											(D)Interim operation
											(i)Prior to deadlinesWith respect to any period of time on or after the date of enactment of this section but prior to
			 the applicable deadline in subparagraph (B), the owner or operator of a
			 structure that is receiving coal combustion residuals as of the date of
			 enactment of this section may continue to operate such structure until
			 such applicable deadline under the applicable authority in effect.
											(ii)Prior to permitUnless the implementing agency determines that the structure should close pursuant to paragraph
			 (5), if the owner or operator of a structure that is receiving coal
			 combustion residuals as of the date of enactment of this section meets the
			 requirements referred to in subparagraph (B) by the applicable deadline in
			 such subparagraph, the owner or operator may operate the structure until
			 such time as the implementing agency issues, under subparagraph (C), a
			 final permit incorporating the requirements of the coal combustion
			 residuals permit program, or a final denial for an application submitted
			 requesting such a permit.
											(4)Requirements for surface impoundments that do not meet certain criteria
										(A)Surface impoundments that require assessment of corrective measures within 10 years of the date of
			 enactment
											(i)In generalIn addition to the groundwater monitoring and corrective action requirements described in paragraph
			 (2)(B), the implementing agency shall require a surface impoundment that
			 receives coal combustion residuals on or after the date of enactment of
			 this section to comply with the requirements in clause (ii) of this
			 subparagraph and clauses (i) and (ii) of subparagraph (D) if the surface
			 impoundment—
												(I)does not—
													(aa)have a liner system described in section 258.40(b) of title 40, Code of Federal Regulations; and
													(bb)meet the design criteria described in section 258.40(a)(1) of title 40, Code of Federal
			 Regulations; and
													(II)within 10 years after the date of enactment of this section, is required under section 258.56(a) of
			 title 40, Code of Federal Regulations, to undergo an assessment of
			 corrective measures for any constituent covered under subpart E of part
			 258 of title 40, Code of Federal Regulations, or otherwise identified in
			 paragraph (2)(B)(ii) of this subsection, for which assessment groundwater
			 monitoring is required.
												(ii)Deadline to meet groundwater protection standardExcept as provided in subparagraph (C), the implementing agency shall require that the groundwater
			 protection standard, for surface impoundments identified in clause (i) of
			 this subparagraph, established by the implementing agency under section
			 258.55(h) or 258.55(i) of title 40, Code of Federal Regulations, for any
			 constituent for which corrective measures are required shall be met—
												(I)as soon as practicable at the relevant point of compliance, as described in section 258.40(d) of
			 title 40, Code of Federal Regulations; and
												(II)not later than 10 years after the date of enactment of this section.
												(B)Surface impoundments subject to a state corrective action requirement as of the date of enactment
											(i)In generalIn addition to the groundwater monitoring and corrective action requirements described in paragraph
			 (2)(B), the implementing agency shall require a surface impoundment that
			 receives coal combustion residuals on or after the date of enactment of
			 this section to comply with the requirements in clause (ii) of this
			 subparagraph and clauses (i) and (ii) of subparagraph (D) if the surface
			 impoundment—
												(I)does not—
													(aa)have a liner system described in section 258.40(b) of title 40, Code of Federal Regulations; and
													(bb)meet the design criteria described in section 258.40(a)(1) of title 40, Code of Federal
			 Regulations; and
													(II)as of the date of enactment of this section, is subject to a State corrective action requirement.
												(ii)Deadline to meet groundwater protection standardExcept as provided in subparagraph (C), the implementing agency shall require that the groundwater
			 protection standard, for surface impoundments identified in clause (i) of
			 this subparagraph, established by the implementing agency under section
			 258.55(h) or 258.55(i) of title 40, Code of Federal Regulations, for any
			 constituent for which corrective measures are required shall be met—
												(I)as soon as practicable at the relevant point of compliance, as described in section 258.40(d) of
			 title 40, Code of Federal Regulations; and
												(II)not later than 8 years after the date of enactment of this section.
												(C)Extension of deadline
											(i)In generalExcept as provided in clause (ii) of this subparagraph, the deadline for meeting a groundwater
			 protection standard under subparagraph (A)(ii) or (B)(ii) may be extended
			 by the implementing agency, after opportunity for public notice and
			 comment under the public participation process described in subsection
			 (b)(2)(B)(iii)(III), or in subsection (e)(6) based on—
												(I)the effectiveness of any interim measures implemented by the owner or operator of the facility
			 under section 258.58(a)(3) of title 40, Code of Federal Regulations;
												(II)the level of progress demonstrated in meeting the groundwater protection standard;
												(III)the potential for other adverse human health or environmental exposures attributable to the
			 contamination from the surface impoundment undergoing corrective action;
			 and
												(IV)the lack of available alternative management capacity for the coal combustion residuals and related
			 materials managed in the impoundment at the facility at which the
			 impoundment is located if the owner or operator has used best efforts, as
			 necessary, to design, obtain any necessary permits, finance, construct,
			 and render operational the alternative management capacity during the time
			 period for meeting a groundwater protection standard in subparagraph
			 (A)(ii) or (B)(ii).
												(ii)ExceptionThe deadline under subparagraph (A)(ii) or (B)(ii) shall not be extended if there has been
			 contamination of public or private drinking water systems attributable to
			 a surface impoundment undergoing corrective action, unless the
			 contamination has been addressed by providing a permanent replacement
			 water system.
											(D)Additional requirements
											(i)ClosureIf the deadline under subparagraph (A)(ii), (B)(ii), or (C) is not satisfied, the surface
			 impoundment shall cease receiving coal combustion residuals and initiate
			 closure under paragraph (5).
											(ii)Interim measures
												(I)In generalExcept as provided in subclause (II), not later than 90 days after the date on which the assessment
			 of corrective measures is initiated, the owner or operator of a surface
			 impoundment described in subparagraph (A) or (B) shall implement interim
			 measures, as necessary, under the factors in section 258.58(a)(3) of title
			 40, Code of Federal Regulations.
												(II)Impoundments subject to state corrective action requirement as of the date of enactmentSubclause (I) shall only apply to surface impoundments subject to a State corrective action
			 requirement as of the date of enactment of this section if the owner or
			 operator has not implemented interim measures, as necessary, under the
			 factors in section 258.58(a)(3) of title 40, Code of Federal Regulations.
												(E)Surface impoundments that require assessment of corrective measures more than 10 years after date
			 of enactment
											(i)In generalIn addition to the groundwater monitoring and corrective action requirements described in paragraph
			 (2)(B), the implementing agency shall require a surface impoundment that
			 receives coal combustion residuals on or after the date of enactment of
			 this section to comply with the requirements in clause (ii) if the surface
			 impoundment—
												(I)does not—
													(aa)have a liner system described in section 258.40(b) of title 40, Code of Federal Regulations; and
													(bb)meet the design criteria described in section 258.40(a)(1) of title 40, Code of Federal
			 Regulations; and
													(II)more than 10 years after the date of enactment of this section, is required under section 258.56(a)
			 title 40, Code of Federal Regulations, to undergo an assessment of
			 corrective measures for any constituent covered under subpart E of part
			 258 of title 40, Code of Federal Regulations, or otherwise identified in
			 paragraph (2)(B)(ii) of this subsection, for which assessment groundwater
			 monitoring is required.
												(ii)Requirements
												(I)ClosureThe surface impoundments identified in clause (i) shall cease receiving coal combustion residuals
			 and initiate closure in accordance with paragraph (5) after alternative
			 management capacity at the facility is available for the coal combustion
			 residuals and related materials managed in the impoundment.
												(II)Best effortsThe alternative management capacity shall be developed as soon as practicable with the owner or
			 operator using best efforts to design, obtain necessary permits for,
			 finance, construct, and render operational the alternative management
			 capacity.
												(III)Alternative capacity management planThe owner or operator shall, in collaboration with the implementing agency, prepare a written plan
			 that describes the steps necessary to develop the alternative management
			 capacity and includes a schedule for completion.
												(IV)Public participationThe plan described in subclause (III) shall be subject to public notice and comment under the
			 public participation process described in subsection (b)(2)(B)(iii)(III)
			 or in subsection (e)(6), as applicable.
												(5)Closure
										(A)In generalIf it is determined by the implementing agency that a structure should close because the
			 requirements of a coal combustion residuals permit program are not being
			 satisfied with respect to such structure, or if it is determined by the
			 owner or operator that a structure should close, the time period and
			 method for the closure of such structure shall be set forth in a closure
			 plan that establishes a deadline for completion of closure as soon as
			 practicable and that takes into account the nature and the site-specific
			 characteristics of the structure to be closed.
										(B)Surface impoundmentIn the case of a surface impoundment, the closure plan under subparagraph (A) shall require, at a
			 minimum, the removal of liquid and the stabilization of remaining waste,
			 as necessary to support the final cover.
										(d)Federal review of State permit programs
									(1)In generalThe Administrator shall provide to a State written notice and an opportunity to remedy deficiencies
			 in accordance with paragraph (3) if at any time the State—
										(A)does not satisfy the notification requirement under subsection (b)(1);
										(B)has not submitted a certification required under subsection (b)(2);
										(C)does not satisfy the maintenance requirement under subsection (b)(3);
										(D)is not implementing a coal combustion residuals permit program, with respect to which the State has
			 submitted a certification under subsection (b)(2), that meets the
			 requirements described in subsection (c);
										(E)is not implementing a coal combustion residuals permit program, with respect to which the State has
			 submitted a certification under subsection (b)(2)—
											(i)that is consistent with such certification; and
											(ii)for which the State continues to have in effect statutes or regulations necessary to implement such
			 program; or
											(F)does not make available to the Administrator, within 90 days of a written request, specific
			 information necessary for the Administrator to ascertain whether the State
			 has satisfied the requirements described in subparagraphs (A) through (E).
										(2)RequestIf a request described in paragraph (1)(F) is proposed pursuant to a petition to the Administrator,
			 the Administrator shall only make the request if the Administrator does
			 not possess the information necessary to ascertain whether the State has
			 satisfied the requirements described in subparagraphs (A) through (E) of
			 such paragraph.
									(3)Contents of notice; deadline for responseA notice provided under paragraph (1) shall—
										(A)include findings of the Administrator detailing any applicable deficiencies described in
			 subparagraphs (A) through (F) of paragraph (1); and
										(B)identify, in collaboration with the State, a reasonable deadline by which the State shall remedy
			 such applicable deficiencies, which shall be—
											(i)in the case of a deficiency described in subparagraphs (A) through (E) of paragraph (1), not
			 earlier than 180 days after the date on which the State receives the
			 notice; and
											(ii)in the case of a deficiency described in paragraph (1)(F), not later than 90 days after the date on
			 which the State receives the notice.
											(4)Criteria for determining deficiency of State permit programIn making a determination whether a State has failed to satisfy the requirements described in
			 subparagraphs (A) through (E) of paragraph (1), or a determination under
			 subsection (e)(1)(B), the Administrator shall consider, as appropriate—
										(A)whether the State’s statutes or regulations to implement a coal combustion residuals permit program
			 are not sufficient to meet the requirements described in subsection (c)
			 because of—
											(i)failure of the State to promulgate or enact new statutes or regulations when necessary; or
											(ii)action by a State legislature or court striking down or limiting such State statutes or
			 regulations;
											(B)whether the operation of the State coal combustion residuals permit program fails to comply with
			 the requirements of subsection (c) because of—
											(i)failure of the State to issue permits as required in subsection (c)(1)(E);
											(ii)repeated issuance of permits by the State which do not meet the requirements of subsection (c);
											(iii)failure of the State to comply with the public participation requirements of this section; or
											(iv)failure of the State to implement corrective action requirements as described in subsection
			 (c)(2)(B); and
											(C)whether the enforcement of a State coal combustion residuals permit program fails to comply with
			 the requirements of this section because of—
											(i)failure to act on violations of permits, as identified by the State; or
											(ii)repeated failure by the State to inspect or otherwise determine compliance pursuant to the process
			 identified in subsection (b)(2)(B)(iii)(I).
											(e)Implementation by Administrator
									(1)Federal backstop authorityThe Administrator shall implement a coal combustion residuals permit program for a State only if—
										(A)the Governor of the State notifies the Administrator under subsection (b)(1) that the State will
			 not adopt and implement a permit program;
										(B)the State has received a notice under subsection (d) and the Administrator determines, after
			 providing a 30-day period for notice and public comment, that the State
			 has failed, by the deadline identified in the notice under subsection
			 (d)(3)(B), to remedy the deficiencies detailed in the notice under
			 subsection (d)(3)(A); or
										(C)the State informs the Administrator, in writing, that such State will no longer implement such a
			 permit program.
										(2)ReviewA State may obtain a review of a determination by the Administrator under this subsection as if the
			 determination was a final regulation for purposes of section 7006.
									(3)Other structuresFor structures that receive coal combustion residuals on or after the date of enactment of this
			 section located on property within the exterior boundaries of a State that
			 the State does not have authority or jurisdiction to regulate, the
			 Administrator shall implement a coal combustion residuals permit program
			 only for those structures.
									(4)RequirementsIf the Administrator implements a coal combustion residuals permit program for a State under
			 paragraph (1) or (3), the permit program shall consist of the requirements
			 described in subsection (c).
									(5)Enforcement
										(A)In generalIf the Administrator implements a coal combustion residuals permit program for a State under
			 paragraph (1)—
											(i)the authorities referred to in section 4005(c)(2)(A) shall apply with respect to coal combustion
			 residuals and structures for which the Administrator is implementing the
			 coal combustion residuals permit program; and
											(ii)the Administrator may use those authorities to inspect, gather information, and enforce the
			 requirements of this section in the State.
											(B)Other structuresIf the Administrator implements a coal combustion residuals permit program under paragraph (3)—
											(i)the authorities referred to in section 4005(c)(2)(A) shall apply with respect to coal combustion
			 residuals and structures for which the Administrator is implementing the
			 coal combustion residuals permit program; and
											(ii)the Administrator may use those authorities to inspect, gather information, and enforce the
			 requirements of this section for the structures for which the
			 Administrator is implementing the coal combustion residuals permit
			 program.
											(6)Public participation processIf the Administrator implements a coal combustion residuals permit program for a State under this
			 subsection, the Administrator shall provide a 30-day period for the public
			 participation process required in paragraphs (1)(F)(i), (4)(C)(i), and
			 (4)(E)(ii)(IV) of subsection (c).
									(f)State control after implementation by Administrator
									(1)State control
										(A)New adoption, or resumption of, and implementation by StateFor a State for which the Administrator is implementing a coal combustion residuals permit program
			 under subsection (e)(1)(A), or subsection (e)(1)(C), the State may adopt
			 and implement such a permit program by—
											(i)notifying the Administrator that the State will adopt and implement such a permit program;
											(ii)not later than 6 months after the date of such notification, submitting to the Administrator a
			 certification under subsection (b)(2); and
											(iii)receiving from the Administrator—
												(I)a determination, after providing a 30-day period for notice and public comment, that the State coal
			 combustion residuals permit program meets the requirements described in
			 subsection (c); and
												(II)a timeline for transition of control of the coal combustion residuals permit program.
												(B)Remedying deficient permit programFor a State for which the Administrator is implementing a coal combustion residuals permit program
			 under subsection (e)(1)(B), the State may adopt and implement such a
			 permit program by—
											(i)remedying only the deficiencies detailed in the notice pursuant to subsection (d)(3)(A); and
											(ii)receiving from the Administrator—
												(I)a determination, after providing a 30-day period for notice and public comment, that the
			 deficiencies detailed in such notice have been remedied; and
												(II)a timeline for transition of control of the coal combustion residuals permit program.
												(2)Review of determination
										(A)Determination requiredThe Administrator shall make a determination under paragraph (1) not later than 90 days after the
			 date on which the State submits a certification under paragraph
			 (1)(A)(ii), or notifies the Administrator that the deficiencies have been
			 remedied pursuant to paragraph (1)(B)(i), as applicable.
										(B)ReviewA State may obtain a review of a determination by the Administrator under paragraph (1) as if such
			 determination was a final regulation for purposes of section 7006.
										(3)Implementation during transition
										(A)Effect on actions and ordersProgram requirements of, and actions taken or orders issued pursuant to, a coal combustion
			 residuals permit program shall remain in effect if—
											(i)a State takes control of its coal combustion residuals permit program from the Administrator under
			 paragraph (1); or
											(ii)the Administrator takes control of a coal combustion residuals permit program from a State under
			 subsection (e).
											(B)Change in requirementsSubparagraph (A) shall apply to such program requirements, actions, and orders until such time as—
											(i)the implementing agency changes the requirements of the coal combustion residuals permit program
			 with respect to the basis for the action or order; or
											(ii)the State or the Administrator, whichever took the action or issued the order, certifies the
			 completion of a corrective action that is the subject of the action or
			 order.
											(4)Single permit programIf a State adopts and implements a coal combustion residuals permit program under this subsection,
			 the Administrator shall cease to implement the permit program implemented
			 under subsection (e)(1) for such State.
									(g)Effect on determination under 4005(c) or 3006The Administrator shall not consider the implementation of a coal combustion residuals permit
			 program by the Administrator under subsection (e) in making a
			 determination of approval for a permit program or other system of prior
			 approval and conditions under section 4005(c) or of authorization for a
			 program under section 3006.
								(h)Authority
									(1)State authorityNothing in this section shall preclude or deny any right of any State to adopt or enforce any
			 regulation or requirement respecting coal combustion residuals that is
			 more stringent or broader in scope than a regulation or requirement under
			 this section.
									(2)Authority of the administrator
										(A)In generalExcept as provided in subsections (d) and (e) and section 6005, the Administrator shall, with
			 respect to the regulation of coal combustion residuals, defer to the
			 States pursuant to this section.
										(B)Imminent hazardNothing in this section shall be construed as affecting the authority of the Administrator under
			 section 7003 with respect to coal combustion residuals.
										(C)Enforcement assistance only upon requestUpon request from the head of a lead State agency that is implementing a coal combustion residuals
			 permit program, the Administrator may provide to such State agency only
			 the enforcement assistance requested.
										(D)Concurrent enforcementExcept as provided in subparagraph (C), the Administrator shall not have concurrent enforcement
			 authority when a State is implementing a coal combustion residuals permit
			 program, including during any period of interim operation described in
			 subsection (c)(3)(D).
										(E)Other authorityThe Administrator shall not have authority to finalize the proposed rule published at pages 35128
			 through 35264 of volume 75 of the Federal Register (June 21, 2010).
										(F)Other response authorityNothing in this section shall be construed as affecting the authority of the Administrator under
			 the Comprehensive Environmental Response, Compensation, and Liability Act
			 of 1980 (42 U.S.C. 9601 et seq.) with respect to coal combustion
			 residuals.
										(3)Citizen suitsNothing in this section shall be construed to affect the authority of a person to commence a civil
			 action in accordance with section 7002.
									(i)Mine reclamation activitiesA coal combustion residuals permit program implemented by the Administrator under subsection (e)
			 shall not apply to the utilization, placement, and storage of coal
			 combustion residuals at surface mining and reclamation operations.
								(j)DefinitionsIn this section:
									(1)Coal combustion residualsThe term coal combustion residuals means—
										(A)the solid wastes listed in section 3001(b)(3)(A)(i), including recoverable materials from such
			 wastes;
										(B)coal combustion wastes that are co-managed with wastes produced in conjunction with the combustion
			 of coal, provided that such wastes are not segregated and disposed of
			 separately from the coal combustion wastes and comprise a relatively small
			 proportion of the total wastes being disposed in the structure;
										(C)fluidized bed combustion wastes;
										(D)wastes from the co-burning of coal with non-hazardous secondary materials, provided that coal makes
			 up at least 50 percent of the total fuel burned; and
										(E)wastes from the co-burning of coal with materials described in subparagraph (A) that are recovered
			 from monofills.
										(2)Coal combustion residuals permit programThe term coal combustion residuals permit program means all of the authorities, activities, and procedures that comprise the system of prior
			 approval and conditions implemented by or for a State to regulate the
			 management and disposal of coal combustion residuals.
									(3)Code of Federal regulationsThe term Code of Federal Regulations means the Code of Federal Regulations (as in effect on the date of enactment of this section) or
			 any successor regulations.
									(4)Implementing agencyThe term implementing agency means the agency responsible for implementing a coal combustion residuals permit program for a
			 State, which shall either be the lead State implementing agency identified
			 under subsection (b)(2)(B)(i) or the Administrator pursuant to subsection
			 (e).
									(5)Permit; prior approval and conditionsExcept as provided in subsections (b)(3) and (g), the terms permit and prior approval and conditions mean any authorization, license, or equivalent control document that incorporates the requirements
			 of subsection (c).
									(6)Revised criteriaThe term revised criteria means the criteria promulgated for municipal solid waste landfill units under section 4004(a) and
			 under section 1008(a)(3), as revised under section 4010(c).
									(7)Structure
										(A)In generalExcept as provided in subparagraph (B), the term structure means a landfill, surface impoundment, or other land-based unit which receives, or is intended to
			 receive, coal combustion residuals.
										(B)De minimis receiptThe term structure does not include any land-based unit that receives only de minimis quantities of coal combustion
			 residuals if the presence of coal combustion residuals is incidental to
			 the material managed in the unit..
					(b)Conforming amendmentThe table of contents contained in section 1001 of the Solid Waste Disposal Act is amended by
			 inserting after the item relating to section 4010 the following:
						
							
								Sec. 4011. Management and disposal of coal combustion residuals..
					2402.2000 regulatory determinationNothing in this subtitle, or the amendments made by this subtitle, shall be construed to alter in
			 any manner the Environmental Protection Agency’s regulatory determination
			 entitled Notice of Regulatory Determination on Wastes From the Combustion of Fossil Fuels, published at 65 Fed. Reg. 32214 (May 22, 2000), that the fossil fuel combustion wastes addressed
			 in that determination do not warrant regulation under subtitle C of the
			 Solid Waste Disposal Act (42 U.S.C. 6921 et seq.).
				2403.Technical assistanceNothing in this subtitle, or the amendments made by this subtitle, shall be construed to affect the
			 authority of a State to request, or the Administrator of the Environmental
			 Protection Agency to provide, technical assistance under the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.).
				2404.Federal Power ActNothing in this subtitle, or the amendments made by this subtitle, shall be construed to affect the
			 obligations of an owner or operator of a structure (as defined in section
			 4011 of the Solid Waste Disposal Act, as added by this subtitle) under
			 section 215(b)(1) of the Federal Power Act (16 U.S.C. 824o(b)(1)).
				IIIReducing Frivolous Legal Costs
			ALawsuit Abuse Reduction Act
				3101.Attorney accountability
					(a)Sanctions under rule 11Rule 11(c) of the Federal Rules of Civil Procedure is amended—
						(1)in paragraph (1), by striking may and inserting shall;
						(2)in paragraph (2), by striking Rule 5 and all that follows through motion. and inserting Rule 5.; and
						(3)in paragraph (4), by striking situated and all that follows through the end of the paragraph and inserting situated, and to compensate the parties that were injured by such conduct. Subject to the
			 limitations in paragraph (5), the sanction shall consist of an order to
			 pay to the party or parties the amount of the reasonable expenses incurred
			 as a direct result of the violation, including reasonable attorneys’ fees
			 and costs. The court may also impose additional appropriate sanctions,
			 such as striking the pleadings, dismissing the suit, or other directives
			 of a nonmonetary nature, or, if warranted for effective deterrence, an
			 order directing payment of a penalty into the court..
						(b)Rule of constructionNothing in this subtitle or an amendment made by this subtitle shall be construed to bar or impede
			 the assertion or development of new claims, defenses, or remedies under
			 Federal, State, or local laws, including civil rights laws, or under the
			 Constitution of the United States.
					BFurthering Asbestos Claim Transparency in Bankruptcy
				3201.AmendmentsSection 524(g) of title 11, United States Code, is amended by adding at the end the following:
					
						(8)A trust described in paragraph (2) shall, subject to section 107—
							(A)file with the bankruptcy court, not later than 60 days after the end of every quarter, a report
			 that shall be made available on the court’s public docket and with respect
			 to such quarter—
								(i)describes each demand the trust received from, including the name and exposure history of, a
			 claimant and the basis for any payment from the trust made to such
			 claimant; and
								(ii)does not include any confidential medical record or the claimant’s full social security number; and
								(B)upon written request, and subject to payment (demanded at the option of the trust) for any
			 reasonable cost incurred by the trust to comply with such request, provide
			 in a timely manner any information related to payment from, and demands
			 for payment from, such trust, subject to appropriate protective orders, to
			 any party to any action in law or equity if the subject of such action
			 concerns liability for asbestos exposure..
				3202.Effective date; application of amendments
					(a)Effective dateExcept as provided in subsection (b), this subtitle and the amendments made by this subtitle shall
			 take effect on the date of the enactment of this subtitle.
					(b)Application of amendmentsThe amendments made by this subtitle shall apply with respect to cases commenced under title 11 of
			 the United States Code before, on, or after the date of the enactment of
			 this subtitle.
					CInnovation Act
				3301.DefinitionsIn this subtitle:
					(1)DirectorThe term Director means the Under Secretary of Commerce for Intellectual Property and Director of the United States
			 Patent and Trademark Office.
					(2)OfficeThe term Office means the United States Patent and Trademark Office.
					3302.Patent infringement actions
					(a)Pleading requirements
						(1)AmendmentChapter 29 of title 35, United States Code, is amended by inserting after section 281 the
			 following:
							
								281A.Pleading requirements for patent infringement actions
									(a)Pleading requirementsExcept as provided in subsection (b), in a civil action in which a party asserts a claim for relief
			 arising under any Act of Congress relating to patents, a party alleging
			 infringement shall include in the initial complaint, counterclaim, or
			 cross-claim for patent infringement, unless the information is not
			 reasonably accessible to such party, the following:
										(1)An identification of each patent allegedly infringed.
										(2)An identification of each claim of each patent identified under paragraph (1) that is allegedly
			 infringed.
										(3)For each claim identified under paragraph (2), an identification of each accused process, machine,
			 manufacture, or composition of matter (referred to in this section as an accused instrumentality) alleged to infringe the claim.
										(4)For each accused instrumentality identified under paragraph (3), an identification with
			 particularity, if known, of—
											(A)the name or model number of each accused instrumentality; or
											(B)if there is no name or model number, a description of each accused instrumentality.
											(5)For each accused instrumentality identified under paragraph (3), a clear and concise statement of—
											(A)where each element of each claim identified under paragraph (2) is found within the accused
			 instrumentality; and
											(B)with detailed specificity, how each limitation of each claim identified under paragraph (2) is met
			 by the accused instrumentality.
											(6)For each claim of indirect infringement, a description of the acts of the alleged indirect
			 infringer that contribute to or are inducing the direct infringement.
										(7)A description of the authority of the party alleging infringement to assert each patent identified
			 under paragraph (1) and of the grounds for the court’s jurisdiction.
										(8)A clear and concise description of the principal business, if any, of the party alleging
			 infringement.
										(9)A list of each complaint filed, of which the party alleging infringement has knowledge, that
			 asserts or asserted any of the patents identified under paragraph (1).
										(10)For each patent identified under paragraph (1), whether a standard-setting body has specifically
			 declared such patent to be essential, potentially essential, or having
			 potential to become essential to that standard-setting body, and whether
			 the United States Government or a foreign government has imposed specific
			 licensing requirements with respect to such patent.
										(b)Information not readily accessibleIf information required to be disclosed under subsection (a) is not readily accessible to a party,
			 that information may instead be generally described, along with an
			 explanation of why such undisclosed information was not readily
			 accessible, and of any efforts made by such party to access such
			 information.
									(c)Confidential informationA party required to disclose information described under subsection (a) may file, under seal,
			 information believed to be confidential, with a motion setting forth good
			 cause for such sealing. If such motion is denied by the court, the party
			 may seek to file an amended complaint.
									(d)ExemptionA civil action that includes a claim for relief arising under section 271(e)(2) shall not be
			 subject to the requirements of subsection (a)..
						(2)Conforming amendmentThe table of sections for chapter 29 of title 35, United States Code, is amended by inserting after
			 the item relating to section 281 the following new item:
							
								
									281A. Pleading requirements for patent infringement actions..
						(b)Fees and other expenses
						(1)AmendmentSection 285 of title 35, United States Code, is amended to read as follows:
							
								285.Fees and other expenses
									(a)AwardThe court shall award, to a prevailing party, reasonable fees and other expenses incurred by that
			 party in connection with a civil action in which any party asserts a claim
			 for relief arising under any Act of Congress relating to patents, unless
			 the court finds that the position and conduct of the nonprevailing party
			 or parties were reasonably justified in law and fact or that special
			 circumstances (such as severe economic hardship to a named inventor) make
			 an award unjust.
									(b)Certification and recoveryUpon motion of any party to the action, the court shall require another party to the action to
			 certify whether or not the other party will be able to pay an award of
			 fees and other expenses if such an award is made under subsection (a). If
			 a nonprevailing party is unable to pay an award that is made against it
			 under subsection (a), the court may make a party that has been joined
			 under section 299(d) with respect to such party liable for the unsatisfied
			 portion of the award.
									(c)Covenant not To sueA party to a civil action that asserts a claim for relief arising under any Act of Congress
			 relating to patents against another party, and that subsequently
			 unilaterally extends to such other party a covenant not to sue for
			 infringement with respect to the patent or patents at issue, shall be
			 deemed to be a nonprevailing party (and the other party the prevailing
			 party) for purposes of this section, unless the party asserting such claim
			 would have been entitled, at the time that such covenant was extended, to
			 voluntarily dismiss the action or claim without a court order under Rule
			 41 of the Federal Rules of Civil Procedure..
						(2)Conforming amendment and amendment
							(A)Conforming amendmentThe item relating to section 285 of the table of sections for chapter 29 of title 35, United States
			 Code, is amended to read as follows:
								
									
										285. Fees and other expenses..
							(B)AmendmentSection 273 of title 35, United States Code, is amended by striking subsections (f) and (g).
							(3)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act
			 and shall apply to any action for which a complaint is filed on or after
			 the first day of the 6-month period ending on that effective date.
						(c)Joinder of interested partiesSection 299 of title 35, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(d)Joinder of interested parties
								(1)JoinderIn a civil action arising under any Act of Congress relating to patents in which fees and other
			 expenses have been awarded under section 285 to a prevailing party
			 defending against an allegation of infringement of a patent claim, and in
			 which the nonprevailing party alleging infringement is unable to pay the
			 award of fees and other expenses, the court shall grant a motion by the
			 prevailing party to join an interested party if such prevailing party
			 shows that the nonprevailing party has no substantial interest in the
			 subject matter at issue other than asserting such patent claim in
			 litigation.
								(2)Limitation on joinder
									(A)Discretionary denial of motionThe court may deny a motion to join an interested party under paragraph (1) if—
										(i)the interested party is not subject to service of process; or
										(ii)joinder under paragraph (1) would deprive the court of subject matter jurisdiction or make venue
			 improper.
										(B)Required denial of motionThe court shall deny a motion to join an interested party under paragraph (1) if—
										(i)the interested party did not timely receive the notice required by paragraph (3); or
										(ii)within 30 days after receiving the notice required by paragraph (3), the interested party
			 renounces, in writing and with notice to the court and the parties to the
			 action, any ownership, right, or direct financial interest (as described
			 in paragraph (4)) that the interested party has in the patent or patents
			 at issue.
										(3)Notice requirementAn interested party may not be joined under paragraph (1) unless it has been provided actual
			 notice, within 30 days after the date on which it has been identified in
			 the initial disclosure provided under section 290(b), that it has been so
			 identified and that such party may therefore be an interested party
			 subject to joinder under this subsection. Such notice shall be provided by
			 the party who subsequently moves to join the interested party under
			 paragraph (1), and shall include language that—
									(A)identifies the action, the parties thereto, the patent or patents at issue, and the pleading or
			 other paper that identified the party under section 290(b); and
									(B)informs the party that it may be joined in the action and made subject to paying an award of fees
			 and other expenses under section 285(b) if—
										(i)fees and other expenses are awarded in the action against the party alleging infringement of the
			 patent or patents at issue under section 285(a);
										(ii)the party alleging infringement is unable to pay the award of fees and other expenses;
										(iii)the party receiving notice under this paragraph is determined by the court to be an interested
			 party; and
										(iv)the party receiving notice under this paragraph has not, within 30 days after receiving such
			 notice, renounced in writing, and with notice to the court and the parties
			 to the action, any ownership, right, or direct financial interest (as
			 described in paragraph (4)) that the interested party has in the patent or
			 patents at issue.
										(4)Interested party definedIn this subsection, the term interested party means a person, other than the party alleging infringement, that—
									(A)is an assignee of the patent or patents at issue;
									(B)has a right, including a contingent right, to enforce or sublicense the patent or patents at issue;
			 or
									(C)has a direct financial interest in the patent or patents at issue, including the right to any part
			 of an award of damages or any part of licensing revenue, except that a
			 person with a direct financial interest does not include—
										(i)an attorney or law firm providing legal representation in the civil action described in paragraph
			 (1) if the sole basis for the financial interest of the attorney or law
			 firm in the patent or patents at issue arises from the attorney or law
			 firm’s receipt of compensation reasonably related to the provision of the
			 legal representation; or
										(ii)a person whose sole financial interest in the patent or patents at issue is ownership of an equity
			 interest in the party alleging infringement, unless such person also has
			 the right or ability to influence, direct, or control the civil action..
					(d)Discovery limits
						(1)AmendmentChapter 29 of title 35, United States Code, is amended by adding at the end the following new
			 section:
							
								299A.Discovery in patent infringement action
									(a)Discovery in patent infringement actionExcept as provided in subsections (b) and (c), in a civil action arising under any Act of Congress
			 relating to patents, if the court determines that a ruling relating to the
			 construction of terms used in a patent claim asserted in the complaint is
			 required, discovery shall be limited, until such ruling is issued, to
			 information necessary for the court to determine the meaning of the terms
			 used in the patent claim, including any interpretation of those terms used
			 to support the claim of infringement.
									(b)Discretion To expand scope of discovery
										(1)Timely resolution of actionsIn the case of an action under any provision of Federal law (including an action that includes a
			 claim for relief arising under section 271(e)), for which resolution
			 within a specified period of time of a civil action arising under any Act
			 of Congress relating to patents will necessarily affect the rights of a
			 party with respect to the patent, the court shall permit discovery, in
			 addition to the discovery authorized under subsection (a), before the
			 ruling described in subsection (a) is issued as necessary to ensure timely
			 resolution of the action.
										(2)Resolution of motionsWhen necessary to resolve a motion properly raised by a party before a ruling relating to the
			 construction of terms described in subsection (a) is issued, the court may
			 allow limited discovery in addition to the discovery authorized under
			 subsection (a) as necessary to resolve the motion.
										(3)Special circumstancesIn special circumstances that would make denial of discovery a manifest injustice, the court may
			 permit discovery, in addition to the discovery authorized under subsection
			 (a), as necessary to prevent the manifest injustice.
										(4)Actions seeking relief based on competitive harmThe limitation on discovery provided under subsection (a) shall not apply to an action seeking a
			 preliminary injunction to redress harm arising from the use, sale, or
			 offer for sale of any allegedly infringing instrumentality that competes
			 with a product sold or offered for sale, or a process used in manufacture,
			 by a party alleging infringement.
										(c)Exclusion from discovery limitationThe parties may voluntarily consent to be excluded, in whole or in part, from the limitation on
			 discovery provided under subsection (a) if at least one plaintiff and one
			 defendant enter into a signed stipulation, to be filed with and signed by
			 the court. With regard to any discovery excluded from the requirements of
			 subsection (a) under the signed stipulation, with respect to such parties,
			 such discovery shall proceed according to the Federal Rules of Civil
			 Procedure..
						(2)Conforming amendmentThe table of sections for chapter 29 of title 35, United States Code, is amended by adding at the
			 end the following new item:
							
								
									299A. Discovery in patent infringement action..
						(e)Sense of CongressIt is the sense of Congress that it is an abuse of the patent system and against public policy for
			 a party to send out purposely evasive demand letters to end users alleging
			 patent infringement. Demand letters sent should, at the least, include
			 basic information about the patent in question, what is being infringed,
			 and how it is being infringed. Any actions or litigation that stem from
			 these types of purposely evasive demand letters to end users should be
			 considered a fraudulent or deceptive practice and an exceptional
			 circumstance when considering whether the litigation is abusive.
					(f)Demand lettersSection 284 of title 35, United States Code, is amended—
						(1)in the first undesignated paragraph, by striking Upon finding and inserting (a) In general.—Upon finding;
						(2)in the second undesignated paragraph, by striking When the damages and inserting (b) Assessment by court; treble damages.—When the damages;
						(3)by inserting after subsection (b), as designated by paragraph (2) of this subsection, the
			 following:
							
								(c)Willful infringementA claimant seeking to establish willful infringement may not rely on evidence of pre-suit
			 notification of infringement unless that notification identifies with
			 particularity the asserted patent, identifies the product or process
			 accused, identifies the ultimate parent entity of the claimant, and
			 explains with particularity, to the extent possible following a reasonable
			 investigation or inquiry, how the product or process infringes one or more
			 claims of the patent.; and
						(4)in the last undesignated paragraph, by striking The court and inserting (d) Expert testimony.—The court.
						(g)Effective dateExcept as otherwise provided in this section, the amendments made by this section shall take effect
			 on the date of the enactment of this Act and shall apply to any action for
			 which a complaint is filed on or after that date.
					3303.Transparency of patent ownership
					(a)AmendmentsSection 290 of title 35, United States Code, is amended—
						(1)in the heading, by striking suits and inserting suits; disclosure of interests;
						(2)by striking The clerks and inserting (a) Notice of patent suits.—The clerks; and
						(3)by adding at the end the following new subsections:
							
								(b)Initial disclosure
									(1)In generalExcept as provided in paragraph (2), upon the filing of an initial complaint for patent
			 infringement, the plaintiff shall disclose to the Patent and Trademark
			 Office, the court, and each adverse party the identity of each of the
			 following:
										(A)The assignee of the patent or patents at issue.
										(B)Any entity with a right to sublicense or enforce the patent or patents at issue.
										(C)Any entity, other than the plaintiff, that the plaintiff knows to have a financial interest in the
			 patent or patents at issue or the plaintiff.
										(D)The ultimate parent entity of any assignee identified under subparagraph (A) and any entity
			 identified under subparagraph (B) or (C).
										(2)ExemptionThe requirements of paragraph (1) shall not apply with respect to a civil action filed under
			 subsection (a) that includes a cause of action described under section
			 271(e)(2).
									(c)Disclosure compliance
									(1)Publicly tradedFor purposes of subsection (b)(1)(C), if the financial interest is held by a corporation traded on
			 a public stock exchange, an identification of the name of the corporation
			 and the public exchange listing shall satisfy the disclosure requirement.
									(2)Not publicly tradedFor purposes of subsection (b)(1)(C), if the financial interest is not held by a publicly traded
			 corporation, the disclosure shall satisfy the disclosure requirement if
			 the information identifies—
										(A)in the case of a partnership, the name of the partnership and the name and correspondence address
			 of each partner or other entity that holds more than a 5-percent share of
			 that partnership;
										(B)in the case of a corporation, the name of the corporation, the location of incorporation, the
			 address of the principal place of business, and the name of each officer
			 of the corporation; and
										(C)for each individual, the name and correspondence address of that individual.
										(d)Ongoing duty of disclosure to the Patent and Trademark Office
									(1)In generalA plaintiff required to submit information under subsection (b) or a subsequent owner of the patent
			 or patents at issue shall, not later than 90 days after any change in the
			 assignee of the patent or patents at issue or an entity described under
			 subparagraph (B) or (D) of subsection (b)(1), submit to the Patent and
			 Trademark Office the updated identification of such assignee or entity.
									(2)Failure to complyWith respect to a patent for which the requirement of paragraph (1) has not been met—
										(A)the plaintiff or subsequent owner shall not be entitled to recover reasonable fees and other
			 expenses under section 285 or increased damages under section 284 with
			 respect to infringing activities taking place during any period of
			 noncompliance with paragraph (1), unless the denial of such damages or
			 fees would be manifestly unjust; and
										(B)the court shall award to a prevailing party accused of infringement reasonable fees and other
			 expenses under section 285 that are incurred to discover the updated
			 assignee or entity described under paragraph (1), unless such sanctions
			 would be unjust.
										(e)DefinitionsIn this section:
									(1)Financial interestThe term financial interest—
										(A)means—
											(i)with regard to a patent or patents, the right of a person to receive proceeds related to the
			 assertion of the patent or patents, including a fixed or variable portion
			 of such proceeds; and
											(ii)with regard to the plaintiff, direct or indirect ownership or control by a person of more than 5
			 percent of such plaintiff; and
											(B)does not mean—
											(i)ownership of shares or other interests in a mutual or common investment fund, unless the owner of
			 such interest participates in the management of such fund; or
											(ii)the proprietary interest of a policyholder in a mutual insurance company or of a depositor in a
			 mutual savings association, or a similar proprietary interest, unless the
			 outcome of the proceeding could substantially affect the value of such
			 interest.
											(2)ProceedingThe term proceeding means all stages of a civil action, including pretrial and trial proceedings and appellate review.
									(3)Ultimate parent entity
										(A)In generalExcept as provided in subparagraph (B), the term ultimate parent entity has the meaning given such term in section 801.1(a)(3) of title 16, Code of Federal Regulations,
			 or any successor regulation.
										(B)Modification of definitionThe Director may modify the definition of ultimate parent entity by regulation..
						(b)Technical and conforming amendmentThe item relating to section 290 in the table of sections for chapter 29 of title 35, United States
			 Code, is amended to read as follows:
						
							
								290. Notice of patent suits; disclosure of interests..
					(c)RegulationsThe Director may promulgate such regulations as are necessary to establish a registration fee in an
			 amount sufficient to recover the estimated costs of administering
			 subsections (b) through (e) of section 290 of title 35, United States
			 Code, as added by subsection (a), to facilitate the collection and
			 maintenance of the information required by such subsections, and to ensure
			 the timely disclosure of such information to the public.
					(d)Effective dateThe amendments made by this section shall take effect upon the expiration of the 6-month period
			 beginning on the date of the enactment of this Act and shall apply to any
			 action for which a complaint is filed on or after such effective date.
					3304.Customer-suit exception
					(a)AmendmentSection 296 of title 35, United States Code, is amended to read as follows:
						
							296.Stay of action against customer
								(a)Stay of action against customerExcept as provided in subsection (d), in any civil action arising under any Act of Congress
			 relating to patents, the court shall grant a motion to stay at least the
			 portion of the action against a covered customer related to infringement
			 of a patent involving a covered product or process if the following
			 requirements are met:
									(1)The covered manufacturer and the covered customer consent in writing to the stay.
									(2)The covered manufacturer is a party to the action or to a separate action involving the same patent
			 or patents related to the same covered product or process.
									(3)The covered customer agrees to be bound by any issues that the covered customer has in common with
			 the covered manufacturer and are finally decided as to the covered
			 manufacturer in an action described in paragraph (2).
									(4)The motion is filed after the first pleading in the action but not later than the later of—
										(A)the 120th day after the date on which the first pleading in the action is served that specifically
			 identifies the covered product or process as a basis for the covered
			 customer’s alleged infringement of the patent and that specifically
			 identifies how the covered product or process is alleged to infringe the
			 patent; or
										(B)the date on which the first scheduling order in the case is entered.
										(b)Applicability of stayA stay issued under subsection (a) shall apply only to the patents, products, systems, or
			 components accused of infringement in the action.
								(c)Lift of stay
									(1)In generalA stay entered under this section may be lifted upon grant of a motion based on a showing that—
										(A)the action involving the covered manufacturer will not resolve a major issue in suit against the
			 covered customer; or
										(B)the stay unreasonably prejudices and would be manifestly unjust to the party seeking to lift the
			 stay.
										(2)Separate manufacturer action involvedIn the case of a stay entered based on the participation of the covered manufacturer in a separate
			 action involving the same patent or patents related to the same covered
			 product or process, a motion under this subsection may only be made if the
			 court in such separate action determines the showing required under
			 paragraph (1) has been met.
									(d)ExemptionThis section shall not apply to an action that includes a cause of action described under section
			 271(e)(2).
								(e)Consent judgmentIf, following the grant of a motion to stay under this section, the covered manufacturer seeks or
			 consents to entry of a consent judgment relating to one or more of the
			 common issues that gave rise to the stay, or declines to prosecute through
			 appeal a final decision as to one or more of the common issues that gave
			 rise to the stay, the court may, upon grant of a motion, determine that
			 such consent judgment or unappealed final decision shall not be binding on
			 the covered customer with respect to one or more of such common issues
			 based on a showing that such an outcome would unreasonably prejudice and
			 be manifestly unjust to the covered customer in light of the circumstances
			 of the case.
								(f)Rule of constructionNothing in this section shall be construed to limit the ability of a court to grant any stay,
			 expand any stay granted under this section, or grant any motion to
			 intervene, if otherwise permitted by law.
								(g)DefinitionsIn this section:
									(1)Covered customerThe term covered customer means a party accused of infringing a patent or patents in dispute based on a covered product or
			 process.
									(2)Covered manufacturerThe term covered manufacturer means a person that manufactures or supplies, or causes the manufacture or supply of, a covered
			 product or process or a relevant part thereof.
									(3)Covered product or processThe term covered product or process means a product, process, system, service, component, material, or apparatus, or relevant part
			 thereof, that—
										(A)is alleged to infringe the patent or patents in dispute; or
										(B)implements a process alleged to infringe the patent or patents in dispute..
					(b)Conforming amendmentThe table of sections for chapter 29 of title 35, United States Code, is amended by striking the
			 item relating to section 296 and inserting the following:
						
							
								296. Stay of action against customer..
					(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and
			 shall apply to any action for which a complaint is filed on or after the
			 first day of the 30-day period that ends on that date.
					3305.Procedures and practices to implement recommendations of the Judicial Conference
					(a)Judicial Conference rules and procedures on discovery burdens and costs
						(1)Rules and proceduresThe Judicial Conference of the United States, using existing resources, shall develop rules and
			 procedures to implement the issues and proposals described in paragraph
			 (2) to address the asymmetries in discovery burdens and costs in any civil
			 action arising under any Act of Congress relating to patents. Such rules
			 and procedures shall include how and when payment for document discovery
			 in addition to the discovery of core documentary evidence is to occur, and
			 what information must be presented to demonstrate financial capacity
			 before permitting document discovery in addition to the discovery of core
			 documentary evidence.
						(2)Rules and procedures to be consideredThe rules and procedures required under paragraph (1) should address each of the following issues
			 and proposals:
							(A)Discovery of core documentary evidenceWhether and to what extent each party to the action is entitled to receive core documentary
			 evidence and shall be responsible for the costs of producing core
			 documentary evidence within the possession or control of each such party,
			 and whether and to what extent each party to the action may seek
			 nondocumentary discovery as otherwise provided in the Federal Rules of
			 Civil Procedure.
							(B)Electronic communicationIf the parties determine that the discovery of electronic communication is appropriate, whether
			 such discovery shall occur after the parties have exchanged initial
			 disclosures and core documentary evidence and whether such discovery shall
			 be in accordance with the following:
								(i)Any request for the production of electronic communication shall be specific and may not be a
			 general request for the production of information relating to a product or
			 business.
								(ii)Each request shall identify the custodian of the information requested, the search terms, and a
			 timeframe. The parties shall cooperate to identify the proper custodians,
			 the proper search terms, and the proper timeframe.
								(iii)A party may not submit production requests to more than 5 custodians, unless the parties jointly
			 agree to modify the number of production requests without leave of the
			 court.
								(iv)The court may consider contested requests for up to 5 additional custodians per producing party,
			 upon a showing of a distinct need based on the size, complexity, and
			 issues of the case.
								(v)If a party requests the discovery of electronic communication for additional custodians beyond the
			 limits agreed to by the parties or granted by the court, the requesting
			 party shall bear all reasonable costs caused by such additional discovery.
								(C)Additional document discoveryWhether the following should apply:
								(i)In generalEach party to the action may seek any additional document discovery otherwise permitted under the
			 Federal Rules of Civil Procedure, if such party bears the reasonable
			 costs, including reasonable attorney’s fees, of the additional document
			 discovery.
								(ii)Requirements for additional document discoveryUnless the parties mutually agree otherwise, no party may be permitted additional document
			 discovery unless such a party posts a bond, or provides other security, in
			 an amount sufficient to cover the expected costs of such additional
			 document discovery, or makes a showing to the court that such party has
			 the financial capacity to pay the costs of such additional document
			 discovery.
								(iii)Limits on additional document discoveryA court, upon motion, may determine that a request for additional document discovery is excessive,
			 irrelevant, or otherwise abusive and may set limits on such additional
			 document discovery.
								(iv)Good cause modificationA court, upon motion and for good cause shown, may modify the requirements of subparagraphs (A) and
			 (B) and any definition under paragraph (3). Not later than 30 days after
			 the pretrial conference under Rule 16 of the Federal Rules of Civil
			 Procedure, the parties shall jointly submit any proposed modifications of
			 the requirements of subparagraphs (A) and (B) and any definition under
			 paragraph (3), unless the parties do not agree, in which case each party
			 shall submit any proposed modification of such party and a summary of the
			 disagreement over the modification.
								(v)Computer codeA court, upon motion and for good cause shown, may determine that computer code should be included
			 in the discovery of core documentary evidence. The discovery of computer
			 code shall occur after the parties have exchanged initial disclosures and
			 other core documentary evidence.
								(D)Discovery sequence and scopeWhether the parties shall discuss and address in the written report filed pursuant to Rule 26(f) of
			 the Federal Rules of Civil Procedure the views and proposals of each party
			 on the following:
								(i)When the discovery of core documentary evidence should be completed.
								(ii)Whether additional document discovery will be sought under subparagraph (C).
								(iii)Any issues about infringement, invalidity, or damages that, if resolved before the additional
			 discovery described in subparagraph (C) commences, might simplify or
			 streamline the case, including the identification of any terms or phrases
			 relating to any patent claim at issue to be construed by the court and
			 whether the early construction of any of those terms or phrases would be
			 helpful.
								(3)DefinitionsIn this subsection:
							(A)Core documentary evidenceThe term core documentary evidence—
								(i)includes—
									(I)documents relating to the conception of, reduction to practice of, and application for, the patent
			 or patents at issue;
									(II)documents sufficient to show the technical operation of the product or process identified in the
			 complaint as infringing the patent or patents at issue;
									(III)documents relating to potentially invalidating prior art;
									(IV)documents relating to any licensing of, or other transfer of rights to, the patent or patents at
			 issue before the date on which the complaint is filed;
									(V)documents sufficient to show profit attributable to the claimed invention of the patent or patents
			 at issue;
									(VI)documents relating to any knowledge by the accused infringer of the patent or patents at issue
			 before the date on which the complaint is filed;
									(VII)documents relating to any knowledge by the patentee of infringement of the patent or patents at
			 issue before the date on which the complaint is filed;
									(VIII)documents relating to any licensing term or pricing commitment to which the patent or patents may
			 be subject through any agency or standard-setting body; and
									(IX)documents sufficient to show any marking or other notice provided of the patent or patents at
			 issue; and
									(ii)does not include computer code, except as specified in paragraph (2)(C)(v).
								(B)Electronic communicationThe term electronic communication means any form of electronic communication, including email, text message, or instant message.
							(4)Implementation by the District CourtsNot later than 6 months after the date on which the Judicial Conference has developed the rules and
			 procedures required by this subsection, each United States district court
			 and the United States Court of Federal Claims shall revise the applicable
			 local rules for such court to implement such rules and procedures.
						(5)Authority for Judicial Conference to review and modify
							(A)Study of efficacy of rules and proceduresThe Judicial Conference shall study the efficacy of the rules and procedures required by this
			 subsection during the 4-year period beginning on the date on which such
			 rules and procedures by the district courts and the United States Court of
			 Federal Claims are first implemented. The Judicial Conference may modify
			 such rules and procedures following such 4-year period.
							(B)Initial modificationsBefore the expiration of the 4-year period described in subparagraph (A), the Judicial Conference
			 may modify the requirements under this subsection—
								(i)by designating categories of core documentary evidence, in addition to those designated under paragraph (3)(A), as the Judicial Conference determines to
			 be appropriate and necessary; and
								(ii)as otherwise necessary to prevent a manifest injustice, the imposition of a requirement the costs
			 of which clearly outweigh its benefits, or a result that could not
			 reasonably have been intended by the Congress.
								(b)Judicial Conference patent case managementThe Judicial Conference of the United States, using existing resources, shall develop case
			 management procedures to be implemented by the United States district
			 courts and the United States Court of Federal Claims for any civil action
			 arising under any Act of Congress relating to patents, including initial
			 disclosure and early case management conference practices that—
						(1)will identify any potential dispositive issues of the case; and
						(2)focus on early summary judgment motions when resolution of issues may lead to expedited disposition
			 of the case.
						(c)Revision of form for patent infringement
						(1)Elimination of formThe Supreme Court, using existing resources, shall eliminate Form 18 in the Appendix to the Federal
			 Rules of Civil Procedure (relating to Complaint for Patent Infringement),
			 effective on the date of the enactment of this Act.
						(2)Revised formThe Supreme Court may prescribe a new form or forms setting out model allegations of patent
			 infringement that, at a minimum, notify accused infringers of the asserted
			 claim or claims, the products or services accused of infringement, and the
			 plaintiff’s theory for how each accused product or service meets each
			 limitation of each asserted claim. The Judicial Conference should exercise
			 the authority under section 2073 of title 28, United States Code, to make
			 recommendations with respect to such new form or forms.
						(d)Protection of intellectual-Property licenses in bankruptcy
						(1)In generalSection 1522 of title 11, United States Code, is amended by adding at the end the following:
							
								(e)Section 365(n) shall apply to cases under this chapter. If the foreign representative rejects or
			 repudiates a contract under which the debtor is a licensor of intellectual
			 property, the licensee under such contract shall be entitled to make the
			 election and exercise the rights described in section 365(n)..
						(2)Trademarks
							(A)In generalSection 101(35A) of title 11, United States Code, is amended—
								(i)in subparagraph (E), by striking or;
								(ii)in subparagraph (F), by striking title 17; and inserting title 17; or; and
								(iii)by adding after subparagraph (F) the following new subparagraph:
									
										(G)a trademark, service mark, or trade name, as those terms are defined in section 45 of the Act of
			 July 5, 1946 (commonly referred to as the Trademark Act of 1946) (15 U.S.C. 1127);.
								(B)Conforming amendmentSection 365(n)(2) of title 11, United States Code, is amended—
								(i)in subparagraph (B)—
									(I)by striking royalty payments and inserting royalty or other payments; and
									(II)by striking and after the semicolon;
									(ii)in subparagraph (C), by striking the period at the end of clause (ii) and inserting ; and; and
								(iii)by adding at the end the following new subparagraph:
									
										(D)in the case of a trademark, service mark, or trade name, the trustee shall not be relieved of a
			 contractual obligation to monitor and control the quality of a licensed
			 product or service..
								(3)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act
			 and shall apply to any case that is pending on, or for which a petition or
			 complaint is filed on or after, such date of enactment.
						3306.Small business education, outreach, and information access
					(a)Small business education and outreach
						(1)Resources for small businessUsing existing resources, the Director shall develop educational resources for small businesses to
			 address concerns arising from patent infringement.
						(2)Small Business Patent outreachThe existing small business patent outreach programs of the Office, and the relevant offices at the
			 Small Business Administration and the Minority Business Development
			 Agency, shall provide education and awareness on abusive patent litigation
			 practices. The Director may give special consideration to the unique needs
			 of small firms owned by disabled veterans, service-disabled veterans,
			 women, and minority entrepreneurs in planning and executing the outreach
			 efforts by the Office.
						(b)Improving Information Transparency for Small Business and the United States Patent and Trademark
			 Office users
						(1)Web siteUsing existing resources, the Director shall create a user-friendly section on the official Web
			 site of the Office to notify the public when a patent case is brought in
			 Federal court and, with respect to each patent at issue in such case, the
			 Director shall include—
							(A)information disclosed under subsections (b) and (d) of section 290 of title 35, United States Code,
			 as added by section 3303 of this subtitle; and
							(B)any other information the Director determines to be relevant.
							(2)FormatIn order to promote accessibility for the public, the information described in paragraph (1) shall
			 be searchable by patent number, patent art area, and entity.
						3307.Studies on patent transactions, quality, and examination
					(a)Study on Secondary Market Oversight for Patent Transactions To Promote Transparency and Ethical
			 Business Practices
						(1)Study requiredThe Director, in consultation with the Secretary of Commerce, the Secretary of the Treasury, the
			 Chairman of the Securities and Exchange Commission, the heads of other
			 relevant agencies, and interested parties, shall, using existing resources
			 of the Office, conduct a study—
							(A)to develop legislative recommendations to ensure greater transparency and accountability in patent
			 transactions occurring on the secondary market;
							(B)to examine the economic impact that the patent secondary market has on the United States;
							(C)to examine licensing and other oversight requirements that may be placed on the patent secondary
			 market, including on the participants in such markets, to ensure that the
			 market is a level playing field and that brokers in the market have the
			 requisite expertise and adhere to ethical business practices; and
							(D)to examine the requirements placed on other markets.
							(2)Report on studyNot later than 18 months after the date of the enactment of this Act, the Director shall submit a
			 report to the Committee on the Judiciary of the House of Representatives
			 and the Committee on the Judiciary of the Senate on the findings and
			 recommendations of the Director from the study required under paragraph
			 (1).
						(b)Study on patents owned by the United States Government
						(1)Study requiredThe Director, in consultation with the heads of relevant agencies and interested parties, shall,
			 using existing resources of the Office, conduct a study on patents owned
			 by the United States Government that—
							(A)examines how such patents are licensed and sold, and any litigation relating to the licensing or
			 sale of such patents;
							(B)provides legislative and administrative recommendations on whether there should be restrictions
			 placed on patents acquired from the United States Government;
							(C)examines whether or not each relevant agency maintains adequate records on the patents owned by
			 such agency, specifically whether such agency addresses licensing,
			 assignment, and Government grants for technology related to such patents;
			 and
							(D)provides recommendations to ensure that each relevant agency has an adequate point of contact that
			 is responsible for managing the patent portfolio of the agency.
							(2)Report on studyNot later than 1 year after the date of the enactment of this Act, the Director shall submit to the
			 Committee on the Judiciary of the House of Representatives and the
			 Committee on the Judiciary of the Senate a report on the findings and
			 recommendations of the Director from the study required under paragraph
			 (1).
						(c)Study on Patent Quality and Access to the Best Information during Examination
						(1)GAO studyThe Comptroller General of the United States shall, using existing resources, conduct a study on
			 patent examination at the Office and the technologies available to improve
			 examination and improve patent quality.
						(2)Contents of the studyThe study required under paragraph (1) shall include the following:
							(A)An examination of patent quality at the Office.
							(B)An examination of ways to improve patent quality, specifically through technology, that shall
			 include examining best practices at foreign patent offices and the use of
			 existing off-the-shelf technologies to improve patent examination.
							(C)A description of how patents are classified.
							(D)An examination of procedures in place to prevent double patenting through filing by applicants in
			 multiple art areas.
							(E)An examination of the types of off-the-shelf prior art databases and search software used by
			 foreign patent offices and governments, particularly in Europe and Asia,
			 and whether those databases and search tools could be used by the Office
			 to improve patent examination.
							(F)An examination of any other areas the Comptroller General determines to be relevant.
							(3)Report on studyNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall
			 submit to the Committee on the Judiciary of the House of Representatives
			 and the Committee on the Judiciary of the Senate a report on the findings
			 and recommendations from the study required by this subsection, including
			 recommendations for any changes to laws and regulations that will improve
			 the examination of patent applications and patent quality.
						(d)Study on Patent Small Claims Court
						(1)Study Required
							(A)In generalThe Director of the Administrative Office of the United States Courts, in consultation with the
			 Director of the Federal Judicial Center and the United States Patent and
			 Trademark Office, shall, using existing resources, conduct a study to
			 examine the idea of developing a pilot program for patent small claims
			 procedures in certain judicial districts within the existing patent pilot
			 program mandated by Public Law 111–349.
							(B)Contents of studyThe study under subparagraph (A) shall examine—
								(i)the necessary criteria for using small claims procedures;
								(ii)the costs that would be incurred for establishing, maintaining, and operating such a pilot program;
			 and
								(iii)the steps that would be taken to ensure that the procedures used in the pilot program are not
			 misused for abusive patent litigation.
								(2)Report on studyNot later than 1 year after the date of the enactment of this Act, the Director of the
			 Administrative Office of the United States Courts shall submit a report to
			 the Committee on the Judiciary of the House of Representatives and the
			 Committee on the Judiciary of the Senate on the findings and
			 recommendations of the Director of the Administrative Office from the
			 study required under paragraph (1).
						(e)Study on demand letters
						(1)StudyThe Director, in consultation with the heads of other appropriate agencies, shall, using existing
			 resources, conduct a study of the prevalence of the practice of sending
			 patent demand letters in bad faith and the extent to which that practice
			 may, through fraudulent or deceptive practices, impose a negative impact
			 on the marketplace.
						(2)Report to congressNot later than 1 year after the date of the enactment of this Act, the Director shall submit a
			 report to the Committee on the Judiciary of the House of Representatives
			 and the Committee on the Judiciary of the Senate on the findings and
			 recommendations of the Director from the study required under paragraph
			 (1).
						(3)Patent demand letter definedIn this subsection, the term patent demand letter means a written communication relating to a patent that states or indicates, directly or
			 indirectly, that the recipient or anyone affiliated with the recipient is
			 or may be infringing the patent.
						(f)Study on business method patent quality
						(1)GAO studyThe Comptroller General of the United States shall, using existing resources, conduct a study on
			 the volume and nature of litigation involving business method patents.
						(2)Contents of studyThe study required under paragraph (1) shall focus on examining the quality of business method
			 patents asserted in suits alleging patent infringement, and may include an
			 examination of any other areas that the Comptroller General determines to
			 be relevant.
						(3)Report to congressNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall
			 submit to the Committee on the Judiciary of the House of Representatives
			 and the Committee on the Judiciary of the Senate a report on the findings
			 and recommendations from the study required by this subsection, including
			 recommendations for any changes to laws or regulations that the
			 Comptroller General considers appropriate on the basis of the study.
						(g)Study on impact of legislation on ability of individuals and small businesses To protect exclusive
			 rights to inventions and discoveries
						(1)Study requiredThe Director, in consultation with the Secretary of Commerce, the Director of the Administrative
			 Office of the United States Courts, the Director of the Federal Judicial
			 Center, the heads of other relevant agencies, and interested parties,
			 shall, using existing resources of the Office, conduct a study to examine
			 the economic impact of sections 3, 4, and 5 of this Act, and any
			 amendments made by such sections, on the ability of individuals and small
			 businesses owned by women, veterans, and minorities to assert, secure, and
			 vindicate the constitutionally guaranteed exclusive right to inventions
			 and discoveries by such individuals and small business.
						(2)Report on studyNot later than 2 years after the date of the enactment of this Act, the Director shall submit to
			 the Committee on the Judiciary of the House of Representatives and the
			 Committee on the Judiciary of the Senate a report on the findings and
			 recommendations of the Director from the study required under paragraph
			 (1).
						3308.Improvements and technical corrections to the Leahy-Smith America Invents Act
					(a)Post-Grant review amendmentSection 325(e)(2) of title 35, United States Code is amended by striking or reasonably could have raised.
					(b)Use of district court claim construction in post-Grant and inter partes reviews
						(1)Inter partes reviewSection 316(a) of title 35, United States Code, is amended—
							(A)in paragraph (12), by striking ; and and inserting a semicolon;
							(B)in paragraph (13), by striking the period at the end and inserting ; and; and
							(C)by adding at the end the following new paragraph:
								
									(14)providing that for all purposes under this chapter—
										(A)each claim of a patent shall be construed as such claim would be in a civil action to invalidate a
			 patent under section 282(b), including construing each claim of the patent
			 in accordance with the ordinary and customary meaning of such claim as
			 understood by one of ordinary skill in the art and the prosecution history
			 pertaining to the patent; and
										(B)if a court has previously construed the claim or a claim term in a civil action in which the patent
			 owner was a party, the Office shall consider such claim construction..
							(2)Post-grant reviewSection 326(a) of title 35, United States Code, is amended—
							(A)in paragraph (11), by striking ; and and inserting a semicolon;
							(B)in paragraph (12), by striking the period at the end and inserting ; and; and
							(C)by adding at the end the following new paragraph:
								
									(13)providing that for all purposes under this chapter—
										(A)each claim of a patent shall be construed as such claim would be in a civil action to invalidate a
			 patent under section 282(b), including construing each claim of the patent
			 in accordance with the ordinary and customary meaning of such claim as
			 understood by one of ordinary skill in the art and the prosecution history
			 pertaining to the patent; and
										(B)if a court has previously construed the claim or a claim term in a civil action in which the patent
			 owner was a party, the Office shall consider such claim construction..
							(3)Technical and conforming amendmentSection 18(a)(1)(A) of the Leahy-Smith America Invents Act (Public Law 112–29; 126 Stat. 329; 35
			 U.S.C. 321 note) is amended by striking Section 321(c) and inserting Sections 321(c) and 326(a)(13).
						(4)Effective dateThe amendments made by this subsection shall take effect upon the expiration of the 90-day period
			 beginning on the date of the enactment of this Act, and shall apply to any
			 proceeding under chapter 31 or 32 of title 35, United States Code, as the
			 case may be, for which the petition for review is filed on or after such
			 effective date.
						(c)Codification of the double-Patenting doctrine for first-Inventor-To-File patents
						(1)AmendmentChapter 10 of title 35, United States Code, is amended by adding at the end the following new
			 section:
							
								106.Prior art in cases of double patentingA claimed invention of a patent issued under section 151 (referred to as the first patent) that is not prior art to a claimed invention of another patent (referred to as the second patent) shall be considered prior art to the claimed invention of the second patent for the purpose of
			 determining the nonobviousness of the claimed invention of the second
			 patent under section 103 if—
									(1)the claimed invention of the first patent was effectively filed under section 102(d) on or before
			 the effective filing date of the claimed invention of the second patent;
									(2)either—
										(A)the first patent and second patent name the same individual or individuals as the inventor; or
										(B)the claimed invention of the first patent would constitute prior art to the claimed invention of
			 the second patent under section 102(a)(2) if an exception under section
			 102(b)(2) were deemed to be inapplicable and the claimed invention of the
			 first patent was, or were deemed to be, effectively filed under section
			 102(d) before the effective filing date of the claimed invention of the
			 second patent; and
										(3)the patentee of the second patent has not disclaimed the rights to enforce the second patent
			 independently from, and beyond the statutory term of, the first patent..
						(2)RegulationsThe Director shall promulgate regulations setting forth the form and content of any disclaimer
			 required for a patent to be issued in compliance with section 106 of title
			 35, United States Code, as added by paragraph (1). Such regulations shall
			 apply to any disclaimer filed after a patent has issued. A disclaimer,
			 when filed, shall be considered for the purpose of determining the
			 validity of the patent under section 106 of title 35, United States Code.
						(3)Conforming amendmentThe table of sections for chapter 10 of title 35, United States Code, is amended by adding at the
			 end the following new item:
							
								
									106. Prior art in cases of double patenting..
						(4)Exclusive ruleA patent subject to section 106 of title 35, United States Code, as added by paragraph (1), shall
			 not be held invalid on any nonstatutory, double-patenting ground based on
			 a patent described in section 3(n)(1) of the Leahy-Smith America Invents
			 Act (35 U.S.C. 100 note).
						(5)Effective dateThe amendments made by this subsection shall take effect upon the expiration of the 1-year period
			 beginning on the date of the enactment of this Act and shall apply to a
			 patent or patent application only if both the first and second patents
			 described in section 106 of title 35, United States Code, as added by
			 paragraph (1), are patents or patent applications that are described in
			 section 3(n)(1) of the Leahy-Smith America Invents Act (35 U.S.C. 100
			 note).
						(d)PTO patent reviews
						(1)Clarification
							(A)Scope of prior artSection 18(a)(1)(C)(i) of the Leahy-Smith America Invents Act (35 U.S.C. 321 note) is amended by
			 striking section 102(a) and inserting subsection (a) or (e) of section 102.
							(B)Effective dateThe amendment made by subparagraph (A) shall take effect on the date of the enactment of this Act
			 and shall apply to any proceeding pending on, or filed on or after, such
			 date of enactment.
							(2)Authority to waive feeSubject to available resources, the Director may waive payment of a filing fee for a transitional
			 proceeding described under section 18(a) of the Leahy-Smith America
			 Invents Act (35 U.S.C. 321 note).
						(e)Clarification of limits on patent term adjustment
						(1)AmendmentsSection 154(b)(1)(B) of title 35, United States Code, is amended—
							(A)in the matter preceding clause (i), by striking not including— and inserting the term of the patent shall be extended 1 day for each day after the end of that 3-year period
			 until the patent is issued, not including—;
							(B)in clause (i), by striking consumed by continued examination of the application requested by the applicant and inserting consumed after continued examination of the application is requested by the applicant;
							(C)in clause (iii), by striking the comma at the end and inserting a period; and
							(D)by striking the matter following clause (iii).
							(2)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act
			 and apply to any patent application that is pending on, or filed on or
			 after, such date of enactment.
						(f)Clarification of jurisdiction
						(1)In generalThe Federal interest in preventing inconsistent final judicial determinations as to the legal force
			 or effect of the claims in a patent presents a substantial Federal issue
			 that is important to the Federal system as a whole.
						(2)ApplicabilityParagraph (1)—
							(A)shall apply to all cases filed on or after, or pending on, the date of the enactment of this Act;
			 and
							(B)shall not apply to a case in which a Federal court has issued a ruling on whether the case or a
			 claim arises under any Act of Congress relating to patents or plant
			 variety protection before the date of the enactment of this Act.
							(g)Patent Pilot Program in Certain District Courts Duration
						(1)DurationSection 1(c) of Public Law 111–349 (124 Stat. 3674; 28 U.S.C. 137 note) is amended to read as
			 follows:
							
								(c)DurationThe program established under subsection (a) shall be maintained using existing resources, and
			 shall terminate 20 years after the end of the 6-month period described in
			 subsection (b)..
						(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act.
						(h)Technical corrections
						(1)Novelty
							(A)AmendmentSection 102(b)(1)(A) of title 35, United States Code, is amended by striking the inventor or joint inventor or by another and inserting the inventor or a joint inventor or another.
							(B)Effective dateThe amendment made by subparagraph (A) shall be effective as if included in the amendment made by
			 section 3(b)(1) of the Leahy-Smith America Invents Act (Public Law
			 112–29).
							(2)Inventor’s oath or declaration
							(A)AmendmentThe second sentence of section 115(a) of title 35, United States Code, is amended by striking shall execute and inserting may be required to execute.
							(B)Effective dateThe amendment made by subparagraph (A) shall be effective as if included in the amendment made by
			 section 4(a)(1) of the Leahy-Smith America Invents Act (Public Law
			 112–29).
							(3)Assignee filers
							(A)Benefit of earlier filing date; right of prioritySection 119(e)(1) of title 35, United States Code, is amended, in the first sentence, by striking by an inventor or inventors named and inserting that names the inventor or a joint inventor.
							(B)Benefit of earlier filing date in the United StatesSection 120 of title 35, United States Code, is amended, in the first sentence, by striking names an inventor or joint inventor and inserting names the inventor or a joint inventor.
							(C)Effective dateThe amendments made by this paragraph shall take effect on the date of the enactment of this Act
			 and shall apply to any patent application, and any patent issuing from
			 such application, that is filed on or after September 16, 2012.
							(4)Derived patents
							(A)AmendmentSection 291(b) of title 35, United States Code, is amended by striking or joint inventor and inserting or a joint inventor.
							(B)Effective dateThe amendment made by subparagraph (A) shall be effective as if included in the amendment made by
			 section 3(h)(1) of the Leahy-Smith America Invents Act (Public Law
			 112–29).
							(5)SpecificationNotwithstanding section 4(e) of the Leahy-Smith America Invents Act (Public Law 112–29; 125 Stat.
			 297), the amendments made by subsections (c) and (d) of section 4 of such
			 Act shall apply to any proceeding or matter that is pending on, or filed
			 on or after, the date of the enactment of this Act.
						(6)Time limit for commencing misconduct proceedings
							(A)AmendmentThe fourth sentence of section 32 of title 35, United States Code, is amended by striking 1 year and inserting 18 months.
							(B)Effective dateThe amendment made by this paragraph shall take effect on the date of the enactment of this Act and
			 shall apply to any action in which the Office files a complaint on or
			 after such date of enactment.
							(7)Patent owner response
							(A)Conduct of inter partes reviewParagraph (8) of section 316(a) of title 35, United States Code, is amended by striking the petition under section 313 and inserting the petition under section 311.
							(B)Conduct of post-grant reviewParagraph (8) of section 326(a) of title 35, United States Code, is amended by striking the petition under section 323 and inserting the petition under section 321.
							(C)Effective dateThe amendments made by this paragraph shall take effect on the date of the enactment of this Act.
							(8)International applications
							(A)AmendmentsSection 202(b) of the Patent Law Treaties Implementation Act of 2012 (Public Law 112–211; 126 Stat.
			 1536) is amended—
								(i)by striking paragraph (7); and
								(ii)by redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively.
								(B)Effective dateThe amendments made by subparagraph (A) shall be effective as if included in title II of the Patent
			 Law Treaties Implementation Act of 2012 (Public Law 112–21).
							3309.Effective dateExcept as otherwise provided in this subtitle, the provisions of this subtitle shall take effect on
			 the date of the enactment of this Act, and shall apply to any patent
			 issued, or any action filed, on or after that date.
				DResolving Environmental and Grid Reliability Conflicts
				3401.Amendments to the Federal Power Act
					(a)Compliance with or violation of environmental laws while under emergency orderSection 202(c) of the Federal Power Act (16 U.S.C. 824a(c)) is amended—
						(1)by inserting (1) after (c); and
						(2)by adding at the end the following:
							
								(2)With respect to an order issued under this subsection that may result in a conflict with a
			 requirement of any Federal, State, or local environmental law or
			 regulation, the Commission shall ensure that such order requires
			 generation, delivery, interchange, or transmission of electric energy only
			 during hours necessary to meet the emergency and serve the public
			 interest, and, to the maximum extent practicable, is consistent with any
			 applicable Federal, State, or local environmental law or regulation and
			 minimizes any adverse environmental impacts.
								(3)To the extent any omission or action taken by a party, that is necessary to comply with an order
			 issued under this subsection, including any omission or action taken to
			 voluntarily comply with such order, results in noncompliance with, or
			 causes such party to not comply with, any Federal, State, or local
			 environmental law or regulation, such omission or action shall not be
			 considered a violation of such environmental law or regulation, or subject
			 such party to any requirement, civil or criminal liability, or a citizen
			 suit under such environmental law or regulation.
								(4)
									(A)An order issued under this subsection that may result in a conflict with a requirement of any
			 Federal, State, or local environmental law or regulation shall expire not
			 later than 90 days after it is issued. The Commission may renew or reissue
			 such order pursuant to paragraphs (1) and (2) for subsequent periods, not
			 to exceed 90 days for each period, as the Commission determines necessary
			 to meet the emergency and serve the public interest.
									(B)In renewing or reissuing an order under subparagraph (A), the Commission shall consult with the
			 primary Federal agency with expertise in the environmental interest
			 protected by such law or regulation, and shall include in any such renewed
			 or reissued order such conditions as such Federal agency determines
			 necessary to minimize any adverse environmental impacts to the maximum
			 extent practicable. The conditions, if any, submitted by such Federal
			 agency shall be made available to the public. The Commission may exclude
			 such a condition from the renewed or reissued order if it determines that
			 such condition would prevent the order from adequately addressing the
			 emergency necessitating such order and provides in the order, or otherwise
			 makes publicly available, an explanation of such determination..
						(b)Temporary connection or construction by municipalitiesSection 202(d) of the Federal Power Act (16 U.S.C. 824a(d)) is amended by inserting or municipality before engaged in the transmission or sale of electric energy.
					IVPreserving Access to Abundant and Affordable Sources of Energy
			ANorthern Route Approval 
				4101.FindingsThe Congress finds the following:
					(1)To maintain our Nation’s competitive edge and ensure an economy built to last, the United States
			 must have fast, reliable, resilient, and environmentally sound means of
			 moving energy. In a global economy, we will compete for the world’s
			 investments based in significant part on the quality of our
			 infrastructure. Investing in the Nation’s infrastructure provides
			 immediate and long-term economic benefits for local communities and the
			 Nation as a whole.
					(2)The delivery of oil from Canada, a close ally not only in proximity but in shared values and
			 ideals, to domestic markets is in the national interest because of the
			 need to lessen dependence upon insecure foreign sources.
					(3)The Keystone XL pipeline would provide both short-term and long-term employment opportunities and
			 related labor income benefits, such as government revenues associated with
			 taxes.
					(4)The State of Nebraska has thoroughly reviewed and approved the proposed Keystone XL pipeline
			 reroute, concluding that the concerns of Nebraskans have had a major
			 influence on the pipeline reroute and that the reroute will have minimal
			 environmental impacts.
					(5)The Department of State and other Federal agencies have over a long period of time conducted
			 extensive studies and analysis of the technical aspects and of the
			 environmental, social, and economic impacts of the proposed Keystone XL
			 pipeline, and—
						(A)the Department of State assessments found that the Keystone XL pipeline is not likely to impact the amount of crude oil produced from the oil sands and that approval or denial of the proposed project is unlikely to have a substantial impact on the rate of
			 development in the oil sands;
						(B)the Department of State found that incremental life-cycle greenhouse gas emissions associated with
			 the Keystone XL project are estimated in the range of 0.07 to 0.83 million
			 metric tons of carbon dioxide equivalents, with the upper end of this
			 range representing twelve one-thousandths of one percent of the 6,702
			 million metric tons of carbon dioxide emitted in the United States in
			 2011; and
						(C)after extensive evaluation of potential impacts to land and water resources along the Keystone XL
			 pipeline’s 875 mile proposed route, the Department of State found that The analyses of potential impacts associated with construction and normal operation of the proposed
			 Project suggest that there would be no significant impacts to most
			 resources along the proposed Project route (assuming Keystone complies
			 with all laws and required conditions and measures)..
						(6)The transportation of oil via pipeline is the safest and most economically and environmentally
			 effective means of doing so, and—
						(A)transportation of oil via pipeline has a record of unmatched safety and environmental protection,
			 and the Department of State found that Spills associated with the proposed Project that enter the environment expected to be rare and
			 relatively small, and that there is no evidence of increased corrosion or other pipeline threat due to viscosity of diluted bitumen oil that will be transported by the Keystone XL pipeline; and
						(B)plans to incorporate 57 project-specific special conditions related to the design, construction,
			 and operations of the Keystone XL pipeline led the Department of State to
			 find that the pipeline will have a degree of safety over any other typically constructed domestic oil pipeline.
						(7)The Keystone XL is in much the same position today as the Alaska Pipeline in 1973 prior to
			 congressional action. Once again, the Federal regulatory process remains
			 an insurmountable obstacle to a project that is likely to reduce oil
			 imports from insecure foreign sources.
					4102.Keystone XL permit approvalNotwithstanding Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3 U.S.C.
			 301 note), section 301 of title 3, United States Code, and any other
			 Executive order or provision of law, no Presidential permit shall be
			 required for the pipeline described in the application filed on May 4,
			 2012, by TransCanada Keystone Pipeline, L.P. to the Department of State
			 for the Keystone XL pipeline, as supplemented to include the Nebraska
			 reroute evaluated in the Final Evaluation Report issued by the Nebraska
			 Department of Environmental Quality in January 2013 and approved by the
			 Nebraska governor. The final environmental impact statement issued by the
			 Secretary of State on August 26, 2011, coupled with the Final Evaluation
			 Report described in the previous sentence, shall be considered to satisfy
			 all requirements of the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) and of the National Historic Preservation Act (16
			 U.S.C. 470 et seq.).
				4103.Judicial review
					(a)Exclusive jurisdictionExcept for review by the Supreme Court on writ of certiorari, the United States Court of Appeals
			 for the District of Columbia Circuit shall have original and exclusive
			 jurisdiction to determine—
						(1)the validity of any final order or action (including a failure to act) of any Federal agency or
			 officer with respect to issuance of a permit relating to the construction
			 or maintenance of the Keystone XL pipeline, including any final order or
			 action deemed to be taken, made, granted, or issued;
						(2)the constitutionality of any provision of this subtitle, or any decision or action taken, made,
			 granted, or issued, or deemed to be taken, made, granted, or issued under
			 this subtitle; or
						(3)the adequacy of any environmental impact statement prepared under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.), or of any analysis under any other
			 Act, with respect to any action taken, made, granted, or issued, or deemed
			 to be taken, made, granted, or issued under this subtitle.
						(b)Deadline for filing claimA claim arising under this subtitle may be brought not later than 60 days after the date of the
			 decision or action giving rise to the claim.
					(c)Expedited considerationThe United States Court of Appeals for the District of Columbia Circuit shall set any action
			 brought under subsection (a) for expedited consideration, taking into
			 account the national interest of enhancing national energy security by
			 providing access to the significant oil reserves in Canada that are needed
			 to meet the demand for oil.
					4104.American burying beetle
					(a)FindingsThe Congress finds that—
						(1)environmental reviews performed for the Keystone XL pipeline project satisfy the requirements of
			 section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) in
			 its entirety; and
						(2)for purposes of that Act, the Keystone XL pipeline project will not jeopardize the continued
			 existence of the American burying beetle or destroy or adversely modify
			 American burying beetle critical habitat.
						(b)Biological opinionThe Secretary of the Interior is deemed to have issued a written statement setting forth the
			 Secretary’s opinion containing such findings under section 7(b)(1)(A) of
			 the Endangered Species Act of 1973 (16 U.S.C. 1536(b)(1)(A)) and any
			 taking of the American burying beetle that is incidental to the
			 construction or operation and maintenance of the Keystone XL pipeline as
			 it may be ultimately defined in its entirety, shall not be considered a
			 prohibited taking of such species under such Act.
					4105.Right-of-way and temporary use permitThe Secretary of the Interior is deemed to have granted or issued a grant of right-of-way and
			 temporary use permit under section 28 of the Mineral Leasing Act (30
			 U.S.C. 185) and the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1701 et seq.), as set forth in the application tendered to the
			 Bureau of Land Management for the Keystone XL pipeline.
				4106.Permits for activities in navigable waters
					(a)Issuance of permitsThe Secretary of the Army, not later than 90 days after receipt of an application therefor, shall
			 issue all permits under section 404 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1344) and section 10 of the Act of March 3, 1899 (33 U.S.C.
			 403; commonly known as the Rivers and Harbors Appropriations Act of 1899),
			 necessary for the construction, operation, and maintenance of the pipeline
			 described in the May 4, 2012, application referred to in section 4103, as
			 supplemented by the Nebraska reroute. The application shall be based on
			 the administrative record for the pipeline as of the date of enactment of
			 this Act, which shall be considered complete.
					(b)Waiver of procedural requirementsThe Secretary may waive any procedural requirement of law or regulation that the Secretary
			 considers desirable to waive in order to accomplish the purposes of this
			 section.
					(c)Issuance in absence of action by the SecretaryIf the Secretary has not issued a permit described in subsection (a) on or before the last day of
			 the 90-day period referred to in subsection (a), the permit shall be
			 deemed issued under section 404 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1344) or section 10 of the Act of March 3, 1899 (33 U.S.C.
			 403), as appropriate, on the day following such last day.
					(d)LimitationThe Administrator of the Environmental Protection Agency may not prohibit or restrict an activity
			 or use of an area that is authorized under this section.
					4107.Migratory Bird Treaty Act permitThe Secretary of the Interior is deemed to have issued a special purpose permit under the Migratory
			 Bird Treaty Act (16 U.S.C. 703 et seq.), as described in the application
			 filed with the United States Fish and Wildlife Service for the Keystone XL
			 pipeline on January 11, 2013.
				4108.Oil spill response plan disclosure
					(a)In generalAny pipeline owner or operator required under Federal law to develop an oil spill response plan for
			 the Keystone XL pipeline shall make such plan available to the Governor of
			 each State in which such pipeline operates to assist with emergency
			 response preparedness.
					(b)UpdatesA pipeline owner or operator required to make available to a Governor a plan under subsection (a)
			 shall make available to such Governor any update of such plan not later
			 than 7 days after the date on which such update is made.
					BNatural Gas Pipeline Permitting Reform
				4201.Regulatory approval of natural gas pipeline projectsSection 7 of the Natural Gas Act (15 U.S.C. 717f) is amended by adding at the end the following new
			 subsection:
					
						(i)
							(1)The Commission shall approve or deny an application for a certificate of public convenience and
			 necessity for a prefiled project not later than 12 months after receiving
			 a complete application that is ready to be processed, as defined by the
			 Commission by regulation.
							(2)The agency responsible for issuing any license, permit, or approval required under Federal law in
			 connection with a prefiled project for which a certificate of public
			 convenience and necessity is sought under this Act shall approve or deny
			 the issuance of the license, permit, or approval not later than 90 days
			 after the Commission issues its final environmental document relating to
			 the project.
							(3)The Commission may extend the time period under paragraph (2) by 30 days if an agency demonstrates
			 that it cannot otherwise complete the process required to approve or deny
			 the license, permit, or approval, and therefor will be compelled to deny
			 the license, permit, or approval. In granting an extension under this
			 paragraph, the Commission may offer technical assistance to the agency as
			 necessary to address conditions preventing the completion of the review of
			 the application for the license, permit, or approval.
							(4)If an agency described in paragraph (2) does not approve or deny the issuance of the license,
			 permit, or approval within the time period specified under paragraph (2)
			 or (3), as applicable, such license, permit, or approval shall take effect
			 upon the expiration of 30 days after the end of such period. The
			 Commission shall incorporate into the terms of such license, permit, or
			 approval any conditions proffered by the agency described in paragraph (2)
			 that the Commission does not find are inconsistent with the final
			 environmental document.
							(5)For purposes of this subsection, the term prefiled project means a project for the siting, construction, expansion, or operation of a natural gas pipeline
			 with respect to which a prefiling docket number has been assigned by the
			 Commission pursuant to a prefiling process established by the Commission
			 for the purpose of facilitating the formal application process for
			 obtaining a certificate of public convenience and necessity..
				CNorth American Energy Infrastructure
				4301.FindingCongress finds that the United States should establish a more uniform, transparent, and modern
			 process for the construction, connection, operation, and maintenance of
			 oil and natural gas pipelines and electric transmission facilities for the
			 import and export of oil and natural gas and the transmission of
			 electricity to and from Canada and Mexico, in pursuit of a more secure and
			 efficient North American energy market.
				4302.Authorization of certain energy infrastructure projects at the national boundary of the United
			 States
					(a)AuthorizationExcept as provided in subsection (c) and section 4306, no person may construct, connect, operate,
			 or maintain a cross-border segment of an oil pipeline or electric
			 transmission facility for the import or export of oil or the transmission
			 of electricity to or from Canada or Mexico without obtaining a certificate
			 of crossing for the construction, connection, operation, or maintenance of
			 the cross-border segment under this section.
					(b)Certificate of crossing
						(1)RequirementNot later than 120 days after final action is taken under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) with respect to a cross-border segment for
			 which a request is received under this section, the relevant official
			 identified under paragraph (2), in consultation with appropriate Federal
			 agencies, shall issue a certificate of crossing for the cross-border
			 segment unless the relevant official finds that the construction,
			 connection, operation, or maintenance of the cross-border segment is not
			 in the public interest of the United States.
						(2)Relevant officialThe relevant official referred to in paragraph (1) is—
							(A)the Secretary of State with respect to oil pipelines; and
							(B)the Secretary of Energy with respect to electric transmission facilities.
							(3)Additional requirement for electric transmission facilitiesIn the case of a request for a certificate of crossing for the construction, connection, operation,
			 or maintenance of a cross-border segment of an electric transmission
			 facility, the Secretary of Energy shall require, as a condition of issuing
			 the certificate of crossing for the request under paragraph (1), that the
			 cross-border segment of the electric transmission facility be constructed,
			 connected, operated, or maintained consistent with all applicable policies
			 and standards of—
							(A)the Electric Reliability Organization and the applicable regional entity; and
							(B)any Regional Transmission Organization or Independent System Operator with operational or
			 functional control over the cross-border segment of the electric
			 transmission facility.
							(c)ExclusionsThis section shall not apply to any construction, connection, operation, or maintenance of a
			 cross-border segment of an oil pipeline or electric transmission facility
			 for the import or export of oil or the transmission of electricity to or
			 from Canada or Mexico—
						(1)if the cross-border segment is operating for such import, export, or transmission as of the date of
			 enactment of this Act;
						(2)if a permit described in section 4305 for such construction, connection, operation, or maintenance
			 has been issued;
						(3)if a certificate of crossing for such construction, connection, operation, or maintenance has
			 previously been issued under this section; or
						(4)if an application for a permit described in section 4305 for such construction, connection,
			 operation, or maintenance is pending on the date of enactment of this Act,
			 until the earlier of—
							(A)the date on which such application is denied; or
							(B)July 1, 2016.
							(d)Effect of other laws
						(1)Application to projectsNothing in this section or section 4306 shall affect the application of any other Federal statute
			 to a project for which a certificate of crossing for the construction,
			 connection, operation, or maintenance of a cross-border segment is sought
			 under this section.
						(2)Natural Gas ActNothing in this section or section 4306 shall affect the requirement to obtain approval or
			 authorization under sections 3 and 7 of the Natural Gas Act for the
			 siting, construction, or operation of any facility to import or export
			 natural gas.
						(3)Energy Policy and Conservation ActNothing in this section or section 4306 shall affect the authority of the President under section
			 103(a) of the Energy Policy and Conservation Act.
						4303.Importation or exportation of natural gas to Canada and MexicoSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended by adding at the end the
			 following: No order is required under subsection (a) to authorize the export or import of any natural gas to
			 or from Canada or Mexico..
				4304.Transmission of electric energy to Canada and Mexico
					(a)Repeal of requirement To secure orderSection 202(e) of the Federal Power Act (16 U.S.C. 824a(e)) is repealed.
					(b)Conforming amendments
						(1)State regulationsSection 202(f) of the Federal Power Act (16 U.S.C. 824a(f)) is amended by striking insofar as such State regulation does not conflict with the exercise of the Commission’s powers
			 under or relating to subsection 202(e).
						(2)Seasonal diversity electricity exchangeSection 602(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–4(b)) is
			 amended by striking the Commission has conducted hearings and made the findings required under section 202(e) of the
			 Federal Power Act and all that follows through the period at the end and inserting the Secretary has conducted hearings and finds that the proposed transmission facilities would not
			 impair the sufficiency of electric supply within the United States or
			 would not impede or tend to impede the coordination in the public interest
			 of facilities subject to the jurisdiction of the Secretary..
						4305.No Presidential permit requiredNo Presidential permit (or similar permit) required under Executive Order No. 13337 (3 U.S.C. 301
			 note), Executive Order No. 11423 (3 U.S.C. 301 note), section 301 of title
			 3, United States Code, Executive Order No. 12038, Executive Order No.
			 10485, or any other Executive order shall be necessary for the
			 construction, connection, operation, or maintenance of an oil or natural
			 gas pipeline or electric transmission facility, or any cross-border
			 segment thereof.
				4306.Modifications to existing projectsNo certificate of crossing under section 4302, or permit described in section 4305, shall be
			 required for a modification to the construction, connection, operation, or
			 maintenance of an oil or natural gas pipeline or electric transmission
			 facility—
					(1)that is operating for the import or export of oil or natural gas or the transmission of electricity
			 to or from Canada or Mexico as of the date of enactment of the Act;
					(2)for which a permit described in section 4305 for such construction, connection, operation, or
			 maintenance has been issued; or
					(3)for which a certificate of crossing for the cross-border segment of the pipeline or facility has
			 previously been issued under section 4302.
					4307.Effective date; rulemaking deadlines
					(a)Effective dateSections 4302 through 4306, and the amendments made by such sections, shall take effect on July 1,
			 2015.
					(b)Rulemaking deadlinesEach relevant official described in section 4302(b)(2) shall—
						(1)not later than 180 days after the date of enactment of this Act, publish in the Federal Register
			 notice of a proposed rulemaking to carry out the applicable requirements
			 of section 4302; and
						(2)not later than 1 year after the date of enactment of this Act, publish in the Federal Register a
			 final rule to carry out the applicable requirements of section 4302.
						4308.DefinitionsIn this subtitle—
					(1)the term cross-border segment means the portion of an oil or natural gas pipeline or electric transmission facility that is
			 located at the national boundary of the United States with either Canada
			 or Mexico;
					(2)the term modification includes a reversal of flow direction, change in ownership, volume expansion, downstream or
			 upstream interconnection, or adjustment to maintain flow (such as a
			 reduction or increase in the number of pump or compressor stations);
					(3)the term natural gas has the meaning given that term in section 2 of the Natural Gas Act (15 U.S.C. 717a);
					(4)the term oil means petroleum or a petroleum product;
					(5)the terms Electric Reliability Organization and regional entity have the meanings given those terms in section 215 of the Federal Power Act (16 U.S.C. 824o); and
					(6)the terms Independent System Operator and Regional Transmission Organization have the meanings given those terms in section 3 of the Federal Power Act (16 U.S.C. 796).
					DProtecting States’ Rights To Promote American Energy Security Act
				1State Authority for Hydraulic Fracturing Regulation
					4411.State authority for hydraulic fracturing regulationThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section
			 45, and by inserting after section 43 the following:
						
							44.State authority for hydraulic fracturing regulation
								(a)In generalThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit
			 requirement regarding hydraulic fracturing, or any component of that
			 process, relating to oil, gas, or geothermal production activities on or
			 under any land in any State that has regulations, guidance, or permit
			 requirements for that activity.
								(b)State authorityThe Department of the Interior shall recognize and defer to State regulations, permitting, and
			 guidance, for all activities related to hydraulic fracturing, or any
			 component of that process, relating to oil, gas, or geothermal production
			 activities on Federal land.
								(c)Transparency of State regulations
									(1)In generalEach State shall submit to the Bureau of Land Management a copy of its regulations that apply to
			 hydraulic fracturing operations on Federal land.
									(2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under
			 this subsection.
									(d)Transparency of State disclosure requirements
									(1)In generalEach State shall submit to the Bureau of Land Management a copy of any regulations of the State
			 that require disclosure of chemicals used in hydraulic fracturing
			 operations on Federal land.
									(2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under
			 this subsection.
									(e)Hydraulic fracturing definedIn this section the term hydraulic fracturing means the process by which fracturing fluids (or a fracturing fluid system) are pumped into an
			 underground geologic formation at a calculated, predetermined rate and
			 pressure to generate fractures or cracks in the target formation and
			 thereby increase the permeability of the rock near the wellbore and
			 improve production of natural gas or oil..
					4412.Government Accountability Office study
						(a)StudyThe Comptroller General of the United States shall conduct a study examining the economic benefits
			 of domestic shale oil and gas production resulting from the process of
			 hydraulic fracturing. This study will include identification of—
							(1)State and Federal revenue generated as a result of shale gas production;
							(2)jobs created both directly and indirectly as a result of shale oil and gas production; and
							(3)an estimate of potential energy prices without domestic shale oil and gas production.
							(b)ReportThe Comptroller General shall submit a report on the findings of such study to the Committee on
			 Natural Resources of the House of Representatives within 30 days after
			 completion of the study.
						4413.Tribal authority on trust landThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit
			 requirement regarding the process of hydraulic fracturing (as that term is
			 defined in section 44 of the Mineral Leasing Act, as amended by section
			 4411 of this Act), or any component of that process, relating to oil, gas,
			 or geothermal production activities on any land held in trust or
			 restricted status for the benefit of Indians except with the express
			 consent of the beneficiary on whose behalf such land is held in trust or
			 restricted status.
					2EPA Hydraulic Fracturing Research
					4421.EPA hydraulic fracturing researchIn conducting its study of the potential impacts of hydraulic fracturing on drinking water
			 resources, with respect to which a request for information was issued
			 under Federal Register Vol. 77, No. 218, the Administrator of the
			 Environmental Protection Agency shall adhere to the following
			 requirements:
						(1)Peer review and information qualityPrior to issuance and dissemination of any final report or any interim report summarizing the
			 Environmental Protection Agency’s research on the relationship between
			 hydraulic fracturing and drinking water, the Administrator shall—
							(A)consider such reports to be Highly Influential Scientific Assessments and require peer review of
			 such reports in accordance with guidelines governing such assessments, as
			 described in—
								(i)the Environmental Protection Agency’s Peer Review Handbook 3rd Edition;
								(ii)the Environmental Protection Agency’s Scientific Integrity Policy, as in effect on the date of
			 enactment of this Act; and
								(iii)the Office of Management and Budget’s Peer Review Bulletin, as in effect on the date of enactment
			 of this Act; and
								(B)require such reports to meet the standards and procedures for the dissemination of influential
			 scientific, financial, or statistical information set forth in the
			 Environmental Protection Agency’s Guidelines for Ensuring and Maximizing
			 the Quality, Objectivity, Utility, and Integrity of Information
			 Disseminated by the Environmental Protection Agency, developed in response
			 to guidelines issued by the Office of Management and Budget under section
			 515(a) of the Treasury and General Government Appropriations Act for
			 Fiscal Year 2001 (Public Law 106–554).
							(2)Probability, uncertainty, and consequenceIn order to maximize the quality and utility of information developed through the study, the
			 Administrator shall ensure that identification of the possible impacts of
			 hydraulic fracturing on drinking water resources included in such reports
			 be accompanied by objective estimates of the probability, uncertainty, and
			 consequence of each identified impact, taking into account the risk
			 management practices of States and industry. Estimates or descriptions of
			 probability, uncertainty, and consequence shall be as quantitative as
			 possible given the validity, accuracy, precision, and other quality
			 attributes of the underlying data and analyses, but no more quantitative
			 than the data and analyses can support.
						(3)Release of final reportThe final report shall be publicly released by September 30, 2016.
						3Miscellaneous provisions
					4431.Review of State activitiesThe Secretary of the Interior shall annually review and report to Congress on all State activities
			 relating to hydraulic fracturing.
					EOffshore Energy and Jobs
				1Outer Continental Shelf Leasing Program Reforms
					4511.Outer Continental Shelf leasing program reformsSection 18(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(a)) is amended by adding at
			 the end the following:
						
							(5)
								(A)In each oil and gas leasing program under this section, the Secretary shall make available for
			 leasing and conduct lease sales including at least 50 percent of the
			 available unleased acreage within each outer Continental Shelf planning
			 area considered to have the largest undiscovered, technically recoverable
			 oil and gas resources (on a total btu basis) based upon the most recent
			 national geologic assessment of the outer Continental Shelf, with an
			 emphasis on offering the most geologically prospective parts of the
			 planning area.
								(B)The Secretary shall include in each proposed oil and gas leasing program under this section any
			 State subdivision of an outer Continental Shelf planning area that the
			 Governor of the State that represents that subdivision requests be made
			 available for leasing. The Secretary may not remove such a subdivision
			 from the program until publication of the final program, and shall include
			 and consider all such subdivisions in any environmental review conducted
			 and statement prepared for such program under section 102(2) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).
								(C)In this paragraph the term available unleased acreage means that portion of the outer Continental Shelf that is not under lease at the time of a
			 proposed lease sale, and that has not otherwise been made unavailable for
			 leasing by law.
								(6)
								(A)In the 5-year oil and gas leasing program, the Secretary shall make available for leasing any outer
			 Continental Shelf planning areas that—
									(i)are estimated to contain more than 2,500,000,000 barrels of oil; or
									(ii)are estimated to contain more than 7,500,000,000,000 cubic feet of natural gas.
									(B)To determine the planning areas described in subparagraph (A), the Secretary shall use the document
			 entitled Minerals Management Service Assessment of Undiscovered Technically Recoverable Oil and Gas
			 Resources of the Nation’s Outer Continental Shelf, 2006..
					4512.Domestic oil and natural gas production goalSection 18(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(b)) is amended to read as
			 follows:
						
							(b)Domestic oil and natural gas production goal–
								(1)In generalIn developing a 5-year oil and gas leasing program, and subject to paragraph (2), the Secretary
			 shall determine a domestic strategic production goal for the development
			 of oil and natural gas as a result of that program. Such goal shall be—
									(A)the best estimate of the possible increase in domestic production of oil and natural gas from the
			 outer Continental Shelf;
									(B)focused on meeting domestic demand for oil and natural gas and reducing the dependence of the
			 United States on foreign energy; and
									(C)focused on the production increases achieved by the leasing program at the end of the 15-year
			 period beginning on the effective date of the program.
									(2)Program goalFor purposes of the 5-year oil and gas leasing program, the production goal referred to in
			 paragraph (1) shall be an increase by 2032 of—
									(A)no less than 3,000,000 barrels in the amount of oil produced per day; and
									(B)no less than 10,000,000,000 cubic feet in the amount of natural gas produced per day.
									(3)ReportingThe Secretary shall report annually, beginning at the end of the 5-year period for which the
			 program applies, to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate on the progress of the program in meeting the production goal. The
			 Secretary shall identify in the report projections for production and any
			 problems with leasing, permitting, or production that will prevent meeting
			 the goal..
					4513.Development and submittal of new 5-year oil and gas leasing program
						(a)In generalThe Secretary of the Interior shall—
							(1)by not later than July 15, 2015, publish and submit to Congress a new proposed oil and gas leasing
			 program under section 18 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1344) for the 5-year period beginning on such date and ending July
			 15, 2021; and
							(2)by not later than July 15, 2016, approve a final oil and gas leasing program under such section for
			 such period.
							(b)Consideration of all areasIn preparing such program the Secretary shall include consideration of areas of the Continental
			 Shelf off the coasts of all States (as such term is defined in section 2
			 of that Act, as amended by this Act), that are subject to leasing under
			 this Act.
						(c)Technical correctionSection 18(d)(3) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(d)(3)) is amended by
			 striking or after eighteen months following the date of enactment of this section, whichever first occurs,.
						4514.Rule of constructionNothing in this subtitle shall be construed to authorize the issuance of a lease under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to any person
			 designated for the imposition of sanctions pursuant to—
						(1)the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), the Comprehensive Iran Sanctions,
			 Accountability and Divestiture Act of 2010 (22 U.S.C. 8501 et seq.), the
			 Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701
			 et seq.), section 1245 of the National Defense Authorization Act for
			 Fiscal Year 2012 (22 U.S.C. 8513a), or the Iran Freedom and
			 Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
						(2)Executive Order No. 13622 (July 30, 2012), Executive Order No. 13628 (October 9, 2012), or
			 Executive Order No. 13645 (June 3, 2013);
						(3)Executive Order No. 13224 (September 23, 2001) or Executive Order No. 13338 (May 11, 2004); or
						(4)the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note).
						2Directing the President To Conduct New OCS Sales in Virginia, South Carolina, and California
					4521.Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental Shelf offshore
			 Virginia
						(a)In generalNotwithstanding the exclusion of Lease Sale 220 in the Final Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary of the Interior shall conduct offshore oil and gas
			 Lease Sale 220 under section 8 of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1337) as soon as practicable, but not later than one year after
			 the date of enactment of this Act.
						(b)Requirement To make replacement lease blocks availableFor each lease block in a proposed lease sale under this section for which the Secretary of
			 Defense, in consultation with the Secretary of the Interior, under the
			 Memorandum of Agreement referred to in section 4525(b), issues a statement
			 proposing deferral from a lease offering due to defense-related activities
			 that are irreconcilable with mineral exploration and development, the
			 Secretary of the Interior, in consultation with the Secretary of Defense,
			 shall make available in the same lease sale one other lease block in the
			 Virginia lease sale planning area that is acceptable for oil and gas
			 exploration and production in order to mitigate conflict.
						(c)Balancing military and energy production goalsIn recognition that the Outer Continental Shelf oil and gas leasing program and the domestic energy
			 resources produced therefrom are integral to national security, the
			 Secretary of the Interior and the Secretary of Defense shall work jointly
			 in implementing this section in order to ensure achievement of the
			 following common goals:
							(1)Preserving the ability of the Armed Forces of the United States to maintain an optimum state of
			 readiness through their continued use of the Outer Continental Shelf.
							(2)Allowing effective exploration, development, and production of our Nation’s oil, gas, and renewable
			 energy resources.
							(d)DefinitionsIn this section:
							(1)Lease sale 220The term Lease Sale 220 means such lease sale referred to in the Request for Comments on the Draft Proposed 5-Year Outer
			 Continental Shelf (OCS) Oil and Gas Leasing Program for 2010–2015 and
			 Notice of Intent To Prepare an Environmental Impact Statement (EIS) for
			 the Proposed 5-Year Program published January 21, 2009 (74 Fed. Reg.
			 3631).
							(2)Virginia lease sale planning areaThe term Virginia lease sale planning area means the area of the outer Continental Shelf (as that term is defined in the Outer Continental
			 Shelf Lands Act (33 U.S.C. 1331 et seq.)) that is bounded by—
								(A)a northern boundary consisting of a straight line extending from the northernmost point of
			 Virginia’s seaward boundary to the point on the seaward boundary of the
			 United States exclusive economic zone located at 37 degrees 17 minutes 1
			 second North latitude, 71 degrees 5 minutes 16 seconds West longitude; and
								(B)a southern boundary consisting of a straight line extending from the southernmost point of
			 Virginia’s seaward boundary to the point on the seaward boundary of the
			 United States exclusive economic zone located at 36 degrees 31 minutes 58
			 seconds North latitude, 71 degrees 30 minutes 1 second West longitude.
								4522.South Carolina lease saleNotwithstanding inclusion of the South Atlantic Outer Continental Shelf Planning Area in the Final
			 Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary of the Interior shall conduct a lease sale not later
			 than 2 years after the date of the enactment of this Act for areas off the
			 coast of South Carolina determined by the Secretary to have the most
			 geologically promising hydrocarbon resources and constituting not less
			 than 25 percent of the leasable area within the South Carolina offshore
			 administrative boundaries depicted in the notice entitled Federal Outer Continental Shelf (OCS) Administrative Boundaries Extending from the Submerged Lands
			 Act Boundary seaward to the Limit of the United States Outer Continental
			 Shelf, published January 3, 2006 (71 Fed. Reg. 127).
					4523.Southern California existing infrastructure lease sale
						(a)In generalThe Secretary of the Interior shall offer for sale leases of tracts in the Santa Maria and Santa
			 Barbara/Ventura Basins of the Southern California OCS Planning Area as
			 soon as practicable, but not later than December 31, 2015.
						(b)Use of Existing Structures or Onshore-Based DrillingThe Secretary of the Interior shall include in leases offered for sale under this lease sale such
			 terms and conditions as are necessary to require that development and
			 production may occur only from offshore infrastructure in existence on the
			 date of the enactment of this Act or from onshore-based, extended-reach
			 drilling.
						4524.Environmental impact statement requirement
						(a)In GeneralFor the purposes of this subtitle, the Secretary of the Interior shall prepare a multisale
			 environmental impact statement under section 102 of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332) for all lease sales
			 required under this chapter.
						(b)Actions To be consideredNotwithstanding section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332), in
			 such statement—
							(1)the Secretary is not required to identify nonleasing alternative courses of action or to analyze
			 the environmental effects of such alternative courses of action; and
							(2)the Secretary shall only—
								(A)identify a preferred action for leasing and not more than one alternative leasing proposal; and
								(B)analyze the environmental effects and potential mitigation measures for such preferred action and
			 such alternative leasing proposal.
								4525.National defense
						(a)National Defense AreasThis subtitle does not affect the existing authority of the Secretary of Defense, with the approval
			 of the President, to designate national defense areas on the Outer
			 Continental Shelf pursuant to section 12(d) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1341(d)).
						(b)Prohibition on Conflicts With Military OperationsNo person may engage in any exploration, development, or production of oil or natural gas on the
			 Outer Continental Shelf under a lease issued under this subtitle that
			 would conflict with any military operation, as determined in accordance
			 with the Memorandum of Agreement between the Department of Defense and the
			 Department of the Interior on Mutual Concerns on the Outer Continental
			 Shelf signed July 20, 1983, and any revision or replacement for that
			 agreement that is agreed to by the Secretary of Defense and the Secretary
			 of the Interior after that date but before the date of issuance of the
			 lease under which such exploration, development, or production is
			 conducted.
						4526.Eastern Gulf of Mexico not includedNothing in this subtitle affects restrictions on oil and gas leasing under the Gulf of Mexico
			 Energy Security Act of 2006 (title I of division C of Public Law 109–432;
			 43 U.S.C. 1331 note).
					3Equitable Sharing of Outer Continental Shelf Revenues
					4531.Disposition of Outer Continental Shelf revenues to coastal States
						(a)In generalSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
							(1)in the existing text—
								(A)in the first sentence, by striking All rentals, and inserting the following:
									
										(c)Disposition of revenue under old leasesAll rentals,; and
								(B)in subsection (c) (as designated by the amendment made by subparagraph (A) of this paragraph), by
			 striking for the period from June 5, 1950, to date, and thereafter and inserting in the period beginning June 5, 1950, and ending on the date of enactment of the American Renaissance in Manufacturing Act;
								(2)by adding after subsection (c) (as so designated) the following:
								
									(d) DefinitionsIn this section:
										(1)Coastal StateThe term coastal State includes a territory of the United States.
										(2)New leasing revenuesThe term new leasing revenues—
											(A)means amounts received by the United States as bonuses, rents, and royalties under leases for oil
			 and gas, wind, tidal, or other energy exploration, development, and
			 production on new areas of the outer Continental Shelf that are authorized
			 to be made available for leasing as a result of enactment of the American Renaissance in Manufacturing Act and leasing under that Act; and
											(B)does not include amounts received by the United States under any lease of an area located in the
			 boundaries of the Central Gulf of Mexico and Western Gulf of Mexico Outer
			 Continental Shelf Planning Areas on the date of enactment of the American Renaissance in Manufacturing Act, including a lease issued before, on, or after such date of enactment.; and
							(3)by inserting before subsection (c) (as so designated) the following:
								
									(a)Payment of new leasing revenues to coastal States
										(1)In generalExcept as provided in paragraph (2), of the amount of new leasing revenues received by the United
			 States each fiscal year, 37.5 percent shall be allocated and paid in
			 accordance with subsection (b) to coastal States that are affected States
			 with respect to the leases under which those revenues are received by the
			 United States.
										(2)Phase-in
											(A)In generalExcept as provided in subparagraph (B), paragraph (1) shall be applied—
												(i)with respect to new leasing revenues under leases awarded under the first leasing program under
			 section 18(a) that takes effect after the date of enactment of the American Renaissance in Manufacturing Act, by substituting 12.5 percent for 37.5 percent; and
												(ii)with respect to new leasing revenues under leases awarded under the second leasing program under
			 section 18(a) that takes effect after the date of enactment of the American Renaissance in Manufacturing Act, by substituting 25 percent for 37.5 percent.
												(B)Exempted lease salesThis paragraph shall not apply with respect to any lease issued under chapter 2 of subtitle E of
			 title IV of the American Renaissance in Manufacturing Act.
											(b)Allocation of payments
										(1)In generalThe amount of new leasing revenues received by the United States with respect to a leased tract
			 that are required to be paid to coastal States in accordance with this
			 subsection each fiscal year shall be allocated among and paid to coastal
			 States that are within 200 miles of the leased tract, in amounts that are
			 inversely proportional to the respective distances between the point on
			 the coastline of each such State that is closest to the geographic center
			 of the lease tract, as determined by the Secretary.
										(2)Minimum and maximum allocationThe amount allocated to a coastal State under paragraph (1) each fiscal year with respect to a
			 leased tract shall be—
											(A)in the case of a coastal State that is the nearest State to the geographic center of the leased
			 tract, not less than 25 percent of the total amounts allocated with
			 respect to the leased tract;
											(B)in the case of any other coastal State, not less than 10 percent, and not more than 15 percent, of
			 the total amounts allocated with respect to the leased tract; and
											(C)in the case of a coastal State that is the only coastal State within 200 miles of a leased tract,
			 100 percent of the total amounts allocated with respect to the leased
			 tract.
											(3)AdministrationAmounts allocated to a coastal State under this subsection—
											(A)shall be available to the coastal State without further appropriation;
											(B)shall remain available until expended;
											(C)shall be in addition to any other amounts available to the coastal State under this Act; and
											(D)shall be distributed in the fiscal year following receipt.
											(4)Use of funds
											(A)In generalExcept as provided in subparagraph (B), a coastal State may use funds allocated and paid to it
			 under this subsection for any purpose as determined by the laws of that
			 State.
											(B)Restriction on use for matchingFunds allocated and paid to a coastal State under this subsection may not be used as matching funds
			 for any other Federal program..
							(b)Limitation on applicationThis section and the amendment made by this section shall not affect the application of section 105
			 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C
			 of Public Law 109–432; (43 U.S.C. 1331 note)), as in effect before the
			 enactment of this Act, with respect to revenues received by the United
			 States under oil and gas leases issued for tracts located in the Western
			 and Central Gulf of Mexico Outer Continental Shelf Planning Areas,
			 including such leases issued on or after the date of the enactment of this
			 Act.
						4Reorganization of Minerals Management Agencies of the Department of the Interior
					4541.Establishment of Under Secretary for Energy, Lands, and Minerals and Assistant Secretary of Ocean
			 Energy and SafetyThere shall be in the Department of the Interior—
						(1)an Under Secretary for Energy, Lands, and Minerals, who shall—
							(A)be appointed by the President, by and with the advise and consent of the Senate;
							(B)report to the Secretary of the Interior or, if directed by the Secretary, to the Deputy Secretary
			 of the Interior;
							(C)be paid at the rate payable for level III of the Executive Schedule; and
							(D)be responsible for—
								(i)the safe and responsible development of our energy and mineral resources on Federal lands in
			 appropriate accordance with United States energy demands; and
								(ii)ensuring multiple-use missions of the Department of the Interior that promote the safe and
			 sustained development of energy and minerals resources on public lands (as
			 that term is defined in the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.));
								(2)an Assistant Secretary of Ocean Energy and Safety, who shall—
							(A)be appointed by the President, by and with the advise and consent of the Senate;
							(B)report to the Under Secretary for Energy, Lands, and Minerals;
							(C)be paid at the rate payable for level IV of the Executive Schedule; and
							(D)be responsible for ensuring safe and efficient development of energy and minerals on the Outer
			 Continental Shelf of the United States; and
							(3)an Assistant Secretary of Land and Minerals Management, who shall—
							(A)be appointed by the President, by and with the advise and consent of the Senate;
							(B)report to the Under Secretary for Energy, Lands, and Minerals;
							(C)be paid at the rate payable for level IV of the Executive Schedule; and
							(D)be responsible for ensuring safe and efficient development of energy and minerals on public lands
			 and other Federal onshore lands under the jurisdiction of the Department
			 of the Interior, including implementation of the Mineral Leasing Act (30
			 U.S.C. 181 et seq.) and the Surface Mining Control and Reclamation Act (30
			 U.S.C. 1201 et seq.) and administration of the Office of Surface Mining.
							4542.Bureau of Ocean Energy
						(a)EstablishmentThere is established in the Department of the Interior a Bureau of Ocean Energy (referred to in
			 this section as the Bureau), which shall—
							(1)be headed by a Director of Ocean Energy (referred to in this section as the Director); and
							(2)be administered under the direction of the Assistant Secretary of Ocean Energy and Safety.
							(b)Director
							(1)AppointmentThe Director shall be appointed by the Secretary of the Interior.
							(2)CompensationThe Director shall be compensated at the rate provided for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
							(c)Duties
							(1)In generalThe Secretary of the Interior shall carry out through the Bureau all functions, powers, and duties
			 vested in the Secretary relating to the administration of a comprehensive
			 program of offshore mineral and renewable energy resources management.
							(2)Specific authoritiesThe Director shall promulgate and implement regulations—
								(A)for the proper issuance of leases for the exploration, development, and production of nonrenewable
			 and renewable energy and mineral resources on the Outer Continental Shelf;
								(B)relating to resource identification, access, evaluation, and utilization;
								(C)for development of leasing plans, lease sales, and issuance of leases for such resources; and
								(D)regarding issuance of environmental impact statements related to leasing and post leasing
			 activities including exploration, development, and production, and the use
			 of third party contracting for necessary environmental analysis for the
			 development of such resources.
								(3)LimitationThe Secretary shall not carry out through the Bureau any function, power, or duty that is—
								(A)required by section 4543 to be carried out through the Ocean Energy Safety Service; or
								(B)required by section 4544 to be carried out through the Office of Natural Resources Revenue.
								(d)Responsibilities of land management agenciesNothing in this section shall affect the authorities of the Bureau of Land Management under the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or
			 of the Forest Service under the National Forest Management Act of 1976
			 (Public Law 94–588).
						4543.Ocean Energy Safety Service
						(a)EstablishmentThere is established in the Department of the Interior an Ocean Energy Safety Service (referred to
			 in this section as the Service), which shall—
							(1)be headed by a Director of Energy Safety (referred to in this section as the Director); and
							(2)be administered under the direction of the Assistant Secretary of Ocean Energy and Safety.
							(b)Director
							(1)AppointmentThe Director shall be appointed by the Secretary of the Interior.
							(2)CompensationThe Director shall be compensated at the rate provided for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
							(c)Duties
							(1)In generalThe Secretary of the Interior shall carry out through the Service all functions, powers, and duties
			 vested in the Secretary relating to the administration of safety and
			 environmental enforcement activities related to offshore mineral and
			 renewable energy resources on the Outer Continental Shelf pursuant to the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) including the
			 authority to develop, promulgate, and enforce regulations to ensure the
			 safe and sound exploration, development, and production of mineral and
			 renewable energy resources on the Outer Continental Shelf in a timely
			 fashion.
							(2)Specific authoritiesThe Director shall be responsible for all safety activities related to exploration and development
			 of renewable and mineral resources on the Outer Continental Shelf,
			 including—
								(A)exploration, development, production, and ongoing inspections of infrastructure;
								(B)the suspending or prohibiting, on a temporary basis, any operation or activity, including
			 production under leases held on the Outer Continental Shelf, in accordance
			 with section 5(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1334(a)(1));
								(C)cancelling any lease, permit, or right-of-way on the Outer Continental Shelf, in accordance with
			 section 5(a)(2) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1334(a)(2));
								(D)compelling compliance with applicable Federal laws and regulations relating to worker safety and
			 other matters;
								(E)requiring comprehensive safety and environmental management programs for persons engaged in
			 activities connected with the exploration, development, and production of
			 mineral or renewable energy resources;
								(F)developing and implementing regulations for Federal employees to carry out any inspection or
			 investigation to ascertain compliance with applicable regulations,
			 including health, safety, or environmental regulations;
								(G)implementing the Offshore Technology Research and Risk Assessment Program under section 21 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1347);
								(H)summoning witnesses and directing the production of evidence;
								(I)levying fines and penalties and disqualifying operators;
								(J)carrying out any safety, response, and removal preparedness functions; and
								(K)the processing of permits, exploration plans, development plans.
								(d)Employees
							(1)In generalThe Secretary shall ensure that the inspection force of the Bureau consists of qualified, trained
			 employees who meet qualification requirements and adhere to the highest
			 professional and ethical standards.
							(2)QualificationsThe qualification requirements referred to in paragraph (1)—
								(A)shall be determined by the Secretary, subject to subparagraph (B); and
								(B)shall include—
									(i)3 years of practical experience in oil and gas exploration, development, or production; or
									(ii)a degree in an appropriate field of engineering from an accredited institution of higher learning.
									(3)AssignmentIn assigning oil and gas inspectors to the inspection and investigation of individual operations,
			 the Secretary shall give due consideration to the extent possible to their
			 previous experience in the particular type of oil and gas operation in
			 which such inspections are to be made.
							(4)Background checksThe Director shall require that an individual to be hired as an inspection officer undergo an
			 employment investigation (including a criminal history record check).
							(5)Language requirementsIndividuals hired as inspectors must be able to read, speak, and write English well enough to—
								(A)carry out written and oral instructions regarding the proper performance of inspection duties; and
								(B)write inspection reports and statements and log entries in the English language.
								(6)Veterans preferenceThe Director shall provide a preference for the hiring of an individual as a inspection officer if
			 the individual is a member or former member of the Armed Forces and is
			 entitled, under statute, to retired, retirement, or retainer pay on
			 account of service as a member of the Armed Forces.
							(7)Annual proficiency review
								(A)Annual proficiency reviewThe Director shall provide that an annual evaluation of each individual assigned inspection duties
			 is conducted and documented.
								(B)Continuation of employmentAn individual employed as an inspector may not continue to be employed in that capacity unless the
			 evaluation demonstrates that the individual—
									(i)continues to meet all qualifications and standards;
									(ii)has a satisfactory record of performance and attention to duty based on the standards and
			 requirements in the inspection program; and
									(iii)demonstrates the current knowledge and skills necessary to courteously, vigilantly, and effectively
			 perform inspection functions.
									(8)Limitation on right to strikeAny individual that conducts permitting or inspections under this section may not participate in a
			 strike, or assert the right to strike.
							(9)Personnel authorityNotwithstanding any other provision of law, the Director may employ, appoint, discipline and
			 terminate for cause, and fix the compensation, terms, and conditions of
			 employment of Federal service for individuals as the employees of the
			 Service in order to restore and maintain the trust of the people of the
			 United States in the accountability of the management of our Nation’s
			 energy safety program.
							(10)Training Academy
								(A)In generalThe Secretary shall establish and maintain a National Offshore Energy Safety Academy (referred to
			 in this paragraph as the Academy) as an agency of the Ocean Energy Safety Service.
								(B)Functions of AcademyThe Secretary, through the Academy, shall be responsible for—
									(i)the initial and continued training of both newly hired and experienced offshore oil and gas
			 inspectors in all aspects of health, safety, environmental, and
			 operational inspections;
									(ii)the training of technical support personnel of the Bureau;
									(iii)any other training programs for offshore oil and gas inspectors, Bureau personnel, Department
			 personnel, or other persons as the Secretary shall designate; and
									(iv)certification of the successful completion of training programs for newly hired and experienced
			 offshore oil and gas inspectors.
									(C)Cooperative agreements
									(i)In generalIn performing functions under this paragraph, and subject to clause (ii), the Secretary may enter
			 into cooperative educational and training agreements with educational
			 institutions, related Federal academies, other Federal agencies, State
			 governments, safety training firms, and oil and gas operators and related
			 industries.
									(ii)Training requirementSuch training shall be conducted by the Academy in accordance with curriculum needs and assignment
			 of instructional personnel established by the Secretary.
									(11)Use of Department personnelIn performing functions under this subsection, the Secretary shall use, to the extent practicable,
			 the facilities and personnel of the Department of the Interior. The
			 Secretary may appoint or assign to the Academy such officers and employees
			 as the Secretary considers necessary for the performance of the duties and
			 functions of the Academy.
							(12)Additional training programs
								(A)In generalThe Secretary shall work with appropriate educational institutions, operators, and representatives
			 of oil and gas workers to develop and maintain adequate programs with
			 educational institutions and oil and gas operators that are designed—
									(i)to enable persons to qualify for positions in the administration of this subtitle; and
									(ii)to provide for the continuing education of inspectors or other appropriate Department of the
			 Interior personnel.
									(B)Financial and technical assistanceThe Secretary may provide financial and technical assistance to educational institutions in
			 carrying out this paragraph.
								(e)LimitationThe Secretary shall not carry out through the Service any function, power, or duty that is—
							(1)required by section 4542 to be carried out through the Bureau of Ocean Energy; or
							(2)required by section 4544 to be carried out through the Office of Natural Resources Revenue.
							4544.Office of Natural Resources revenue
						(a)EstablishmentThere is established in the Department of the Interior an Office of Natural Resources Revenue
			 (referred to in this section as the Office) to be headed by a Director of Natural Resources Revenue (referred to in this section as the Director).
						(b)Appointment and compensation
							(1)In generalThe Director shall be appointed by the Secretary of the Interior.
							(2)CompensationThe Director shall be compensated at the rate provided for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
							(c)Duties
							(1)In generalThe Secretary of the Interior shall carry out, through the Office, all functions, powers, and
			 duties vested in the Secretary and relating to the administration of
			 offshore royalty and revenue management functions.
							(2)Specific authoritiesThe Secretary shall carry out, through the Office, all functions, powers, and duties previously
			 assigned to the Minerals Management Service (including the authority to
			 develop, promulgate, and enforce regulations) regarding offshore royalty
			 and revenue collection; royalty and revenue distribution; auditing and
			 compliance; investigation and enforcement of royalty and revenue
			 regulations; and asset management for onshore and offshore activities.
							(d)LimitationThe Secretary shall not carry out through the Office any function, power, or duty that is—
							(1)required by section 4542 to be carried out through the Bureau of Ocean Energy; or
							(2)required by section 4543 to be carried out through the Ocean Energy Safety Service.
							4545.Ethics and drug testing
						(a)CertificationThe Secretary of the Interior shall certify annually that all Department of the Interior officers
			 and employees having regular, direct contact with lessees, contractors,
			 concessionaires, and other businesses interested before the Government as
			 a function of their official duties, or conducting investigations, issuing
			 permits, or responsible for oversight of energy programs, are in full
			 compliance with all Federal employee ethics laws and regulations under the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) and part 2635 of title 5,
			 Code of Federal Regulations, and all guidance issued under subsection (c).
						(b)Drug TestingThe Secretary shall conduct a random drug testing program of all Department of the Interior
			 personnel referred to in subsection (a).
						(c)GuidanceNot later than 90 days after the date of enactment of this Act, the Secretary shall issue
			 supplementary ethics and drug testing guidance for the employees for which
			 certification is required under subsection (a). The Secretary shall update
			 the supplementary ethics guidance not less than once every 3 years
			 thereafter.
						4546.Abolishment of Minerals Management Service
						(a)AbolishmentThe Minerals Management Service is abolished.
						(b)Completed administrative actions
							(1)In generalCompleted administrative actions of the Minerals Management Service shall not be affected by the
			 enactment of this Act, but shall continue in effect according to their
			 terms until amended, modified, superseded, terminated, set aside, or
			 revoked in accordance with law by an officer of the United States or a
			 court of competent jurisdiction, or by operation of law.
							(2)Completed administrative action definedFor purposes of paragraph (1), the term completed administrative action includes orders, determinations, memoranda of understanding, memoranda of agreements, rules,
			 regulations, personnel actions, permits, agreements, grants, contracts,
			 certificates, licenses, registrations, and privileges.
							(c)Pending ProceedingsSubject to the authority of the Secretary of the Interior and the officers of the Department of the
			 Interior under this subtitle—
							(1)pending proceedings in the Minerals Management Service, including notices of proposed rulemaking,
			 and applications for licenses, permits, certificates, grants, and
			 financial assistance, shall continue, notwithstanding the enactment of
			 this subtitle or the vesting of functions of the Service in another
			 agency, unless discontinued or modified under the same terms and
			 conditions and to the same extent that such discontinuance or modification
			 could have occurred if this subtitle had not been enacted; and
							(2)orders issued in such proceedings, and appeals therefrom, and payments made pursuant to such
			 orders, shall issue in the same manner and on the same terms as if this
			 subtitle had not been enacted, and any such orders shall continue in
			 effect until amended, modified, superseded, terminated, set aside, or
			 revoked by an officer of the United States or a court of competent
			 jurisdiction, or by operation of law.
							(d)Pending Civil ActionsSubject to the authority of the Secretary of the Interior or any officer of the Department of the
			 Interior under this subtitle, pending civil actions shall continue
			 notwithstanding the enactment of this subtitle, and in such civil actions,
			 proceedings shall be had, appeals taken, and judgments rendered and
			 enforced in the same manner and with the same effect as if such enactment
			 had not occurred.
						(e)ReferencesReferences relating to the Minerals Management Service in statutes, Executive orders, rules,
			 regulations, directives, or delegations of authority that precede the
			 effective date of this Act are deemed to refer, as appropriate, to the
			 Department, to its officers, employees, or agents, or to its corresponding
			 organizational units or functions. Statutory reporting requirements that
			 applied in relation to the Minerals Management Service immediately before
			 the effective date of this subtitle shall continue to apply.
						4547.Conforming amendments to Executive Schedule pay rates
						(a)Under Secretary for Energy, Lands, and MineralsSection 5314 of title 5, United States Code, is amended by inserting after the item relating to Under Secretaries of the Treasury (3). the following:
							Under Secretary for Energy, Lands, and Minerals, Department of the Interior..
						(b)Assistant SecretariesSection 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of the Interior (6). and inserting the following:
							Assistant Secretaries, Department of the Interior (7)..
						(c)DirectorsSection 5316 of title 5, United States Code, is amended by striking Director, Bureau of Mines, Department of the Interior. and inserting the following new items:
							Director, Bureau of Ocean Energy, Department of the Interior.Director, Ocean Energy Safety Service, Department of the Interior.Director, Office of Natural Resources Revenue, Department of the Interior..
						4548.Outer Continental Shelf Energy Safety Advisory Board
						(a)EstablishmentThe Secretary of the Interior shall establish, under the Federal Advisory Committee Act, an Outer
			 Continental Shelf Energy Safety Advisory Board (referred to in this
			 section as the Board)—
							(1)to provide the Secretary and the Directors established by this Act with independent scientific and
			 technical advice on safe, responsible, and timely mineral and renewable
			 energy exploration, development, and production activities; and
							(2)to review operations of the National Offshore Energy Health and Safety Academy established under
			 section 4543(d), including submitting to the Secretary recommendations of
			 curriculum to ensure training scientific and technical advancements.
							(b)Membership
							(1)SizeThe Board shall consist of not more than 11 members, who—
								(A)shall be appointed by the Secretary based on their expertise in oil and gas drilling, well design,
			 operations, well containment and oil spill response; and
								(B)must have significant scientific, engineering, management, and other credentials and a history of
			 working in the field related to safe energy exploration, development, and
			 production activities.
								(2)Consultation and nominationsThe Secretary shall consult with the National Academy of Sciences and the National Academy of
			 Engineering to identify potential candidates for the Board and shall take
			 nominations from the public.
							(3)TermThe Secretary shall appoint Board members to staggered terms of not more than 4 years, and shall
			 not appoint a member for more than 2 consecutive terms.
							(4)BalanceIn appointing members to the Board, the Secretary shall ensure a balanced representation of
			 industry and research interests.
							(c)ChairThe Secretary shall appoint the Chair for the Board from among its members.
						(d)MeetingsThe Board shall meet not less than 3 times per year and shall host, at least once per year, a
			 public forum to review and assess the overall energy safety performance of
			 Outer Continental Shelf mineral and renewable energy resource activities.
						(e)Offshore drilling safety assessments and recommendationsAs part of its duties under this section, the Board shall, by not later than 180 days after the
			 date of enactment of this section and every 5 years thereafter, submit to
			 the Secretary a report that—
							(1)assesses offshore oil and gas well control technologies, practices, voluntary standards, and
			 regulations in the United States and elsewhere; and
							(2)as appropriate, recommends modifications to the regulations issued under this subtitle to ensure
			 adequate protection of safety and the environment, including
			 recommendations on how to reduce regulations and administrative actions
			 that are duplicative or unnecessary.
							(f)ReportsReports of the Board shall be submitted by the Board to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate and made available to the public in electronically
			 accessible form.
						(g)Travel expensesMembers of the Board, other than full-time employees of the Federal Government, while attending a
			 meeting of the Board or while otherwise serving at the request of the
			 Secretary or the Director while serving away from their homes or regular
			 places of business, may be allowed travel expenses, including per diem in
			 lieu of subsistence, as authorized by section 5703 of title 5, United
			 States Code, for individuals in the Government serving without pay.
						4549.Outer Continental Shelf inspection feesSection 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended by adding at the
			 end of the section the following:
						
							(g)Inspection fees
								(1)EstablishmentThe Secretary of the Interior shall collect from the operators of facilities subject to inspection
			 under subsection (c) non-refundable fees for such inspections—
									(A)at an aggregate level equal to the amount necessary to offset the annual expenses of inspections of
			 outer Continental Shelf facilities (including mobile offshore drilling
			 units) by the Department of the Interior; and
									(B)using a schedule that reflects the differences in complexity among the classes of facilities to be
			 inspected.
									(2)Ocean energy safety fundThere is established in the Treasury a fund, to be known as the Ocean Energy Enforcement Fund (referred to in this subsection as the Fund), into which shall be deposited all amounts collected as fees under paragraph (1) and which shall
			 be available as provided under paragraph (3).
								(3)Availability of fees
									(A)In generalNotwithstanding section 3302 of title 31, United States Code, all amounts deposited in the Fund—
										(i)shall be credited as offsetting collections;
										(ii)shall be available for expenditure for purposes of carrying out inspections of outer Continental
			 Shelf facilities (including mobile offshore drilling units) and the
			 administration of the inspection program under this section;
										(iii)shall be available only to the extent provided for in advance in an appropriations Act; and
										(iv)shall remain available until expended.
										(B)Use for field officesNot less than 75 percent of amounts in the Fund may be appropriated for use only for the respective
			 Department of the Interior field offices where the amounts were originally
			 assessed as fees.
									(4)Initial feesFees shall be established under this subsection for the fiscal year in which this subsection takes
			 effect and the subsequent 10 years, and shall not be raised without advise
			 and consent of the Congress, except as determined by the Secretary to be
			 appropriate as an adjustment equal to the percentage by which the Consumer
			 Price Index for the month of June of the calendar year preceding the
			 adjustment exceeds the Consumer Price Index for the month of June of the
			 calendar year in which the claim was determined or last adjusted.
								(5)Annual feesAnnual fees shall be collected under this subsection for facilities that are above the waterline,
			 excluding drilling rigs, and are in place at the start of the fiscal year.
			 Fees for fiscal year 2014 shall be—
									(A)$10,500 for facilities with no wells, but with processing equipment or gathering lines;
									(B)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and
									(C)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells.
									(6)Fees for drilling rigsFees for drilling rigs shall be assessed under this subsection for all inspections completed in
			 fiscal years 2014 through 2023. Fees for fiscal year 2014 shall be—
									(A)$30,500 per inspection for rigs operating in water depths of 1,000 feet or more; and
									(B)$16,700 per inspection for rigs operating in water depths of less than 1,000 feet.
									(7)BillingThe Secretary shall bill designated operators under paragraph (5) within 60 days after the date of
			 the inspection, with payment required within 30 days of billing. The
			 Secretary shall bill designated operators under paragraph (6) within 30
			 days of the end of the month in which the inspection occurred, with
			 payment required within 30 days after billing.
								(8)SunsetNo fee may be collected under this subsection for any fiscal year after fiscal year 2023.
								(9)Annual reports
									(A)In generalNot later than 60 days after the end of each fiscal year beginning with fiscal year 2015, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives a report on the operation of the Fund during the fiscal
			 year.
									(B)ContentsEach report shall include, for the fiscal year covered by the report, the following:
										(i)A statement of the amounts deposited into the Fund.
										(ii)A description of the expenditures made from the Fund for the fiscal year, including the purpose of
			 the expenditures and the additional hiring of personnel.
										(iii)A statement of the balance remaining in the Fund at the end of the fiscal year.
										(iv)An accounting of pace of permit approvals.
										(v)If fee increases are proposed after the initial 10-year period referred to in paragraph (5), a
			 proper accounting of the potential adverse economic impacts such fee
			 increases will have on offshore economic activity and overall production,
			 conducted by the Secretary.
										(vi)Recommendations to increase the efficacy and efficiency of offshore inspections.
										(vii)Any corrective actions levied upon offshore inspectors as a result of any form of misconduct..
					4550.Prohibition on action based on National Ocean Policy developed under Executive Order No. 13547
						(a)ProhibitionThe Bureau of Ocean Energy and the Ocean Energy Safety Service may not develop, propose, finalize,
			 administer, or implement, any limitation on activities under their
			 jurisdiction as a result of the coastal and marine spatial planning
			 component of the National Ocean Policy developed under Executive Order No.
			 13547.
						(b)Report on expendituresNot later than 60 days after the date of enactment of this Act, the President shall submit a report
			 to the Committee on Natural Resources of the House of Representatives and
			 the Committee on Energy and Natural Resources of the Senate identifying
			 all Federal expenditures in fiscal years 2011, 2012, 2013, and 2014, by
			 the Bureau of Ocean Energy and the Ocean Energy Safety Service and their
			 predecessor agencies, by agency, account, and any pertinent subaccounts,
			 for the development, administration, or implementation of the coastal and
			 marine spatial planning component of the National Ocean Policy developed
			 under Executive Order No. 13547, including staff time, travel, and other
			 related expenses.
						5United States Territories
					4551.Application of Outer Continental Shelf Lands Act with respect to territories of the United StatesSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended—
						(1)in paragraph (a), by inserting after control the following: or lying within the United States exclusive economic zone and the Continental Shelf adjacent to any
			 territory of the United States;
						(2)in paragraph (p), by striking and after the semicolon at the end;
						(3)in paragraph (q), by striking the period at the end and inserting ; and; and
						(4)by adding at the end the following:
							
								(r)The term State includes each territory of the United States..
						6Miscellaneous Provisions
					4561.Rules regarding distribution of revenues under Gulf of Mexico Energy Security Act of 2006
						(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall
			 issue rules to provide more clarity, certainty, and stability to the
			 revenue streams contemplated by the Gulf of Mexico Energy Security Act of
			 2006 (43 U.S.C. 1331 note).
						(b)ContentsThe rules shall include clarification of the timing and methods of disbursements of funds under
			 section 105(b)(2) of such Act.
						4562.Amount of distributed qualified outer Continental Shelf revenuesSection 105(f)(1) of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of
			 Public Law 109–432; 43 U.S.C. 1331 note) shall be applied by substituting 2024, and shall not exceed $999,999,999 for each of fiscal years 2025 through 2056 for 2055.
					7Judicial Review
					4571.Time for filing complaint
						(a)In generalAny cause of action that arises from a covered energy decision must be filed not later than the end
			 of the 60-day period beginning on the date of the covered energy decision.
			 Any cause of action not filed within this time period shall be barred.
						(b)ExceptionSubsection (a) shall not apply to a cause of action brought by a party to a covered energy lease.
						4572.District court deadline
						(a)In generalAll proceedings that are subject to section 4571—
							(1)shall be brought in the United States district court for the district in which the Federal property
			 for which a covered energy lease is issued is located or the United States
			 District Court of the District of Columbia;
							(2)shall be resolved as expeditiously as possible, and in any event not more than 180 days after such
			 cause or claim is filed; and
							(3)shall take precedence over all other pending matters before the district court.
							(b)Failure To comply with deadlineIf an interlocutory or final judgment, decree, or order has not been issued by the district court
			 by the deadline described under this section, the cause or claim shall be
			 dismissed with prejudice and all rights relating to such cause or claim
			 shall be terminated.
						4573.Ability to seek appellate reviewAn interlocutory or final judgment, decree, or order of the district court in a proceeding that is
			 subject to section 4571 may be reviewed by the U.S. Court of Appeals for
			 the District of Columbia Circuit. The D.C. Circuit shall resolve any such
			 appeal as expeditiously as possible and, in any event, not more than 180
			 days after such interlocutory or final judgment, decree, or order of the
			 district court was issued.
					4574.Limitation on scope of review and relief
						(a)Administrative findings and conclusionsIn any judicial review of any Federal action under this chapter, any administrative findings and
			 conclusions relating to the challenged Federal action shall be presumed to
			 be correct unless shown otherwise by clear and convincing evidence
			 contained in the administrative record.
						(b)Limitation on prospective reliefIn any judicial review of any action, or failure to act, under this chapter, the Court shall not
			 grant or approve any prospective relief unless the Court finds that such
			 relief is narrowly drawn, extends no further than necessary to correct the
			 violation of a Federal law requirement, and is the least intrusive means
			 necessary to correct the violation concerned.
						4575.Legal feesAny person filing a petition seeking judicial review of any action, or failure to act, under this
			 chapter who is not a prevailing party shall pay to the prevailing parties
			 (including intervening parties), other than the United States, fees and
			 other expenses incurred by that party in connection with the judicial
			 review, unless the Court finds that the position of the person was
			 substantially justified or that special circumstances make an award
			 unjust.
					4576.ExclusionThis chapter shall not apply with respect to disputes between the parties to a lease issued
			 pursuant to an authorizing leasing statute regarding the obligations of
			 such lease or the alleged breach thereof.
					4577.DefinitionsIn this chapter, the following definitions apply:
						(1)Covered energy decisionThe term covered energy decision means any action or decision by a Federal official regarding the issuance of a covered energy
			 lease.
						(2)Covered energy leaseThe term covered energy lease means any lease under this subtitle or under an oil and gas leasing program under this subtitle.
						
